Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 1 of 78 Page ID #:210




          EXHIBIT 5
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 2 of 78 Page ID #:211



                                     PRINCIPALITY OF LIECHTENSTEIN
                                                     PRINCIPAL

                                               DISTRICT COURT


                                                                          Please always include the file number

                                                                                              08 EX.2016.5802
                                                                                                        ON 109

                                                     DECISION

                                                       Case
 Operating party:                         Vitaly Ivanovich Smagin,

                                          REDACTED                                Moscow

                                          represented by Advocatur Seeger, Frick & Partner AG, Landstrasse
                                          81,9494 Schaan
 Obligatory party:                        Ashot YEGIAZARYAN,
                                          REDACTED            Beverly Hills, USA- 90201 California
                                          represented by Advocatur Sprenger & Partner AG, Landstrasse 11,
                                          Postfach 140, 9495 Triesen

 Third party debtor:                      CTX Treuhand AG as trustee of the Alpha Trust,
                                          represented by Wilhelm & Buchel, 9490 Vaduz
 due to:                                  execution permit (VAT: CHF 91'605'445.97)

 1.1       The USE of the party pledged with the execution license of the Princely Regional Court of
           November 21, 2016, 08 EX.2016.5802, ON 3, the obligated party as trustor, protector and
           beneficiary of the Alpha Trust (FL-0002-510.771-1), c / o Dr. iur. Thomas Wilhelm, Lova
           Center, FL-9490 Vaduz towards CTX Treuhand Aktiengesellschaft as trustee of the Alpha
           Trust (FL-0002-510.771-1), c / o Dr. Iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz,
           overall rights, in particular the right to receive payments and benefits of all kinds from the trust,
           the right to appoint and remove the trustees of the Alpha Trust (Art. (2) Written Instrument
           from 2 June 2015), the right of the trustee to end the trust (Art. 3, 14.3 Declaration of Trust in
           conjunction with Art. (1) and (2) of the Written Instrument), the right of the trustee to appoint
           the beneficiaries of the Alpha Trust (Art . 8, 14.3 Declaration of Trust in conjunction with Art.
           (1) and (2) of the Written Instrument), the right of the trustee to change the trust deeds of the
           Alpha Trust (Art. 12, 14.3 Declaration of Trust in conjunction with Art. (1) and ( 2) the Written
           Instrument), the right of the trustee to delegate all rights of the trustee including his
           discretionary powers (Art. 11,14.3 Declaration of Trust in conjunction with Art. (1) and (2) of
           the Written Instrument) and the right of the trustee to exercise velvet rights defined in the First
           Schedule of the Declaration of Trust (Art. 11, 14.3 Declaration of Trust in conjunction with
           Art. (1) and (2) of the Written Instrument) is approved, namely by
           Authorization of the operating party to exercise the above-mentioned rights of the obligated
           party instead of the obligated party, in particular in particular:


                                                                                                              1
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 3 of 78 Page ID #:212




 a)   Removal of the CTX:
      The right instead of the obligated according to Art. 14.05 of the Trust Deeds of the Alpha Trust
      i.d.F.d. des Written Instruments from 2.6.2015 the former trustee of the Alpha Trust, CTX
      Treuhand AG, Lova-Center, 9490 Vaduz, with immediate effect.
 b)   Appointment of new trustees:
      In accordance with Art. 10.1. the trust deed to name and appoint new trustees of the Alpha
      Trust,
      -      be it the operating party,
      -      Messrs. Mag.iur. Rudolf Schdchle and lic. iur. Raphael Nascher or
      -      other natural persons designated by the operating party or a trust company domiciled in
             Germany or abroad,
 c)   Desire and approve distribution to Yegiazarian:
      From the current or newly appointed fiduciary of the Alpha Trust instead of the obligated
      person on the basis of the Letter of Wishes of the obligated person from July 3rd, 2015 and the
      trust deed of the Alpha Trust as a rule. of the Written Instrument from 2.6.2015 as well as on
      the basis of its actually existing instruction right towards the trustee of the Alpha Trust
      -      the distribution of the enforceable claim of CHF 91,595,445.97 (08 EX.2016.5802, ON
             3) plus interest (namely quarterly compounded annual interest rate of 8% from USD
             72,243,000.00 and USD 6,899,701.32 since 15. November 2016) and costs to the
             obligated party to a paying agent to be determined by the operating party and to request,
             and
      -      instead of the obligated party of this distribution and its implementation (including the
             paying agent determined by the operating party) in its position as protector (as per Art.
             14.4 in conjunction with Art. 8.1.2 of the Trust Deeds of the Alpha Trust of May 27,
             2015 as amended by the Written Instrument of 2.6.2015) and beneficiary (in terms of
             Art. 1.1.2 and the Third Schedule of the Trust Deeds of the Alpha Trust of May 27,
             2015).
 d)   Exercise rights under the Letter of Wishes agreement:
      By the current or newly appointed trustee of Alpha Trust instead of the obligated on the basis
      of the rights of the obligated in accordance with the letter of wishes agreement dated 3/7/2015
      -      the appointment of the operating party as beneficiary of the Alpha Trust,
      -      the distribution of the enforceable claim of CHF 91,595,445.97 (08 EX.2016.5802, ON
             3) plus interest (namely quarterly compounded annual interest rate of 8% from USD
             72,243,000.00 and USD 6,899,701.32 since 15. November 2016) and costs to the
             operating party (in its capacity as the designated beneficiary) and to request and wish
      -      instead of the obligated person of this distribution and its implementation (including the
             paying agent determined by the operating party) in his position as protector (in
             accordance with Art. 14.4 in conjunction with Art. 8.1.2 of the Trust Deeds of the Alpha
             Trust of May 27, 2015 as amended by the Written Instrument of 2.6.2015) and
             beneficiary (in terms of Art. 1.1.2 and the Third Schedule of the Trust Deeds of the
             Alpha Trust of May 27, 2015)
 e)   Exercise administrative rights of the protector to carry out:



                                                                                                      2
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 4 of 78 Page ID #:213




       Instead of the obligated person based on the trust deed of the Alpha Trust i.d.F.d. des Written
       Instruments dated 2.6.2015 give consent to the trustee's actions in accordance with points 4, 11,
       16.2 and the first schedule of the trust deed and to exercise all rights of the obligated party to
       inform the trustee.
 1.2   The pledge of the obligated party due to the physical exploitation according to para. 1.1
       Monetary claims and payment claims to which the Alpha Trust or its trustee are entitled, in
       particular claims for distribution in the amount of CHF 91,595,445.97 and transfer of these
       seized claims for collection up to the amount of the enforceable claim without prejudice to any
       rights previously acquired by drifting persons, are granted.
       The third party debtor is prohibited from making payment to the obligated party. The latter is
       prohibited from disposing of the pledge as well as from the pledge ordered for it, in particular
       the total or partial collection of this claim. Upon delivery of this prohibition of payment to the
       third-party debtor, the granted seizure is deemed to have been effected and a lien has been
       acquired in favor of the enforcing claim of the operating party on the claim mentioned above.
 2.    The other execution costs of the operating party are determined at CHF 83,297.75.
                                              REASON
 1.    By decision or execution permit dated November 21, 2016 (ON 3) this court was ruled as
       follows:
       Based on the enforceable award of the London Court of International Arbitration (LCIA),
       London, Great Britain, of November 11, 2014 (...)
       becomes the operating party. Vitaly Ivanovich SMAGIN, REDACTED
       Moscow, Russia,
       against the committed party Ashot YEGIAZARYAN,              REDACTED               Beverly Hills,
       California, United States of America,
       to bring in the enforceable claim of
       a.     USD 72'243'000.00 (the main thing), and
       b.     USD 6,899,701.32 (in capitalized interest) and
       c.     GBP 2,776,473.68 and USD 672,354.08 and RUB 2,958,750.00 (at cost) and
       d.     further interest at a quarterly compounded annual interest rate of 8% from USD
              72,243,000.00 and USD 6,899,701.32 since November 11, 2014 as well
       e.     the costs of the execution request determined at CHF 63,880.00,
       the execution is approved by
       1.     Pledge of the obligated party as trustor, protector and beneficiary of the Alpha Trust
              (FL-0002.510.771-1), c / o Dr.iur. Thomas Wilhelm, Lova Center, 9490 Vaduz,
              opposite the
              CTX Treuhand Aktiengesellschaft as trustee of the Alpha Trust (FL-0002- 510.771-1),
              c / o Dr.iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz,
              overall rights, in particular the right to receive payments and benefits of all kinds from
              the trust, the right to appoint and remove the trustees of the Alpha Trust (Art. (2) Written
              Instrument from June 2, 2015), the right of the trustee to terminate of the trust (Art. 3,
              14.3 Declaration of Trust in conjunction with Art. (1) and (2) of the Written Instrument),
              the right of the trustee to appoint the beneficiaries of the Alpha Trust (Art. 8, 14.3


                                                                                                        3
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 5 of 78 Page ID #:214




             Declaration of Trust in conjunction with Art. ( 1) and (2) of the Written Instrument), the
             right of the trustee to change the trust deeds of the Alpha Trust (Art. 12, 14.3 Declaration
             of Trust in conjunction with Art. (1) and (2) of the Written Instrument), the right of the
             trustee to delegate all of the trustee's rights, including its discretionary powers (Art. 11,
             14.3 Declaration of Trust in conjunction with Art. (1) and (2) of the Written Instrument),
             the trustee's right to exercise all of the rights specified in the First Schedule of the
             Declaration of Trust placed rights (Art. 11, 14.3 Declaration of Trust in conjunction
             with Art. (1) and (2) of the Written Instrument) and the rights as asset manager of the
             trust (Minutes of a Meeting of the Directors of CTX Treuhand AG of June 3, 2015).
      2.     The obligated party Ashot YEGIAZARYAN is ordered to abstain from any disposal of
             the rights described above (1.).
      3.     To CTX Treuhand Aktiengesellschaft as trustee of the Alpha Trust (FL- 0002-510.771
             -1), c / o Dr.iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz, will prohibit, from
             these claims or by exercising these rights (1.), the obligated party Ashot
             YEGIAZARYAN and / or a third party, in particular instructions from the obligated
             party Ashot YEGIAZARYAN to be followed and / or accepted by the committed party
             Ashot YEGIAZARYAN and used as a basis for their decisions.
      4.     Excepted from this execution permit are the claims already pledged by the claim
             execution permit of the Princely Regional Court of February 24, 2016, 08 EX.2016.839,
             ON 4, namely those of the obliged party due to its legal status as beneficial owner,
             trustor, beneficiary and client of the Alpha trusts or other fiduciary relationships against
             the third-party debtors (i) CTX Treuhand AG as fiduciary of the Alpha Trust, (ii) Dr.
             Thomas Wilhelm and (iii) Nikolaus Wilhelm are entitled to monetary claims and
             repayment claims.
 2.   The committed party and the third-party debtor appealed against this decision to the higher
      court. With a decision dated August 3, 2017 (ON 36), this complied with both appeals in the
      sense of rejecting the execution request and justified its decision as follows:
      6.6.7 Against the background of these general statements, the following must be said for the
            specific case:
             Since the execution authorized for EX.2016.839 was made on the basis of Art. 210f EO,
             the execution request is aimed at the use of another means of execution (Art. 241f EO)
             with the aim of pledging further rights of the obligated person, so there is no legal
             conflict for the already approved execution in favor of the same operating party,
             especially since the claims that were already pledged on 08 EX.2016.839 should not be
             expressly recorded by the relevant execution license. However, the present execution
             license, which has taken over the partially contradictory and indefinite request of the
             operating party, has proven to be so deficient that the contested decision must be
             amended and the execution request on which the contested decision is based must be
             dismissed.
             First of all, it can be said that there can be no question of a pledge of "total rights" of
             the obligated due to his position as trustor and beneficiary of the Alpha Trust, because
             the monetary claims and payment claims associated with this position, in particular high
             distribution and repayment claims of at least the outstanding (operated) claims have
             already been pledged on 08 EX.2016.839. The repeated inclusion of the "right to receive
             payments and benefits of all kinds from the trust property" in the execution permit is
             contradictory in itself because under item 4 of the contested decision these property
             rights should not be recorded. The "total rights" covered by the execution in question


                                                                                                         4
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 6 of 78 Page ID #:215




             are completely inadequate (because they are inadmissible) and contradictory in
             themselves by the following list of the rights "in particular" falling, whereby the
             application is made in the execution request without further specification of the type of
             favoring the obligated party (beneficiary or discretionary beneficiary) essentially only
             deals with his rights as a protector, whereas in the specification of these rights in the
             execution permit only "the right to appoint and dismiss the trustees of the Alpha Trust"
             can be found again, which we will have to come back to. that from the act and the
             documents presented for the rights of the protector, there are only approval rights to the
             rights granted to the trustee. In addition, only the rights of the trustees are to be granted
             with the execution permit in the Alpha Trust, namely the right of the trustee to terminate
             the trust, the right of the trustee to appoint the beneficiaries of the Alpha Trust, the right
             of the trustee to change the trust deeds of the Alpha Trust, the right of the trustee to
             delegate all rights of the Trustee, including its discretionary powers, the Trustee's right
             to exercise all of the rights set out in the First Schedule of the Declaration of Trust and,
             ultimately, the Trustee's rights as the trustee's asset manager.
             Insofar as the rights of the obligated person arising from the trust relationship with the
             trustee are not to be seized with the execution permit in question, this proves to be
             inadmissible from the outset, because the condition of the seizure pursuant to Section
             241 f. EO - as explained above - can only be property rights that are owned and usable
             by the obligated party. According to the content of the approved execution request, the
             operating party does, however, want to access the rights granted to the appointed trustee
             in the trust deed, which not only violates provisions of the law on executions, but also
             inadmissible in the norms regulating the nature of a trust - as they were reproduced in
             extracts above. intervened. As already stated, the trustor can place the execution of the
             orders at the discretion of the trustee, in particular with regard to individual or all
             beneficiaries or beneficiary classes, and can also have the trustee determine the amount
             of the benefits. The fact that the obligated party is a beneficiary has not been specified
             in the present case, nor does this result from the documents. Apart from this, according
             to Art. 918 Para. 1 PGR neither the trustor can stipulate provisions with which the
             trustee is obliged to follow ongoing instructions of the trustor, in particular with regard
             to the use of the trust property, nor can the protector make property decrees instead of
             the trustee. The rights contractually granted to the trustee in the trust deed are due to his
             legal status as an independent asset holder, even if he has to exercise them in the
             interests of the trustor and in accordance with the provisions in the trust deed.
      6.6.8 This leaves only the right of the protector specified in the execution order to appoint
            and dismiss the trustees of the Alpha Trust. In the opinion of the Senate, no legible right
            is being seized for the time being, because this right does not immediately give the
            beneficiary a worthwhile legal position. In this respect, the oOGH's considerations in
            the mentioned decision 3 Ob 177 / 10s can be used, according to which, from an
            economic point of view, the authorization to remove and appoint organs is merely a
            means of diffraction. The right of recall serves to control and enforce the trustee's duties.
            For the time being, however, the trustee's lawful behavior can be assumed. This right
            might possibly become meaningful in the context of the garnishment of total rights of
            the obligated person within the meaning of the considerations of the oOGH in 3 Ob 177
            / 10s if the trustee violated his obligation, in particular with regard to seized claims of
            the obligated person, in accordance with the trust order and that does not want to send
            benefits to beneficiaries entitled to the benefit. In its decision 3 Ob 177 / 10s, the oOGH
            often left the question of whether a corresponding authorization to exercise such design
            rights can be granted in the course of the recovery process. Even in the present case,


                                                                                                          5
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 7 of 78 Page ID #:216




             this question can be left all the more often because the seizure of these rights proves to
             be inadequate.
             The third-party debtor also rightly asserts that the third-party ban in this form cannot
             exist because, according to Art. 242 Para. 1 EO, a third-party ban would only be issued
             if a certain third party had to perform due to the liened rights of the obligated party
             would be obliged. Insofar as this should apply to the claims of the obligated party as
             trustor or beneficiary from the trust, a corresponding third-party ban has already been
             issued in procedure 08 EX.2016.839. On the other hand, no other rights of the obligated
             person were pledged with the present execution permit, which the trustee is obliged to
             perform, which is why the third-party prohibition thus formulated lacks the legal basis.
             As a result, the application for execution had to be dismissed, amending the contested
             decision and granting the appeals.
 3.   Against this decision of the High Court, the operating party appealed to the Supreme Court.
      The latter followed the revision recourse by decision of 07.09.2018 (ON 72) and restored the
      decision of the regional court. The Supreme Court justified the following, among other things
      [emphasis. d. Vert.]:
      7.     The Princely Supreme Court has considered:
      7.1.   Reception template § 331 oEO for Art 242 EO:
      7.1.1. According to Art. 242 para. 1 EO (= § 331 para. 1 oEO), for the purpose of execution
             on property rights that do not form part of the requirements, the court, at the request of
             the operating creditor, should issue the order to abstain from any disposal of the right
             ( Deposit). If, by virtue of this right, a certain person is obliged to perform, the pledge
             shall only be regarded as effected if this third person has also been served with the legal
             prohibition to pay to the obligated party. According to Art. 242 Para. 2 EO, the type of
             exploitation of the right is to be determined by the court at the request of the operating
             creditor after consultation with the obligated party and all believers for whose benefit a
             garnishment has been made.
      7.1.2. This legal position of the Liechtenstein POs corresponds to the Austrian reception
             model in §§ 331 ff oEO. Austrian literature and judicature can therefore be used to
             assess the legal issues in question.
      7.2.   Teleology of Art 242 EO:
      7.2.1. In many cases, the operating creditor is only able to lead the execution to a "universal
             right", especially since valuable individual rights, which must subsequently be asserted
             or enforced by the operating creditor, only arise in the specific factual situation and
             individual situation Aspect only highly personal or otherwise obviously non-
             transferable rights, or those whose exercise makes economic sense only for the
             obligated party (oOGH 3 Ob 101 / 04f; Oberhammer in Angst / Oberhammer, EO3 §
             331 Rz 4) Individuals deriving rights deriving from a universal right must be countered
             that the contested execution permit does not refer to individual rights, but to the rights
             of the obligated person (oOGH 3 Ob 166 / 11z; see also RIS-Justiz RS0004162 [Tl]).
      7.2.2. The catch of the execution on other property rights is intended to ensure that all
             conceivable assets of the obligated person can be pulled into execution. The
             interpretation of §§ 331 ff oEO (RIS-Justiz RS0120619) must be based on this purpose
             of the law, which also applies to the interpretation of Art 242 ff EO. "Other property
             rights" within the meaning of Art. 242 Para. 1 EO are only those substantive claims of
             the defendant, which are neither to the immovable property nor to those parts of the


                                                                                                       6
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 8 of 78 Page ID #:217




             moveable property of the debtor that can be classified as monetary claims, physical
             items or as claims for surrender or performance of physical items are to be defined
             (OGH 03 CG.2007.66 LES 2008, 266 Erw 8.1; LES 1987, 80; RZ 1956, 111). For
             example, the donor's option right to use himself as beneficiary was seen as a lienable
             asset. Even the right to appoint organs, which does not immediately provide a legal
             position worthy of a fortune, can indirectly result in a monetary benefit, for example
             from the earnings of the foundation's assets, as an influence of the founder on the board.
             Section 333 (1) oEO (Arf 244 (1) EO) is based on the fact that the pledged right grants
             entitlement to "delivery of a mass of property". The right itself does not have to be
             usable, but it must in turn enable access to a usable property ( oOGH 3 Ob 177 / 10s;
             Oberhammer in Angst / Oberhammer, EO3 § 331 Rz 3), such as the right specified in
             the law, for example, to make a declaration (Art. 244 Para. 1 EO). In principle, several
             steps from legal acts to "execution a wealth ", the law does not restrict the operating
             creditor to a single executive exploitation document.
      7.3.   Abarenzuna execution on total rights and execution on claims:
             7.3.1. In the present case, contrary to the statements of the opponents of the revision,
             the issue is not the seizure of individual "claims" for which at least the "existence"
             would have to be assumed, but an execution on "other property rights" within the
             meaning of Art. 242 et seq. EO for such an execution that usable claims are not (yet)
             available at the time of the executive access, because this type of execution has an "all-
             encompassing right" and, as a rule, only further steps by the operating creditor within
             the framework of the originating individual claims and claims recycling must be
             assumed (Oberhammer in Angst / Oberhammer, E03§ 331 Rz 3 f).
      7.3.2. The oRsp also allows seizures in accordance with § 331 EO if further legal acts by the
             operating creditor only give rise to the obligatory person's valuable rights. The EO does
             not presuppose that these exist at the time of the seizure (see oOGH 3 Ob 165 / 10a; 6
             Ob 235 / 08i GesRZ 2009, 237 [Arnold]).
      7.3.3. This difference - on the one hand attachment of claims, which presupposes conditional
             or aged claims, because only expected claims cannot be attached to monetary claims
             within the scope of the execution and, on the other hand, the attachment of overall rights,
             if, for example, due to a lack of notification of the underlying contractual relationship,
             attachable claims have not yet arisen - oOGH just highlighted in a decision to execute
             trustor rights (oOGH 3 Ob 223 / 12h ecolex 2013/211). In the specific case, it was about
             the execution of the trustor's claims against the trustee, which can only be executed in
             accordance with § 331 oEO (= Art 242 EO). This provision was applied because the
             fiduciary contract could only be terminated by a declaration by one of the contracting
             parties.
      7.3.4. While not only the means of execution, but also the execution object in the case of the
             execution of claims differs from that in the case of the execution on "other property
             rights", there is only one thing in common in the question of the law that has already
             arisen: In this case, there is no difference that the right to which the execution is made
             has already arisen at the time of the seizure. Depending on the object of the execution,
             such a right can then be executed. Also for an execution to other property rights it is
             assumed that the universal right has already arisen and the obligated party is entitled
             (OGH 25.8.2014, 8 Ob A 56 / 14i ecolex 2014, 1061).
      7.4.   For the execution request:




                                                                                                       7
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 9 of 78 Page ID #:218




      7.4.1. In the present case, the operating party has asserted several legal positions of the
             obligated person as total rights and requested their attachment: In the approved
             application, for example, it presented the position of the obligated party as trustor,
             protector and beneficiary of the Alpha Trust vis-à-vis the third-party debtor and the
             attachment of the resulting one Obligated to the total rights due to the third party debtor
             (item 1 paragraph 1 - 3). In relation to the position of the obligated person as protector
             of the Alpha Trust, partial rights were put forward in detail, such as that the obligated
             person had transferable rights under the trust deed, such as the right to consent as a
             protector to various rights and actions of the trustee: in particular to the termination of
             the trust by the trustee, to determine the beneficiaries, to delegate all rights of the trustee
             including his (alleged) discretionary power and to change the provisions of the trust
             deed. In addition, the obligated party had the sole right to appoint or remove the trustees
             of the Alpha Trust. In addition, the debtor even let the trusts of the Alpha Trust (which
             he controls) act as asset manager of the trust.
      7.4.2. With this, however, the operating party made long claims about the pledges of the total
             rights of the obligated party. The individual rights of the universal law do not have to
             be asserted and certified, if it does happen (as here, for example, verb "in particular"),
             it does not harm the operator, even if, as a rule, examples are given of rights that cannot
             be exploited by the believer in charge This execution application clearly specifies the
             total rights to be seized, namely those of the obligated as trustor, protector and
             beneficiary of the Alpha Trust vis-à-vis the third-party debtor. It is not necessary to
             specify the individual rights resulting from these legal positions in more detail.
      7.4.3. The type of execution requested by the operator coincides with the type of execution
             requested by the oOGH in 3 Ob 223 / 12h (ecolex 2013/211; see Oberhammer in Angst
             / Oberhammer, EO3 § 325 Rz 5), namely the execution on other property rights
             according to §§ 331 ff oEO (oOGH 3 Ob 223 / 12h). In this context, it does not catch
             the objection of the appeal against the appeal against the revision that the Alpha Trust
             only grants a discretionary advantage and no entitlement to preferential treatment, since
             - as it may turn out in the course of the liquidation process - the obligated party can
             obtain usable monetary claims due to his overall rights through changes in the trust deed.
             In addition, as part of the exploitation of his overall rights, the obligated party could
             also end the trust with corresponding claims. This should not be examined and decided
             in more detail here, but rather reserved for any exploitation of the total rights of the
             obligated party. In addition, it was expressly pointed out that, in the absence of a
             corresponding ban in the trust deed, the obligated party was even entitled to use himself
             as a trustee, which was also legally permissible (Art 910 para in conjunction with Art
             923a, § 40 para 2 PGR). Therefore, it is neither contradictory nor incorrect if, within the
             framework of the exemplary payment of the individual rights falling under the overall
             rights of the obligated party, the operator also includes the rights of the trustee according
             to the trust certificates mentioned there, especially since he claims that the obligated
             party could potentially be the trustee of the Alpha Trust itself (ON 1 margin no.38).
      7.4.4. Incidentally, it is incorrect that the operating party in its submissions in the execution
             request had merely restricted itself to the rights of the obligated person as a protector.
             The operating party has also argued that the obligated party can still fully control the
             assets in the trust by instructing the trustees, and in particular can issue instructions to
             be followed by the trustees in relation to distributions from the trust assets. An
             application was made for the rights of the obligated to the trustee of the Alpha Trust,
             whereby the operator referred to the total rights of the obligated as the trustor. With
             regard to the legal position of the obligated party, the trust agreement of May 27, 2015


                                                                                                           8
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 10 of 78 Page ID #:219




              and the supplementary "Written Instrument" of June 2, 2015 were expressly asserted,
              and the individual consent powers of the obligated party to the trustee's agendas were
              set out in the "Declaration of Trust" (ON 1 margin no.18 and in FN 3).
       7.4.5. Therefore, there can be no question of an indecision or indefiniteness of the execution
              request: An execution request is only conclusive if it lacks the complete, definite and
              precise assertion of the facts which, as a legal consequence, resulted in the coveted
              execution permit (OGH 08 EX.2006.4224 LES 2009, 221). The operator has asserted
              all legal bases from which the obligated party has full rights against the third-party
              debtor: According to the operating creditor, the obligated party has overall rights as the
              trustor, protector and beneficiary of the third-party debtor's Alpha Trust.
       7.4.6. Also, the lack of specification of the rights by the operator, which he wants to resort to,
              claimed by the opponents of the appeal against the revision is not available. The
              exploitation acts specified by law in Art the operator's general clause-cited authority to
              "make the declarations otherwise required to exercise and utilize the pledged right
              effectively for the obligated party" does not have to be shown in detail in the execution
              request. For a garnishment in accordance with the provision of Art 242 EO, it is
              sufficient if the seized universal right in turn allows access to a usable property
              (Oberhammer in Angst / Oberhammer, EO3 § 331 Rz 3). The application can only be
              rejected if the unusability of the right from the file situation is obvious (oOGH 3 Ob 28
              / 99k SZ 72/108; 3 Ob 243 / 11y JBI 2012, 535; RIS-Justiz RS0127665; RS0001249,
              RS0000085). However, this is not the case here: the fact that a usable property can be
              seized or exploited by means of the universal right to be pledged has been demonstrated
              in detail by the operating creditor, and there is no reason to assume that it is "obvious"
              that it cannot be used The legal position of the obligated person as trustor already allows
              the possibility of bringing about worthy claims against the trustee in accordance with
              general principles.
       7.5.   Indirect usability:
       7.5.1. The decision of the oOGH 3 Ob 177 / 10s, cited several times in this procedure, is
              published, among others, in PSR 2011/47, 183 (Rassi / Zollner) = GesRZ 2011.317
              (Wurzer / Foglar-Deinhardstein; Zollner / Paulsen, overview of the judge's judicial
              system in foundation matters in 2011, PSR 2012/18, 66 [68 f]) concerned an execution
              against a founder and dealt only with the question of the exploitation of legally enforced
              total rights of the obligated as the founder. There, the "comprehensive" right to change
              and the donor's right to determine the beneficiary were effectively seized and the
              commandment to the obligated party to abstain from any disposal of these rights and
              the foundation to be prohibited from making payments to the obligated persons or their
              decrees Only in the context of the exploitation process (Section 331 (2) EO) were
              applications for exploitation made more precise and supplemented and the court of first
              instance empowered the operating party in its own name to appoint the obligated party
              as beneficiary, but indicated the authorization to remove the members The second
              instance complied with the appeals of both parties and overturned the decision of the
              first judge justified recognized. He stated that the total rights due to the founder towards
              a private foundation are subject to the execution according to §§ 331 f EO if he has
              reserved the right of revocation and according to the foundation declaration or
              according to § 36 paragraph 4 PSG is at least partially the last beneficiary or reserves
              the right to make changes (RIS-Justiz RS0120752). Because, as long as a founder
              reserves the right to change or withdraw, the principle of the complete separation of the
              foundation from the founder is not implemented. However, contrary to the view of the



                                                                                                         9
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 11 of 78 Page ID #:220




              obligated party, a cumulative reservation of both design rights is not a prerequisite for
              an execution according to §§ 331 ff EO (3 Ob 217 / 05s; 3 Ob 16 / 00h).
       7.5.2. The execution case here is not a case of a foundation. In the case of the decision, it is
              essential in the case law of the oOGH for execution on donor rights that the indirect
              usability is sufficient for the suitability of an execution object according to §§ 331 ff
              oEO. Thus the oOGH saw in the founder's right to change "in any case a right of
              property", it may also be necessary first, according to the legal arrangements to be
              initiated by the operator, until he can access concrete property rights of the founder (3
              Ob 217 / 05s Erw 3; 3 Ob 177 / 10s Erw III 1 ff; see Zollner / Paulsen, PSR 2012/18,
              69) An amendment to the declaration of stipulation to favor the sififter (again) creates
              the conditions for the establishment of usable property rights of the founder (oOGH 3
              Ob 217 / 05s RdW 2006, 505).
              If the beneficiary is (finally) entitled to an actionable claim against the foundation, this
              is cedarable, pledgeable and pledgeable (with reference to Csoklich, access to assets of
              the private foundation by believers of the benefactors and beneficiaries, OBA 2008, 416
              [424 ff]).
       7.5.3. In the case of execution against a founder, the position was also taken in the oElere that
              the believer had the option of being empowered instead of the founder to change the
              declaration of the foundation with regard to the specific amount and consistency of
              donations in order to In this way, the donor has a legally enforceable (and executable)
              entitlement to benefits (Rassi, PSR 2011/47, 189 [decision-making discussion]; RIS
              Justice RS0120753).
       7.5.4. The execution according to Art. 242 EO therefore does not call for the immediate
              viability of the right to be pledged, but "indirect usability" is sufficient. In 3 Ob 16 / 06h
              ZIK 2006, 143, the oOGH assumed a lienable other property right if a founder is the
              ultimate beneficiary In addition, the OGH was satisfied in this decision that pledged
              design rights (of a donor) are only transferable according to their exercise (with
              reference to oOGH 3 Ob 55/80) and emphasized that the exercise the design rights (of
              the donor) could also be granted by third parties (cf. oOGH 6 Ob 106 / 03m for the
              administrator of the founder or oOGH 6 Ob 332 / 98m GesRZ 1999, 126 for the donor's
              custodial parents with authorization from a caregiver) the fact that the operator can
              exercise the individual rights contained in the overall rights instead of the obligated
              party There should be obstacles to this. Apart from that, an execution to other property
              rights is not about transferring the design rights to third parties, but about the judicial
              authorization of the operating creditor to exercise the rights instead of the obligated
              party in the execution proceedings, thereby, albeit only indirectly, towards the proceeds
              from the liquidating individual rights. An authorization granted by the execution court
              as part of an execution on other property rights entitles the operating creditor to
              everything to which the obligated party was previously entitled (oOGH 3 Ob 33/84 SZ
              57/102; 3 Ob 16 / 06h ZIK 2006, 143) .
       7.5.5. The provisions of the reception template (§§ 331 ff oEO) also aim to expand the
              execution options and therefore want to cover all of the asset positions of the obligated
              party that have not yet been recorded by other executions (cf. Art 242 paragraph 1
              sentence 1 EO). It is true that the oOGH is therefore of the opinion that, in case of doubt,
              non-execution of other property rights can be assumed (oOGH 3 Ob 16 / 06h; RIS-
              Justiz RS0120349). However, there is no need to refer to this in the case to be decided,
              since there are no such doubts.



                                                                                                          10
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 12 of 78 Page ID #:221




       7.5.6. It can thus be seen that, according to the doctrine and the Rsp, a pledge of total rights is
              always possible if, through further legal steps, in particular through the assertion of
              design rights of the obligated person, a usable asset of the obligated person can arise or
              be created. The so-called "indirect usability" of the universal law is therefore sufficient
              for the execution of universal rights in accordance with Art. 242 EO.
       7.6.   Asset:
       7.6.1. From this it can further be concluded that the pledged property law does not itself have
              to represent any property worthy. The operator does not have to certify such an asset.
              The rights of the operating creditor are determined by the scope of the rights of the
              obligated and are identical to them. The operator is to be given the judicial authorization
              to exercise the rights of the sponsor, instead of the obligated founder, in order to be able
              to resort to a conceivable loss. Nothing else can apply in the case of pledging of total
              rights by the creditor of a trustor, who is also the beneficiary and protector of a trust.
       7.6.2. Moreover, the pledge of the donor's total rights does not automatically mean that the
              exploitation is permissible by authorizing the operating creditor to exercise all of the
              donor's individual rights (oOGH 3 Ob 177/1 Os Erw 5). The fact that execution can be
              carried out in accordance with sections 242 of the EO does not therefore indicate
              whether the total rights seized in the specific case to be assessed have a net worth (see
              oOGH 6 Ob 228 / 17y PSR 2018, 90). The individual right of the obligated person
              resulting from the universal law therefore does not have to be asserted, proven or
              certified in the application for execution, otherwise the creditor in charge would be
              burdened with the assertion of a possible multitude of individual rights potentially
              resulting from a universal right, which does not correspond to the teleology of the right
              of execution, not indefinitely making it difficult for an operating creditor to access the
              debtor's assets. An assertion of the assets of the universal right is only necessary insofar
              as the exploitation of the individual rights results in the possibility of an asset. In any
              case, this must be answered in the affirmative due to the operator's statements in ON 1.
              Only if it already emerged from the application for execution that it was obviously a
              non-attachable right would the application for execution be rejected (Oberhammer in
              Angst / Oberhammer, EO3 § 331 Rz 10; Heller / Berger / Stix, commentary on the
              Execution Regulation III 2336), whereby however the Rsp generously assesses the
              claim of the possible assets of the right to be pledged at the stage of the garnishment
              (oOGH 3 Ob 217 / 05s; 3 Ob 26 / 08g GeS 2008, 112) and therefore should there be a
              lack of usability in the exploitation stage, the individual application for exploitation -
              but not the application for pledge regarding the universal right - must be rejected.
       7.6.3. The decision of the Princely Supreme Court 2 R EX.2008.7877 quoted by the obligated
              party concerned a security offer with which the obligated party should be prohibited
              from having their claims against the third party debtor up to the amount of the actual
              trust assets. Accordingly, it was not an execution on other property rights within the
              meaning of Art 242 ff EO, but a forced access to individual claims, hence a claim
              execution. This decision does not provide anything for the question of the seizure of
              total rights in accordance with Art. 242 EO, since the requirements for the execution
              object "claim" are fundamentally different for the execution of claims: the Princely
              Supreme Court already spoke in LES for the attachment of "claims" 2008, 266 that these
              cannot be imposed by a third-party ban if their legal basis has not yet been created at
              the time of the judicial decision and it is therefore still uncertain whether they will ever
              come into being (LES 2008, 266; 2 R EX.2008.7877). In the present case, however, the
              issue is not the seizure or realization of individual assets worth "claims", but only the



                                                                                                        11
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 13 of 78 Page ID #:222




               seizure of a universal right of the obligated party against the third-party debtor, from
               which - if only indirectly - only after additional legal acts (to be undertaken by the
               operator) have been added - Assets, in particular claims, can arise (Art 242 para 2, Art
               243 ff EO).
       7.6.4. The Princely Supreme Court has already affirmed a fortune of total rights several times:
              For example, in decision 10 CG.2004.58 LES 2007, 141 the beneficiary's claim was
              largely dependent on the discretion of the organs of a foundation, but the administration
              of the foundation was based on of a mandate contract determined by the beneficiary.
              On this basis, the Princely Supreme Court affirmed the defendant's assets as the access
              depended solely on the declaration of intent by the obligated party. He pointed out the
              principle that conditional rights are assets if the occurrence of the condition only
              depends on an act of will by the defendant. This circumstance distinguishes this decision
              from the factual basis of decision 2 R EX.2008.7877, according to which there was no
              - also not unconditional - disposable right of the defendant regarding the property of the
              third party debtor (2 R EX.2008.7877 adult 13.5.). In the decision OGH 03 CG.2007.66
              LES 2008, 266 the rights of a founder to revoke and change the declaration of the
              foundation were expressly recognized as so-called "other property rights within the
              meaning of Art 241 f EO".
       7.7.    For execution on trustor rights:
       7.7.1    In the oRsp, the execution on trustor claims was assessed from the aspect of execution
               on the trustor's claim against the trustee to surrender the trust. If the trust property
               consisted of money, the attachment of the claim was affirmed in accordance with § 294
               oEO (= Art 217 EO). In the event that the trust relationship has not yet ended and this
               is only to be terminated by the trustor in order for the claim to recovery to arise, the
               oOGH assumes that in such a case only a garnishment in accordance with § 331 EO
               will be considered (oOGH 3 Ob 223 / 12h ecolex 2013/211; Oberhammer in Angst /
               Oberhammer, EO3 § 325 Rz 5). The claim for reimbursement cannot be deposited
               beforehand because it has not yet arisen due to a lack of notification. Since the
               boundaries between the individual types of execution are "fluid", the oOGH even allows
               an application aimed at the wrong type of execution to be reinterpreted without further
               ado (oOGH 3 Ob 223 / 12h ecolex 2013/211; Oberhammer in Angst / Oberhammer,
               EO3 § 325 Rz 5) In the decision of the oOGH 2 Ob 166 / 02d ecolex 2002, 882, it was
               expressly pointed out that the creditor of the trustor can not directly lead to the trust
               property execution, but only to the claims of the trustor against the trustor This legal
               opinion was confirmed by the oOGH in 3 Ob 85 / 08h ecolex 2008, 1021 = OBA 2009,
               322.
       7.7.2. The oOGH has already decided in E 3 Ob 177 / 10s that the right to designate
              beneficiaries can be seized and exercised by the operating creditor, so that it is clear
              from this alone that the pledge of the total rights of the obligated person as a trustor on
              the one hand and that for determination the beneficiary protector entitled to consent (Art
              8 Declaration of Trust) may be at least indirectly relevant to the trustee in terms of
              property law.
       7.7.3. When executing trustor rights, the OGH did not respond to the existence or non-
              existence of the alleged seized property right due to the lack of a liquidation application
              (oOGH 3 Ob 143/93), which clearly shows that 1) trustor rights are fundamentally
              pledgeable as a universal right in accordance with § 331 oEO and 2) this is possible
              regardless of whether or not, at the time of this garnishment, the universal right in the
              specific case also allows executive access to the right claimed to be usable (a property


                                                                                                       12
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 14 of 78 Page ID #:223




              there). To the extent that the opponents of the appeal against the appeal object that
              individual rights of the obligated party could not be pledged, this is not the subject of
              the procedure for the application for pledge of trustor rights.
       7.8.   "Double deposit"?
       7.8.1. Contrary to the statements made by the opponents of the appeal against the revision,
              there is no "double deposit" because the execution request and the operator's argument
              clearly show that the debtor's entire rights vis-à-vis the debtor are to be seized and the
              legal position of the obligated party is his position as trustor, protector and Beneficiaries
              of the Alpha Trust The seizure of various individual rights from the requested seizure
              of the universal right according to item 1 paragraph 3 (from "in particular" to "June 3,
              2015)", which is only requested as an example, is not necessary to describe the universal
              right to be seized. At the exploitation stage, it is necessary to examine in detail which
              individual rights flowing from the total rights of the obligated party can be exploited
              and assets.
       7.8.2. Point 4 of the execution permit does not make the execution permit (or the execution
              request) contradictory, because it is clear from what has been said above that the
              operator does not want to deposit the claims that have already been seized with this
              execution, because this has already happened in procedure 08 EX.2016.839 . With the
              current execution request, only total rights are seized, not individual claims, so that this
              point can remain to clarify that individual claims should not be seized, although this
              restriction would not have been necessary. A "double pledge", which the opponents of
              the appeal against the revision of the appraisal have repeatedly described, does not exist
              because the execution objects are different: in the case of the case in question, these are
              overall rights of the obligated party, in the case of procedure 08 EX.2016.839, there
              were demands. the approval of the execution in question led to a multiple pledge, in
              void.
       8.      In summary, it should therefore be stated that the operating creditor pledges to pledge
       the total rights of the obligated party as the trustor, protector and beneficiary of the third-party
       debtor to the Alpha Trust. The decision of the Princely High Court had to be overturned and
       the decision of the first court restored.
 4.    Against this decision of the Supreme Court, the obliged party and the third-party debtor each
       lodged individual complaints with the State Court. With judgments dated 29.10.2019 on StGH
       2018/111 (ON 94) and StGH 2018/114 (ON 95), the individual complaints were not followed.
       To justify the state court carried out among other things [emphasis. d. Author]:
       In ON 94:
       3.2.1 The complainant's complaint mentioned above does not comply with the relevant
             literature or with the relevant judicature: As the Supreme Court correctly states, Art.
             242 EO corresponds to the Austrian model of reception in §§ 331 ff. OEO, which is
             why Austrian literature and Judicature can be used (see detailed ON 72, p. 34). Within
             the scope of the approval of the execution, it must be checked on the basis of the file
             (execution request) whether the right drawn into execution is accessible for exploitation.
             There is no need to investigate beyond this, the operating Gldubiger, in particular in his
             execution request, neither has to prove nor certify that the pledged right can be exploited.
             As with the execution of claims, the granting court does not have to check whether the
             pledged right exists. The execution is to be approved if the invalidity of the right is not
             obvious from the outset because it cannot be used. However, should it become clear in
             the course of the exploitation stage that the seized right is impossible for legal or factual


                                                                                                         13
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 15 of 78 Page ID #:224




              reasons, the procedure must be terminated. If the procedure is otherwise null and void,
              the obligated party and all creditors must be questioned in favor of a pledge (cf.
              Oberhammer, in: Angst / Oberhammer, ЕОЗ, N 10 on § 331 OEO with reference to
              extensive literature and judicature; correctly the Supreme Court, see in particular ON
              72, pp. 35 and 42). With reference to the teleology of Art. 242 EO, the Supreme Court
              then rightly states that the fact that the execution of the execution of other property
              rights is intended to ensure that all conceivable assets of the obligated person can be
              executed. The interpretation of §§ 331 ff. OEO has to be based on this purpose of the
              law, which therefore also applies to the interpretation of Art. 242 ff. EO (cf. ON 72, p.
              35).
       3.2.2 From the case-law just referred to it is clear that the Supreme Court did not, as the
             appellant believes, have exercised its own competence with regard to assessing the
             usability of the pledged universal rights. The complainant fails to recognize that the
             Supreme Court does not have to examine within the framework of Art. 242 (1) EO
             whether there is "simple unusability", whatever that may mean in detail, but only
             whether the unusability is not a priori It is obvious what the Supreme Court undoubtedly
             did in the contested decision (see in particular ON 72, p. 38 f.). The complainant
             consistently fails to recognize that the question of the specific (actual) usability is
             reserved for the recovery process (see also Art. 242 Para. 2 EO). The case law cited
             above, according to which the Supreme Court judged in ON 72, is not objectionable
             from a constitutional point of view: The teleology of Art. 242 EO aims to ensure that
             all conceivable assets of the obligated person can be executed. As the Supreme Court
             correctly states, this purpose of the law must be interpreted in accordance with §§ 331
             ff. OEO and thus also Art. 242 ff. EO. In this respect, there is also no objection if the
             Supreme Court, in accordance with the relevant literature, comes to the conclusion that
             the assessment of whether a property right can be pledged must be carried out
             generously and, in case of doubt, that it is subject to execution. In addition, as is relevant
             above, the recovery procedure is reserved, the execution procedure is to be discontinued
             if the further examination within the scope of the recovery stage shows that the recovery
             of the pledged right is impossible for legal or factual reasons.
              Furthermore, the complainant should be informed that the Supreme Court's
              observations on the non-existence of an obvious unusability (see above) already indicate
              that there is no obvious non-transferable right. In addition, the Supreme Court, referring
              to Austrian jurisprudence, points out that design rights that have been pledged only have
              to be transferable when exercised and that design rights can also be exercised by third
              parties. Furthermore, the Supreme Court rightly states that the objective is that the
              operator can exercise the individual rights contained in the overall rights instead of the
              obligated party and that it is not clear which obstacles to execution law should prevent
              this (cf. ON 72, p. 45). . To what extent is the specification of the Supreme Court and
              the reference to Austrian jurisprudence that an execution on other property rights is
              about the judicial authorization of the operating creditor to exercise the rights instead
              of the obligated person in the execution proceedings in order to thereby, if only
              indirectly, To be able to access the proceeds from the individual right to be liquidated,
              which should be contradictory, does not open up to the State Court. (...)
       4.3.   The complainant now fails to recognize that the decision of the Austrian Supreme Court
              of 14 July 2011 on 3 Ob 177 / 10s or RS0120752 is a foundation case, whereas the case
              in question is a trust, namely with regard to the attachment of the applicant's overall
              rights , underlying. For this reason alone, there can be no change in practice as the
              complainant thinks, and thus there is no violation of the duty to justify the change in


                                                                                                         14
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 16 of 78 Page ID #:225




              practice claimed by the complainant. It is clear from the contested decision that the
              Supreme Court uses the Austrian decisions mentioned in order to justify "indirect
              usability" (cf. ON 72, p. 42 ff.). Specifically, the Supreme Court, referring to the
              mentioned Austrian judiciary, states that the execution case in question is not a case of
              a foundation. What is essential in the case law of the Austrian Supreme Court for
              execution on donor rights is, however, in the decision-making case that the object's
              suitability for execution is sufficient according to §§ 331 ff. OEO. With reference to
              other Austrian judicature, the Supreme Court finally comes to the correct conclusion
              that the execution according to Art. 242 EO does not require immediate usability of the
              right to be seized, but rather an indirect usability (cf. detailed ON 72, p. 45 f .). (...)
       5.2.   To para. 9. The applicant complains of his individual complaint that the Supreme Court
              only concludes that there is no obvious uselessness from the fact that the complainant's
              position as a trustor "is affirmed by general principles as to the possibility of generating
              worthy claims against the trustees".
       5.3.   Contrary to the appellant's view, the Supreme Court did not base the lack of obvious
              usability solely on the introductory phrase (see also ON 72, p. 42). Rather, the Supreme
              Court has substantiated other points in the contested decision with reference to teaching
              and case law, which is why it cannot be assumed that it is obviously unusable. In
              particular, the Supreme Court has stated that in the light of the execution request made
              by the respondent, which is relevant to the Supreme Court from several sides (see p. 38
              ff. In ON 72), there is no obvious uselessness (cf. also the reference of the Supreme
              Court on p. 42 of the contested decision). As mentioned, the contested decision contains
              various other versions of the (indirect) usability of the liened rights (see in particular p.
              42 ff. And p. 50 ff. In ON 72), which is why there can be no question that the usability
              or the apparent unusability of the seized rights, as assumed by the complainant, was not
              justified. There is therefore no violation of the obligation to state reasons. (...)
       6.2.   To para. 3.9 and no. 10.10 of the individual complaint, the complainant argues that the
              Supreme Court misjudges that there must first be a exploitation with regard to the pledge
              made on 08 EX.2016.839, before other rights, namely overall rights such as the object,
              have been seized. In this respect, the complainant does not consider the contested
              decision to be proportionate.
              First of all, it should be pointed out to the complainant that the Supreme Court is making
              detailed considerations on "double seizure" and "multiple seizure" in this connection
              (see ON 72, pp. 52 f.). In particular, the Supreme Court correctly states that in the case
              in question, the debtor's overall rights were seized, but in the case of 08 EX.2016.839
              claims of the debtor were pledged. In addition, the complainant ignores the fact that
              restrictions on the means of execution can only arise if there are no doubts as to whether
              individual means of execution are sufficient to fully satisfy the operator's claim. The
              mere probability is not enough. It is indisputable that this requirement is generally not
              recognizable to the court with sufficient certainty at the stage of the execution permit,
              as is the case, which is why the document apparently (implicitly) addressed by the
              applicant. 9, 2nd half sentence EO is hardly used in practice at the procedural stage in
              question (cf. the whole Jakusch, in: Angst, op. Cit., N 6 to § 14 OEO). The same applies
              to the case in question all the more, since the contested decision pledged overall rights
              and so it is only at the stage of exploitation that individual details can be ascertained
              which individual rights flowing from the overall right of the obligated party can be
              exploited and assets. In this respect, the decision of the Supreme Court stands in this
              aspect of an arbitrary review.



                                                                                                         15
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 17 of 78 Page ID #:226




       6.3.   Furthermore, the complainant considers it arbitrary that the complainant's overall rights
              with regard to the alpha trust are accessed or pledged as a result of the execution
              procedure in question, since "an execution procedure is not the right place for it". Rather,
              such an argument had to be brought up in an appeal procedure.
              This complaint by the complainant initially misjudges that the fact that the execution of
              the execution on other property rights is in accordance with Art. 242 EO should ensure
              that all conceivable assets of the obligated party can be executed. The interpretation of
              Art. 242 ff. EO has to be based on precisely this purpose of the law (cf. also ON 72, p.
              35 with reference to judicature and case law). As is already relevant in detail, it is
              sufficient to be able to indirectly use the pledged total rights (cf. ON 72, p. 42 ff.). In
              this respect, there can be no question that the respondent, as the appellant believes, is in
              the "wrong" procedure: rather, the respondent is to be held that within the framework
              of the attachment of overall rights, it is not necessary that the exercise makes individual
              assets of the obligated person directly usable as long as and to the extent that the specific
              exercise is aimed at bringing assets of the obligated person to execution. In addition, as
              mentioned, it must then be examined in detail at the stage of exploitation which
              individual rights flowing from the overall right of the obligated person can be exploited
              and assets. In this respect there can be no question of a violation of the ban on free will.
       6.4.   Finally, the complainant considers it arbitrary that the Supreme Court has pledged its
              universal right to protect the Alpha Trust. All these rights are not property rights and
              this Supreme Court practice misjudges "the nature of the trust".
              The fact that the complainant's argument is unjustified already results from the above
              statements by the State Court (see in particular also the statements on the criteria of
              sufficient obvious usability and indirect usability). As far as the complainant relies on
              the non-pledging of individual rights that can be derived from a universal right, he fails
              to recognize that the contested execution permit does not refer to individual rights, but
              to the rights of the obligated person (as applicable, the Supreme Court with reference to
              case law, cf., ON 72, P. 35). Ultimately and consistently, the complainant, as is relevant
              in detail to the Supreme Court, fails to recognize that the complainant can obtain usable
              monetary claims due to his overall rights. Whether the latter is actually the case, as the
              Supreme Court rightly states, cannot be examined or decided at the current stage of the
              proceedings, but rather reserved for any exploitation of the complainant's overall rights
              (see in particular ON 72, p. 40). For this reason too, the objections raised by the
              complainant, in particular with regard to Art. 918 Para. 1 PGR, are irrelevant. Even in
              the light of these statements, a qualified or grossly misguided decision by the Supreme
              Court cannot be assumed.
       In ON 95:
       6.2.   The complainant considers herself to have been violated in the constitutionally justified
              claim, since the Supreme Court has neglected to deal with the alleged non-pledgeability
              of organ appointment and dismissal rights. Again, as before, the complainant points out
              that the Supreme Court "only refers to the (subsequent) recovery process".
              The fact that the complainant's argument is unjustified already results from the above
              statements by the State Court (cf. in particular also the statements on the criteria of
              sufficient obvious usability and indirect evaluability). As far as the complainant relies
              on the non-pledging of individual rights that can be derived from an all-encompassing
              right, she fails to recognize that the contested execution permit does not refer to
              individual rights, but to the rights of the obligated person (as the Supreme Court rightly



                                                                                                         16
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 18 of 78 Page ID #:227




              refers to case law, see ON 72, P. 35). Ultimately and consistently, the complainant, as
              is relevant to the Supreme Court in detail, fails to recognize that the party involved can
              obtain usable monetary claims based on its overall rights. As the Supreme Court rightly
              states, whether the latter is actually the case in the future is neither to be examined more
              closely nor to be decided at the current stage of the proceedings, but rather to be reserved
              for any exploitation of the overall rights of the party involved (see ON 72, p. 40 ). In
              the light of these considerations, there is no need to go into the other decisions cited by
              the appellant, namely LES 2007, 141 and LES 2008, 266, since, as shown, there is no
              lack of a comprehensible reasoning for the Supreme Court.
              In addition, the Supreme Court goes on to state that even the right to appoint organs,
              which directly does not provide an asset with legal value, can indirectly result in a
              monetary benefit, for example from the earnings of the foundation's assets, as the
              founder can influence the board of directors. The law itself, according to the Supreme
              Court, must not be assessable, but must in turn enable access to a usable property (cf.
              ON 72, p. 36 with reference to case law and judicature). For an execution on universal
              rights, the Supreme Court rightly, it is just typical of the nature that evaluable claims
              are not (yet) available at the time of the executive access, because this type of execution
              uses a universal right and leads to the emergence of individual claims and claims As a
              rule, further steps by the operating creditor as part of the recovery are to be assumed.
              Austrian jurisprudence, according to the Supreme Court, also allows seizures in
              accordance with section 331 OEO if further legal acts by the operating creditor only
              give rise to the rights of the obligated person. The execution order does not presuppose
              that these already exist at the time of the seizure (cf. ON 72, p. 37 with reference to case
              law and literature). What is more, the Supreme Court states that the individual rights of
              universal law do not have to be asserted and certified, but if the latter does happen, it
              does no harm to the operator, even if, for example, rights were listed that could not be
              used by the believer. Ultimately, according to the Supreme Court, this execution request
              clearly states the total rights to be seized, namely those of the obligated person as the
              trustor, protector and beneficiary of the Alpha Trust vis-à-vis the applicant (cf. ON 72,
              p. 39). With reference to oOGH 3 ob 143/93, the Supreme Court even comes to the
              conclusion that trustor rights are fundamentally attachable as a universal right in
              accordance with § 331 OEO and that this is possible regardless of whether the universal
              right in the specific case also includes executive access in the specific case to the right
              claimed to be usable or not. To the extent that the complainant objects that individual
              rights of the obligated party were not attachable, this was not the subject of the
              procedure regarding the application for the attachment of all trustor rights.
              In the light of the fact that there is no entitlement to detailed justification and that the
              constitutional obligation to justify only contains a minimal right to justification, the
              Supreme Court, as just shown, not only fulfilled its duty to justify it, but even detailed
              and detailed it, which is why he considers a pledge of organ appointment and dismissal
              rights as a pledge. In addition, the complainant even test in her individual complaint
              that the OOGH is "only" critically concerned about the lienability of the right to order.
              The State Court is not aware of what the applicant is trying to gain from this. As a result,
              the complainant's statements and objections to para. 5.5 of your individual complaint.
              In this respect, there is no violation of the obligation to state reasons.
       6.3.   The complainant rugt further argues that the Supreme Court, on the one hand, has
              ignored the "file situation" and, on the other hand, has pledged rights that are not
              attachable at all. The Supreme Court ultimately only looked at the claims of the
              operating party and the file situation and the "adversary's" argument based on this.


                                                                                                        17
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 19 of 78 Page ID #:228




              The State Court has already indicated that the contested decision did not "seize non-
              attachable rights", as the appellant believes. The State Court has also already stated that
              the Supreme Court has detailed and, in the State Court's view, correct grounds that the
              overall rights, namely those of the party involved as trustor, protector and beneficiary
              of the Alpha Trust vis-à-vis the complainant, can be pledged. In this respect, it is not
              necessary for the State Court to go into the appellant's repeated statements.
              If the complainant adds on this topic that "not only the rights of the obligated person
              have been seized", this does not open up to the State Court of Justice in advance, since
              with the execution permit of November 21, 2016 (ON 3), now confirmed by the
              contested decision, the rights belonging to the obliged party as trustor, protector and
              beneficiary of the Alpha Trust have been seized. If the appellant continues to object that
              the Supreme Court has not (specifically) dealt with the file situation and to this extent
              also ignores arguments of "the opponent", the appellant is again to be referred to the
              above statements by the State Court, from which it follows that it results casually the
              Supreme Court correctly assumed, particularly on the basis of the execution request,
              that the position of the party concerned as the giver, protector and beneficiary of the
              Alpha Trust vis-à-vis the complainant and the resulting rights of the party concerned
              against the complainant. As part of the approval of the execution, it must be checked,
              based on the case law, on the basis of the execution request whether the right drawn into
              execution is accessible for exploitation. No further research is required. The grant court
              does not even have to check whether the pledged right exists (cf. Oberhammer, op. Cit.,
              N 10 on § 331 OEO). All of this results in the conclusion that the Supreme Court was
              not required to respond to the complainant's point. 5.1 of your individual complaint.
       6.4    Contrary to the appellant's view, the Supreme Court did not simply point out the lack
              of obvious usability to the position mentioned by the appellant in the contested decision,
              cf. P. 42 in ON 72, trimmed. Rather, the Supreme Court has substantiated other points
              in the contested decision with reference to teaching and case law, which is why it cannot
              be assumed that it is obviously unusable. In particular, the Supreme Court has stated
              that in the light of the execution request made by the respondent, which is relevant to
              the Supreme Court in several respects (see p. 38 ff. In ON 72), it turns out that there is
              no obvious unusability (cf. also the reference of the Supreme Court on p. 42 of the
              contested decision). As mentioned, the contested decision contains various other
              versions of the (indirect) usability of the liened rights (see in particular p. 42 ff. And p.
              50 ff. In ON 72), which is why there can be no question that the usability or the fact that
              the pledged rights were obviously not usable, as claimed by the complainant, had not
              been substantiated. There was therefore no violation of the duty to justify the
              complainant regarding this complaint. (...)
 5.    With a document dated July 24th, 2017 (ON 34), more specifically with a document dated
       February 11th, 2020 (ON 105), the operating party submitted the application for recovery
       evident from the award. To substantiate the reason, it was summarized that the objective of the
       execution in question was to remove the assets from the Alpha Trust, where the operating party
       could then access these assets executive. According to Art. 244 Para. 1 EO, the operating
       creditor had to be authorized to carry out the necessary legal acts on behalf of the obligated
       party. It was not necessary that the exercise of individual powers of the obligated person
       immediately made use of an asset, as long and insofar as the concrete exercise - albeit indirectly
       - aimed at enforcing the debtor's assets.
       As a possible method of exploitation, the operating party should in particular be authorized to
       request the removal of the previous trustees of the Alpha Trust and the appointment of a person



                                                                                                         18
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 20 of 78 Page ID #:229




       designated by the operating party as a trustee of the Alpha Trust instead of the obligated party
       to the Alpha Trust and then by the operating party certain trustee of the Alpha Trust to request
       the distribution of the amount of CHF 91,595,445.97 plus costs and interest to the obliged party
       to a paying agent to be determined by the operating party and instead of the obligated party this
       distribution and its implementation in its position as protector and Agree to beneficiary.
       An alternative variant would be to authorize the operating party to make a distribution directly
       to the beneficiary, which the operating party could simultaneously exercise under Article 244
       (2) EO.
 6.    he obliged party applied for rejection, possibly rejecting the application for recycling (ON 88
       and 97) and summarized the following reasons:
       The operating party had failed to state to what extent the total rights of the obligated party or
       individual rights from them would be subject to exploitation. The operating party had not
       fulfilled its substantiation obligation and the application for exploitation had to be rejected for
       this reason alone.
       Even if the application for exploitation were formally admissible, the content would have to be
       rejected after there was no usability of the total rights of the obligated party or individual rights
       resulting therefrom.
       The Alpha Trust beneficiaries were all discretionary beneficiaries. There was therefore no
       reason why the obligated party should receive a sum of over USD 80 million from the trust
       assets.
       In addition, any monetary claims of the obligated party against the Alpha Trust from their
       position as trustor and beneficiary had already been seized in the procedure on 08 EX.2016.839.
       The rights of the obligated party against the Alpha Trust from their position as a protector
       would only be rights of consent and no rights that are worth doing. The operating party could
       therefore simply not get any money.
       Since the obligated party had neither reserved the right of cancellation nor the right to change,
       the overall rights were not subject to exploitation. In line with the principle of gradual
       enforcement, the operating party must also first make use of the monetary claims and payment
       claims to which the obligated party was entitled as beneficial owner, trustor, beneficiary and
       client of the Alpha Trust on 08 EX.2016.839 could pledge further rights.
       Moreover, the proportionality of the recovery is lacking. First of all, a sale had to be made with
       regard to the pledge made on 08 EX.2016.839. On the other hand, the exploitation proposals
       of the operating party would disproportionately interfere with the nature of the Alpha Trust.
       Finally, the operating party circumvents the contestation procedure and the shortening of the
       party rights of the obligated party.
 7.    The third-party debtor argued that the application for recovery had to be rejected because the
       rights seized could not be used. The exploitation of recall and appointment rights by the
       operating party would also be an inadmissible because, among other things, disproportionate
       interference in the nature and organizational structure of the trust. The seized rights were not
       granted access to the trust assets. It is therefore not possible for the operating party to obtain
       satisfaction from the seized rights.
 8.    Based on the documents submitted by the parties, in particular documents according to ON 1
       [Certified copy of the Final Award of the London Court of International Arbitration for Case
       No. 101721 of 11 November 2014, Supplement Al, LCIA Rules 1998 in German and English,
       Supplement A.2, LCIA Rules 2014 in English, Supplement A.3, List of interpreters and
       translators approved before Liechtenstein courts and administrative authorities, Stand 1


                                                                                                          19
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 21 of 78 Page ID #:230




       October 2015, supplement A.4, correction of the award of January 9, 2015, supplement A.5,
       certified translation of the correction of the award of January 9, 2015, supplement A.6, decision
       of the Princely Regional Court of February 24 2016, 08 EX.2016.839, ON 4, supplement A.7,
       certified extract from the commercial register of the Alpha Trust of February 12, 2016,
       supplement A.8, certified extract from the Flandels Register of CTX Treuhand AG of February
       11, 2016, supplement A.9, declaration of Trust dated May 27, 2015 including German
       translation (in the envelope), enclosure A.10, Written Instrument dated June 2, 2015 including
       German translation (in the envelope), enclosure A.ll, Minutes of a Meeting of fhe Directors of
       CTX Treuhand AG as Trustees of the Al pha Trust of July 3, 2015 (in the envelope),
       Supplement A.12, Letter of Wishes of July 3, 2015 (in the envelope) including German
       translation, Supplement A.13, Instrument of Nomination of July 3, 2015 (in the envelope)
       including German translation, enclosure A. 14, declaration of Menelaus Kyprianou to case no.
       14-CV-09764-R, United States District Court California (September 2015), Supplement A.l5,
       Second Witness Statment by Ashot Yegiazaryan in the Kerimov procedure dated February 17,
       2013, including extracts from German translation, Supplement Al 6, proof of transfer from
       CMB Monaco - Campagnie Monegasque de Banque of May 6, 2015, enclosure A. 17, email
       Jamra & Jamra LLP of July 17, 2015 including German translation, enclosure A.18, email
       Roland Anteau of August 6, 2015 to Codex Treuhand AG including German translation,
       enclosure A. 19, right stipulation. Advance Distribution of Funds, etc. dated July 6, 2015,
       including extracts from German translation, supplement A.20, Instructions to the Trustee from
       July 28, 2015, including German translation, supplement A.21, email Yegiazaryan to Nikolaus
       Wilhelm from 21. July 2015 (18:49) including German translation, enclosure A.22 and
       responsive declaration on case no. BD 595136 of August 18, 2015 including German
       translation, Supplement A.23], Memorandum of points and Authorities including extract
       translation (Supplement B), interrogation minutes of 23/24 June 2015 and 11/07/2017
       including extract translation (Supplement C), judgment dated 31.05.2018 (supplement D),
       certificate dated 08.06.2017 (supplement Dl), individual complaint dated 10.10.2018
       (supplement D2), questioning the suspect (supplement E), email dated 18.06.2015 (supplement
       F), email dated 01.07 .2015 (Enclosure G), Letter of wishes dated 03.07.2015 (Enclosure H),
       form dated 03.06.2015 (Enclosure I), signature card of the CMB including extracts (Enclosure
       J), letter 02.06.2015 (Enclosure K), payment order (Attachment L), transfer confirmation
       26.08.2015 (Attachment M), transfer confirmation from 11.08.2015 (Attachment N), transfer
       confirmation from 27.07.2015 (Attachment O), transfer confirmation from 25.06.2015
       (Attachment P), payment order from 16.12.2015 ( Enclosure Q), Invoice Drew Holinger June
       5, 2016 (Enclosure R), Right Request for help (supplement S), email 30.10.2019 (supplement
       T), brief 15.03.2019 (supplement U), brief 12.03.2019 (supplement V), minutes to CG.2019.5
       (supplement W), edict of 23.09.2016 (supplement X), decision oOGH of April 26, 2018
       (Appendix 1), extract from PSR 2018/21, S, 90ff (Appendix 2), decision OG of April 11, 2017
       on 11 UR.2016.77-119 (Appendix 3), certificate of June 8 .2017 (supplement Dl), individual
       complaint dated 10.10.2018 (supplement D2) and the ed. Act 08 EX.2016.839 the following
       facts can be assumed:
       The Alpha Trust is a trust established on May 27, 2015 in accordance with Liechtenstein law.
       The trust has been registered in the Liechtenstein commercial register since November 30, 2015
       under registration number FL-0002.510.771-1. CTX Treuhand AG acts as the sole trustee.
                                                                                        (Appendix A8)
       CTX Treuhand AG is a stock corporation established under Liechtenstein law with its
       registered office at 9490 Vaduz, Lava-Center. It has been registered in the Liechtenstein
       Commercial Register since November 27, 2001 under the registration number FL-
       0002.042.435-5 and is (among other things) by members of the Board of Directors Dr. Thomas


                                                                                                      20
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 22 of 78 Page ID #:231




       Wilhelm and lic.iur. Martin Hornig represented. Nikolaus Wilhelm is an authorized signatory
       with collective signing rights for two.
                                                                                           (Appendix A9)
       The Alpha Trust's trust agreement, the "Declaration of Trust" of May 27, 2015, has the
       following content, among others:
       THIS TRUST DECLARATION will take place on May 27, two thousand and fifteen
       BY
       CTX Treuhand AG ("Trustee", whereby the term - if the context allows it - includes the person
       or trustees of the trust in question).
       REQUIREMENTS
       i.      The trustees confirm that they have received the assets specified in the second appendix,
               to trust it according to the following conditions.
       ii.     This trust is established irrevocably.
       iii.    This trust is referred to as 'ALPHA TRUST'.
       THIS CERTIFICATE TESTED THE FOLLOWING:
       1.      Definitions
       (...)
       1.1.2. "The beneficiaries" are and include the persons named or described in the third appendix;
       (...)
       3.      Termination of the loyalty relationship
               The trustees have the authority to set a date in a certificate (which is not earlier than the
               date of issue of this certificate), which is to be regarded as the end of the trust
               relationship.
       4.      Sale of trust assets
               The Trustees will, on their own discretion, manage the Trust Assets with respect to
               investments or property (other than money) to sell, collect or convert all or part of those
               Investments or assets, but convert them into money, but with the possibility of such sale,
               collection Or postpone the conversion and allow the investment to be preserved and the
               money to be fiduciary, with the same discretion to invest the money or property on their
               behalf or under your control in a manner approved by this trust or the law , and the
               authority to change these facilities or to exchange them for other permitted facilities if
               they consider it appropriate to do so.
       5.      Income and capital trusteeship
       5.1     The trustees administer the capital and the income of the trust assets in trust for the
               benefit of all, one or more beneficiaries, whereby one or more other beneficiaries may
               be excluded, in the form of shares or in a specific relationship if more than one
               beneficiary is intended and on the basis of powers and provisions for their maintenance,
               training, further development or other advantages or for the accumulation of income
               (including administrative powers and provisions or discretionary trusts and powers
               which are to be carried out or exercised by one or more persons, whether as Trustees
               act or not, or whether the trustee or a trustee is included or not), so that the exercise of



                                                                                                          21
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 23 of 78 Page ID #:232




                this authority to determine beneficiaries can be delegated to a certain extent and in a
                manner that the trustee can obtain through one or more deeds, the during the Tru st
                duration may be revoked or may be irrevocable and may be exercised during the trust
                duration, however it is REQUIRED that the exercise of this authority requires a prior
                payment or use of all or part or all of the capital or income is not invalidated from the
                trust assets that were granted within the framework of a power granted by this document
                or by law.
 5.2     Up to a provision according to clause 5.1., Dependent or in the absence thereof
 5.2.1 the trustees pay the income of the trust property to all, a certain or several beneficiaries or use
       it in their favor, whereby the other or others can be excluded if available at the respective time
       and - in the case of several beneficiaries - in shares and in a manner that the Trustees deem
       appropriate at their sole discretion.
 5.2.2 Notwithstanding the provisions in clause 5.2.1. At any time during the trust duration, the
       trustees may, at their sole discretion, accumulate the income by compounding instead of using
       it in whole or in part by investing the income or "the resulting income" in a manner or otherwise
       use that permitted by this deed or the law; on the basis of clause 5.2.3., they manage these
       capital accumulations as capital growth.
 5.2.3 The trustees can, at one or more times during the trust duration, use the information specified
       in sub-section 5.2.2. Use all or part of the accumulated income as if it were income that accrued
       in the respective year.
 5.2.4 Regardless of the powers of attorney and provisions listed and contained in this clause, the
       Trustees may
 5.2.4.1 Pay the capital of the trust assets in whole or in part to all, one or more beneficiaries to the
         exclusion of other beneficiaries or use them in their favor at any time during the duration of the
         trust, whereby corresponding shares must be provided for several beneficiaries and
         disbursement or use may be made in a manner that the trustees deem appropriate at their sole
         discretion.
 5.2.4.2. Pay income or capital from the trust assets to the trustees of another trust, regardless of the
          place of establishment in which one or more beneficiaries are involved (regardless of whether
          all beneficiaries or one or more beneficiaries are the only persons who are involved in this
          trust other trusts are involved or qualify as beneficiaries) if the trustees believe, at their sole
          discretion, that this payment or transfer should benefit one or more beneficiaries.
 5.3.    If the aforementioned powers, which were granted to the trustees by the previous sub-points,
         are not exercised, and depending on the exercise of these powers, the trustees may have the
         trust assets at the expiry of the trust duration, with the beneficiaries living at the relevant time,
         received absolutely identical parts.
 5.4     On the basis of the above statements and if and insofar as the trust's capital and income are not
         sold as a whole for any reason in accordance with the above provisions, the trust's capital and
         income are administered in trust for the Red Cross and Amnesty International, and in the event
         of failure this trust for charity in general.
 (...)
 8.      Authority. Add beneficiaries and exclude them
 8.1.    The trustees can declare in writing at any time during the trust period that




                                                                                                            22
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 24 of 78 Page ID #:233




 8.1.1. a person, group or description of people is no longer a beneficiary, so that this person, group or
        description of people is then no longer a beneficiary than if this beneficiary had originally been
        expressly excluded as a beneficiary, but without prejudice to previous payments of capital or
        income to this beneficiary.
 8.1.2. a person, group or description of persons who has been designated by the trustees is now the
        beneficiary, provided that the addition of beneficiaries does not affect, change or influence the
        provision for the use of capital or income that has already been made.
 (...)
 10.     Change of trustees
 10.1. At least two trustees or one trust company and a maximum of five trustees must be provided
       for this trust.
 10.2. With more than one appointed trustee, all trustees must act unanimously. However, the trustees
       have the right to delegate all business transactions, the exercise of powers and discretionary
       powers to one or more of their co-trustees, provided that they deem this transfer advisable at
       their own discretion.
 10.3. A trustee who wishes to withdraw and / or be released from the trustee relationship can send a
       written message to the fiduciary officers (if any) and to the person (s) authorized to appoint
       new trustees and will do so one month after dismissed upon dispatch of this message, or at an
       earlier date if the person (s) authorized to appoint new trustees give their written consent in
       accordance with the provisions of clause 10, provided that such dismissal will not take effect
       until after Dismissal at least one trustee exists.
 10.4. If a trustee steps down and is released from all fiduciary relationships, or refuses to act or
       becomes incapable of acting, or is no longer able to do business or dies, or if a company acting
       as a trustee is dissolved, then appointed
 10.4.1. the protector, or if he has died (or is a company that is being dissolved), or if he is unable or
         unwilling to act;
 10.4.2. the beneficiaries (other than charities) if they are able to do business and make a majority
         decision, or if they are unable or unwilling to act;
 10.4.3. the trustees in office or if there are no trustees;
 10.4.4 the Liechtenstein District Court of Vaduz, by means of a written document, one or more persons,
         regardless of whether they live at the administrative seat of the trust or in another place, to
         trustees at the place of the deceased or dissolved trustee or the trustee who might be released
         Action refused or incapable of action or no longer capable of doing business as stated above.
 10.5. The person responsible for appointing new trustees in accordance with 10.4.1. and 10.4.2. in
       the same order as described above, one or more persons may be appointed as further trustees
       until the maximum permitted number has been reached.
 10.6. A trustee can live anywhere in the world.
 10.7. The person authorized to appoint additional trustees can at any time and without reason remove
       one or more trustees by sending a written notice.
 11.     Power to delegate
 11.1. A trustee has the authority (irrespective of any other statutory provisions) to delegate to a
       person the exercise or exercise of all trustee powers and discretions, which the hereby trusts,



                                                                                                        23
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 25 of 78 Page ID #:234




         with a document that can be revoked during the trust period or that is irrevocable or transferred
         by law.
 12.     Power to change or revoke
 12.1. The Trustees may, at their discretion, change the provisions of this deed at any time, the
       exercise of this authority not having the effect of revoking this Trust.
 13.     Other powers
 13.1. In addition and without prejudice to all legal powers, the Trustees have the powers and
       immunities defined in the first Appendix, provided that the Trustees do not exercise any of the
       powers to conflict with the terms of this Trust in connection with the benefits.
 14.     The protector
 14.1. The protector may reside or, in the case of a company, be based anywhere in the world.
 14.2. The first protector is Ashot Egiazaryan.
 14.3. The Protector may delegate or delegate its powers, rights and / or responsibilities for a certain
       period of time or permanently at any time to a person or persons, and under conditions that it
       deems appropriate, always assuming that this transfer takes place first takes effect when the
       trustees have been informed in writing.
 14.3.1. If this transfer fails or there is no protector, or if a protector dies (or - in the case of a company
         - is dissolved) or is unable or unwilling to act without valid transfer of its powers, rights and /
         or obligations, then appoint /appoint
 14.3.1.1. the beneficiaries (except in the case of charities) who are business-minded and who make a
           majority decision or if they are unable or unwilling to act
 14.3.1.2. the Liechtenstein District Court Vaduz a protector within 90 days.
 14.4. For the exercise of powers and rights under clauses 2.4., 2.5.1., 3.5., 8., 11., 12., 16.2., 16.3.
       and Clause 11 of the first Appendix by the Trustees requires the Protector's written consent.
 (...)
 16.     Accountability and information
 16.1. De Treuhander kept a complete and accurate record of all transactions related to the trust assets.
 16.2. The records are available to the beneficiaries or their legal or duly authorized representatives
       for review within a reasonable period of time. Notwithstanding the above, the trustees are not
       obliged to inform a beneficiary of the beneficiaries to whom they have provided capital or
       income from the trust assets or to which beneficiaries they have made a payment from the
       capital or income of the trust assets; nor do they need to give reasons for exercising or not
       exercising, or exercising their powers, rights, and discretion under the trust.
 16.3. The trustees can appoint a control body according to Art. 923 PGR at their own discretion, the
       control body then being the only person who receives the information mentioned above.
 (...)
                                              THIRD ANNEX
 1.      Ashot Egiazaryan
 2.      A person or persons who designate the trustees as additional beneficiaries.
                                                                                             (Appendix A10)



                                                                                                            24
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 26 of 78 Page ID #:235




 This trust agreement will be supplemented by the "Written Instrument" of June 2, 2015, which was
 concluded between the trustee CTX on the one hand and the obligated person in his capacity as
 protector of the Alpha Trust and signed by the obligated person.
 (1)    In exercising the powers set out in clause 12 of the main deed, the trustee hereby changes the
        following paragraphs of the main deed:
 (A)    Paragraph 14.4 now has the following wording: "The protector's prior written consent is
        required if the trustees exercise their powers and rights under clauses 2.4, 2.5.1, 3., 5., 8., 11.,
        12., 16.2., 16.3 and exercise the powers in the first appendix ".
 (B)    In paragraph 14, the following clause is added:
 "May 14th The protector has the authority to dismiss and appoint trustees by written instructions. "
                                                                                          (Appendix A11)
 The letter of wishes of 27 May 2015, signed by the obligated party, has the following content:
 LETTER OF WISHES BY MR ASHOT EGIAZARYAN
 To: The trustees of the ALPHA TRUST, set up on May 27, 2015
 1.     You are the trustee of the ALPHA Trust, established on May 27, 2015.
 2.     I am creating this Letter of Wishes to let you know my wishes regarding the management of
        trust assets both during my lifetime and after my death. In relation to the ALPHA Trust, this is
        my first letter of wishes. I reserve the right to revoke or change requests at any time. The
        information contained herein does not release you from the need to obtain the protector's
        consent whenever required by the trust deed.
        It is my wish that you include me in the circle of possible beneficiaries of the trusteeship and
        provide me with income and capital at my request.
        Welters it is my wish that you ______ possible in the circle _______ pick up the beneficiary of
        the trust.
 4.     For the time after my death, my wishes are as follows:
 A.     If there is an outstanding balance that I owe from the time before the trust was established and
        which can be legally established to have ____ and __________ and _____, it is my wish that
        you first settle this before the discretionary beneficiaries benefit from loyalty.
 B.     Loyalty must be held in favor of _____.
 5.     I am aware that you are not legally bound to follow my requests outlined above, but I hope that
        you will take my requests into account in exercising your discretion in the trusteeship.
 July 3, 2015
                                                                                         Ashot Egiazaryan
                                                                                             (Appendix H)
 Nikolaus Wilhelm sent the (new) draft of the Letter of Wishes to the obligated party by email on July
 1, 2015, and did the following:
 “Attached you will find a new design for your Letter of Wishes.
 As of now, you are the first beneficiary of the trust. This means that you have access to the trust fund
 during your lifetime. If you have a believer and want to pay, you can request a payout to yourself so
 that you can pay the believer. You don't have to name the believers in the Letter of Wishes. "



                                                                                                          25
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 27 of 78 Page ID #:236




                                                                                              (Appendix G)
 In the internal form of the third party debtor countersigned by the obligated party regarding the
 mandate "The Alpha Trust" (form "Discretionary Trust"), the obligated party is listed under point IV.
 ("Information on curators / protectors and persons authorized to issue instructions").
                                                                                               (Appendix I)
 9.     From a legal point of view, the following results:
 9.1    In the present case, the operating party requests the exploitation of the seized rights within the
        meaning of Art. 244 EO. This provision provides for a two-stage recovery process:
        In the first step, the operating party is to be authorized upon application to assert the right of
        the obligated person on his behalf. For this purpose, it can submit all legal acts for the obligated
        party that are necessary for this. Due to the fact that in the execution according to Art. 242 ff
        EO the overall right of the obligated execution object is always, the operating creditor is also
        authorized to exercise this overall right if this serves to liquidate usable assets. The additional
        payment in Art. 244 Para. 1 EO ("to request division or initiation of the dispute procedure, to
        make notices and to make the declarations otherwise necessary for the exercised and utilization
        of the pledged right for the obligated party") is merely demonstrative. If in the application or
        Authorization by the court to name such individual powers, this serves the purpose of
        highlighting the respective powers of the operating creditor ("in particular"). This authorization
        is a special case of transfer for confiscation (see Oberhammer in Angst / Oberhammer, EO3 §
        333 EO Rz 2; Heller / Berger / Stix III 2379; LGZ Wien ZBI 1937/500). The dogmatics
        developed for the legal consequences of the transfer to confiscation can therefore be used to
        clarify doubts regarding the authorization under paragraph 1 mutatis mutandis (cf.
        Oberhammer in Angst / Oberhammer, EO3 § 308 EO Rz 1 ff; 3 Ob 225/07 w ecolex 2008 /
        232 = JBI 2008, 726 = RdW 2008/492).
        The provisions on the execution of "other property rights" are deliberately formulated "often"
        in order to allow any access to usable assets of the debtor. This also applies to the provision of
        Art. 244 Para. 1 EO (cf. Oberhammer, wobl 1997, 252 f), in which no narrow-minded
        formalism needs to be maintained, particularly with regard to the interpretation of execution
        requests.
        In principle, the rights of the authorized operating creditor are the same as those of the obligated
        party (Heller / Berger / Stix III 2379; see 3 Ob 165/10 a SZ 2010/127 = ecolex 2011/20 =
        GesRZ 2011, 126 [Eckert]; RIS-Justiz RS0003934 ).
        The fact that the seizure within the meaning of Art. 242 EO also includes all ancillary rights of
        the obligated party, which he is entitled to against any third-party debtor, becomes much clearer
        here than with the execution according to Art. 237 ff EO, since this fact already results from
        this that the execution object in this type of execution is always the "universal right" of the
        obligated party.
        In a second step, in accordance with Art. 244 Para. 2 EO, the wealth used in this way has to be
        realized. This takes place in the corresponding application of the type of liquidation provided
        for in the EO for the respective asset. If, for example, movable items are handed over, they are
        recycled in accordance with paragraph 2 in accordance with the regulations of the
        Fahrekisekeklung. If the debtor incurs a monetary claim as a result of the exercising of the right
        by the operating creditor, the provisions of the debt enforcement etc. apply here.
        The question remains unanswered as to how, at what point in time, and thus in what degree,
        the lien of the operating creditor on the assets thus obtained arises with regard to his satisfaction
        in the context of the liquidation in accordance with Art. 244 para. 2 EO. In this connection,


                                                                                                           26
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 28 of 78 Page ID #:237




       almost every conceivable opinion is represented (cf. Oberhammer in Angst / Oberhammer,
       EO3 § 333 Rz 6 ff; Frauenberger in Burgstaller / Deixler-Hubner, EO § 333 Rz 3 ff; Heller /
       Berger / Stix III 2394 ff mwN).
       There is much to suggest that after the successful exercising of the right of the obligated by the
       operating creditor in accordance with Art. 244 Para. 1 EO, there is no renewed attachment of
       the assets used. This was not least the result of the systematic interpretation of paragraph 2 leg.
       Cit. surrender; This also applies to the execution of claims (in which, for example, the right of
       lien on the ipso iure claim is converted into one based on a court order pursuant to Art. 228 EO
       without requiring a new pledge) and in the execution of claims for surrender pursuant to Art.
       237 ff EO ( in which the lien on the ipso iure surrender claim is also converted into a lien on
       the surrendered item), no new pledge of the collection realty is provided. Above all, the parallel
       provision of Art. 238 Para. 2 EO is clearly based on the fact that after the EO, in the wake of
       the successful "use" of an asset by confiscation of a claim aimed at it, it is only a matter of
       recovery, but not of a new pledge of the Realisats is coming.
 9.2   In the present case, the exploitation must - as requested - be done by authorizing the operating
       party to assert the seized rights on behalf of the obligated party and to carry out the necessary
       legal acts on behalf of the obligated party (Art. 244 (1) EO). In principle, the court does not
       have to pay for individual legal acts in question. It is sufficient if - as requested in the present
       case - the operating creditor, under the custody of the seized property right, is exercised to
       exercise the rights to which the obligated person is entitled or to carry out the required general
       legal acts on behalf of the obligated person, which have been pledged with the relevant
       execution license. As stated, it is not necessary that the exercise of individual powers of the
       obligated person immediately make use of an asset, as long as and to the extent that the concrete
       exercise - albeit indirectly - is aimed at bringing the obliged entity's assets to execution.
       In accordance with Art. 244 Para. 2 EO, the operating party has the execution of the leg.cit in
       the manner of Paragraph 2. assets used (these are all conceivable proceeds from the trust). Even
       if - as explained above - there is much to suggest that the lien on the real estate obtained by
       means of the execution permit has an effect in accordance with Art. 244 Para. 2 leg. Cit. Into a
       pledge on these assets had to be granted to the requesting party in view of the different - quite
       different - opinions represented in teaching and jurisprudence. In any case, it should be clearly
       stated for debtors and third parties what the The third-party debtor should be prevented from
       paying to the obligated party by a clear payment ban.
 9.3   The application for exploitation was therefore to be granted in full. The design rights and legal
       acts of the obligated party specified by the operating party, which the operating party is to be
       authorized to exercise, can all be transferred and are at least indirectly relevant in terms of
       property law. All of them are usable and worthwhile. The dismissal of the previous trustee and
       the appointment of new trustees [Art. (1) (B) des Written Instrument], his right to request
       distributions [Letter of Wishes] or his rights of consent [Art. 14.3 Declaration of Trust in
       connection with Art. (1) (A) of the Written Instrument] are all suitable for realizing usable
       assets or for providing access to usable assets.
       As already stated by the Supreme Court in ON 72 (rec. 7.4.3.), The obligated person is also
       entitled to use himself as a trustee, which is legally permissible (Art. 910 para. 5 in conjunction
       with 932a §40 Paragraph 2 PGR).
       According to Art. 14.3 Declaration of Trust in conjunction with Art. (1) (A) of the Written
       Instrument requires the protector's prior express consent for a large number of the (formally
       existing) rights and duties and acts of the trustee, in particular:
       -      for the termination of the trust by the trustee (Art. 3 Declaration of Trust),


                                                                                                         27
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 29 of 78 Page ID #:238




       -      for the administration of the assets of the trust and the results thereof for the benefit of
              the beneficiaries (Art. 5 Declaration of Trust),
       -      for the determination of the beneficiaries (Art. 8 Declaration of Trust),
       -      for the delegation of all rights of the trustee including his discretionary power (Art. 11
              Declaration of Trust),
       -      for the change of provisions of the trust deed (Art. 12 Declaration of Trust).
       In any case, the exercise of the individual rights mentioned is suitable for realizing usable assets:
       the authorization enables the operating party, first of all, to remove the previous trustee of the
       Alpha Trust (CTX) and to set up one appointed by the operating party instead of the obligated
       party to the Alpha Trust Desire person as a trustee of the Alpha Trust, secondly then request a
       distribution - that of the amount owed - from the trustee of the Alpha Trust (to the party due)
       to the paying party to a paying agent to be determined by the operating party and thirdly instead
       of the obligated party ( in his position as protector and beneficiary) agree to this distribution
       and its implementation.
       The alternative option requested by the operating party to empower them - on the basis of the
       Letter of Wishes - to request and approve a distribution directly to the beneficiary is
       undoubtedly a valuable right, especially since the operating party is entitled to this distribution
       according to Art .244 para. 2 EO can be accessed executive.
       Finally, the exercise of the rights from the Letter of Wishes (appointment of the operating party
       as beneficiary, request and approval of the distribution to them) can be exploited and gives the
       operating party access to usable assets.
 9.4   The objections of the obligated party and the third-party debtor repeat for a long time what is
       stated in the appeals in the "pledge procedure", which is no longer relevant in the current
       liquidation process and on which the Supreme Court and the State Court have already carried
       out a lot of conclusive and legally binding have to make a decision so that there is no further
       discussion
       The application for recovery was made in good time, sufficiently substantiated and undoubtedly
       admissible. In the sense of the cited case law of the Supreme Court and the State Court, the
       total rights seized are basically usable and, as explained above, these are also the individual
       design rights and actions to which the operating party is to be authorized.
       As the Supreme Court has already stated, even an actual discretionary discretion would not
       prevent the exploitation of the liened rights (ON 72, rec. 7.4.3., See also rec. 7.6.4.). The
       operating party also rightly points out that - even if one wanted to formally manage the
       administration based on the exercise of discretion - this would not change the fact that the titled
       claim of the operating party could be satisfied from the trust assets.
       Even if the obligated party submits, based on the case law, that a right of recall is only used to
       "control and enforce the duties of the trustee", at the same time they must concede that in this
       case the right of the protector to appoint and remove the trustee of the Alpha Trust " according
       to the documents not bound by requirements ". From this point of view, the obligated person is
       simply entitled - at least objectively speaking - the right to appoint and remove the trustee,
       without there being any prerequisite or the obligated person having to state the reason. But even
       if one interpreted the trust deed subjectively like foundation statutes, when looking at the letter
       of wishes, one comes to no other conclusion than that the obligated party wanted to secure
       control over the trust assets - among other things with the competence to remove the trustee.




                                                                                                         28
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 30 of 78 Page ID #:239




       If the obligated party addresses the "principle of proportionality" and makes an "unwritten
       constitutional principle" for this purpose, it is referred to Art. 9 EO, where this principle has
       become a legal text. Accordingly, the simultaneous use of several execution agents is permitted.
       Only if the execution request clearly shows that one or more of the requested means of
       execution are sufficient to satisfy the operating Gldubiger can the permit be restricted to
       individual means of execution. The latter is not asserted by the obligated party, let alone
       certified.
       Regarding the submissions of the obligated party regarding their legal interrogation, reference
       should be made to the fact that, according to Art. 242 Para. 2 EO, the type of recovery after the
       interrogation must be determined, inter alia, by the obligated party. This means an interrogation
       according to Art. 34 EO, which can take place verbally or by requesting a written statement.
       Which form the court chooses is at its own discretion. The law expressly stipulates that the
       provisions of Art. 38 EO applicable to the oral proceedings, which primarily concern the
       keeping of the minutes, do not apply to the questioning. Rather, it is enough to record the result
       of the interrogation in a short file note (Art. 34 Para. 1 EO).
       In the present case, the court requested the obliged party by decision of November 9, 2018 (ON
       80) to process the application for exploitation by the operating party of July 24, 2017 (ON 34)
       in accordance with Art. 242 (2) in conjunction with Art. 34 EO within 14 days after the delivery
       of this decision in writing, otherwise it is assumed that she agrees to this application (Art. 34
       and Art. 35 paras. 2 and 3 EO) ”. The obliged party has also expressed itself, even twice in
       detail, with briefs dated November 28, 2018 (ON 88) and December 20, 2019 (ON 97). Because
       both sides have requested the holding of a statute (at the hearing), which is not required by law,
       the court has - to avoid back and forth written statements and counter-statements [also in the
       sense of the case law to protect the legal Obedient] - such an order also arranged to conclusively
       and with the simultaneous presence of the parties to negotiate the exploitation request
       (adversarial).
       As can be seen from Art. 34 Para. 3 EO, the evidence in the execution proceedings is
       fundamentally not restricted. In addition to the certificates and evidence "according to the
       provisions of the Code of Civil Procedure", the court has all the appropriate surveys at its
       disposal. The questioning of the parties or parties - as explained above under Article 34 (1) EO
       - is not necessarily two-sided and a formal, direct party questioning comes into question only
       where the law provides for a hearing (such as Art. 140 para. 1 EO - Most Bots distribution or
       Art. 290 para. 3 let. c EO - opposition hearing) and in the case of Art. 242 para. 2 EO the law
       only provides for an interrogation, but not an oral hearing. And the interrogation has ordered
       the court in writing. The obligated party also submitted a written opinion in accordance with
       the judicial order and was thus within the meaning of Art. 34 EO, there was and is no room for
       formal, direct or even legal interrogation of the obliged party and had the ver obliged the party
       "all the time in the world" to prove its allegations (and has also used the written consent given
       to do so).
       For the rest, reference should be made once again to the statements of the Supreme Court and
       the Court of Justice, which the objections of the obligated party and the third-party debtor have
       raised, reproduced above.
 9.5   The costs recorded by the operating party in the process of recovery in good time and essentially
       correct (there was no resolution fee and could not be awarded; the contestant surcharge for
       document ON 105 and the Articles of Association of February 18, 2020 did not apply) were
       included as further execution costs CHF 83,297.75 to be determined.




                                                                                                       29
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 31 of 78 Page ID #:240




                                          Princely country court
                                            Vaduz, 02.03.2020
                                           Mag. Konrad Lanser
                                          Princely district judge
                                                                           For the correctness of the copy


                                                                                            Iris Feuerstein


 APPEAL
 Against this decision, the appeal of the appeal to the Furstliche Obergericht, Vaduz, is admissible
 within the indefinite period of 14 days from delivery. He has a specific explanation of the extent to
 which the decision is contested, a brief description of the reasons for the challenge (grounds for appeal),
 the factual arguments and the evidence capable of proving the truth of the grounds for appeal, and
 whether the cancellation or Modification of the decision and, if applicable, which one is to be included
 (application for appeal).




                                                                                                         30
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 32 of 78 Page ID #:241
                                                                                                EIN 6 EGANGEN

                                        FORSTENTUM LIECHTENSTEIN                                M Marz 2020
                                            FURSTLICHE S
                                                                                           Jn&r -. ZS. 03.2020         /JV
                                        LANDGE RICHT
                                                                                   Aktenzeichen bitte immer anfuhren

                                                                                              08 EX.2016.5802
                                                                                                      ON 109


                                            BESCHLUSS

                                            Rechtssache
   Betreibende Partei:           Vitaly Ivanovich Smagin,
                                 REDACTED                                                     Moskau
                                 vertreten durch Advocatur Seeger, Frick & Partner
                                 AG, Landstrasse 81, 9494 Schaan

   Verpflichtete Partei:         Ashot YEGIAZARYAN,
                                 REDACTED                      Beverly Hills, USA -
                                 90201 California
                                 vertreten durch Advocatur Sprenger & Partner
                                 AG, Landstrasse 11, Postfach 140, 9495 Triesen


   Drittschuldnerin:             CTX Treuhand AG als Treuhanderin des Alpha Trust,
                                 vertreten durch Wilhelm & BOchel, 9490 Vaduz


  wegen:                     Exekutionsbewilligung (StW: CHF 91'605'445.97)


  1.1 Die VERWERTUNG der mit Exekutionsbewilligung des FOrstlichen
      Landgerichts vom 21. November 2016, 08 EX 2016.5802, ON 3,               .
      gepfandeten, der verpflichteten Partei als Treugeber, Protektor und
      Begunstigter des Alpha Trusts (FL-0002-510.771- 1 ), c /o Dr. iur. Thomas
      Wilhelm, Lova Center, FL-9490 Vaduz gegenOber der CTX Treuhand
      Aktiengesellschaft als Treuhanderin des Alpha Trust (FL-0002-510.771-
      1 ) , c / o Dr .iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz
      zustehenden Gesamtrechte, namlich insbesondere des Rechts zum
      Erhalt von Zahlungen und Zuwendungen aller Art aus dem Treugut,
      des Rechts zur Bestellung und Abberufung der Treuhander des


          SPANIAGASSE      9490 VADUZ   •   TELEFON + 423   - 236   61 11   TELEFAX +423 - 236 65 39
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 33 of 78 Page ID #:242

                                          Seite 2




        Alpha Trusts ( Art. (2) Written Instrument vom 2. Juni 2015) , des Rechts
        des Treuhanders zur Beendigung des Trusts ( Art. 3, 14.3 Declaration
       of Trust i.V.m. Art. ( 1 ) und (2) des Written Instrument ), des Rechts des
       Treuhanders zur Bestellung der BegOnstigten des Alpha Trusts ( Art. 8,
        14.3 Declaration of Trust i.V.m. Art. ( 1 ) und (2) des Written
       Instrument ), des Rechts des Treuhanders zur Anderung der
       Treuhandurkunden des Alpha Trusts ( Art. 12, 14.3 Declaration of Trust
       i.V.m. Art. ( 1 ) und ( 2) des Written Instrument ), des Rechts des
       Treuhanders zur Delegation samtlicher Rechte des Treuhanders
       einschliesslich seiner Ermessensbefugnisse ( Art. 11,14.3 Declaration
       of Trust i.V.m. Art. ( 1 ) und (2) des Written Instrument ) und des Rechts
       des Treuhanders zur Ausubung samtlicher der im First Schedule des
       Declaration of Trust festgelegten Rechte ( Art. 11, 14.3 Declaration of
       Trust i.V.m. Art. ( 1 ) und (2) des Written Instrument ), wird bewilliat , und
       zwar durch

       Ermachtigung der betreibenden Partei, die oben bezeichneten
       Rechte der verpflichteten Partei anstelle des Verpflichteten geltend
       zu machen, namlich insbesondere:

       a)   Abberufung der CTX:
            Das Recht anstelle des Verpflichteten gemass Art. 14.05 des
            Trust Deeds des Alpha Trusts i.d.F.d. des Written Instruments vom
            2.6.2015 die bisherige Treuhanderin des Alpha Trusts, die CTX
            Treuhand AG, Lova-Center, 9490 Vaduz mit sofortiger Wirkung
            abzuberufen.

       b)   Benennung neuer Treuhander:
            Im Einklang mit Art. 10.1. der Treuurkunde neue Treuhander des
            Alpha Trust zu benennen und zu bestellen,
            - sei dies die betreibende Partei,
            - die Herren Rechtsanwalte Mag.iur. Rudolf Schachle und lie.
              iur. Raphael Nascher Oder
            - sonstige von der betreibenden Partei bestimmte naturliche
              Personen oder eine Treuhandgesellschaft mit Sitz im In- oder
              Ausland,
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 34 of 78 Page ID #:243

                                         Seite 3




        c)   Ausschuttung an Yegiazarian begehren und genehmigen:
             Von der gegenwartigen Oder neu bestellten Treuhdnderin des
             Alpha Trust anstelle des Verpflichteten auf Basis des Letter of
             Wishes des Verpflichteten vom 3.7.2015 und der Treuurkunde
             des Alpha Trusts i.d.F.d. des Written Instruments vom 2.6.2015
             sowie      auf    Basis   seines    tatsachlich   bestehenden
             Instruktionsrechts gegenuber der Treuhdnderin des Alpha Trusts
             - die       AusschOttung          der      verfahrensgegenstandlich
               vollstreckbaren Forderung von CHF 91 '595' 445.97 ( 08
               EX.2016.5802, ON 3) zuzuglich Zinsen (namlich vierteljahrlich
               aufgezinsten Jahreszinssatz von 8% aus USD 72'243'000.00 und
               USD 6'899'701.32 seit 15. November 2016) und Kosten an die
               verpflichtete Partei an eine von der betreibenden Partei zu
               bestimmende Zahlstelle zu fordern und zu wunschen, und
             - anstelle des Verpflichteten dieser AusschOttung und ihrer
               Durchfuhrung (einschliesslich der von der betreibenden
               Partei bestimmten Zahlstelle) in seiner Position als Protektor
                                             .
               (i.S.d. Art. 14.4 i.V.m. Art. 8.1 2 des Trust Deeds des Alpha Trust
               vom 27.5.2015 i.d.F.d. des Written Instruments vom 2.6.2015)
               und Begunstigter (i.S.d. Art. 1.1.2 und des Third Schedules des
               Trust Deeds des Alpha Trust vom 27.5.2015) zuzustimmen.

       d)    Rechte aus der Vereinbarung zum Letter of Wishes ausuben:
             Von der gegenwartigen oder neu bestellten Treuhdnderin des
             Alpha Trust anstelle des Verpflichteten auf Basis der Rechte des
             Verpflichteten gemass der Vereinbarung zum Letter of Wishes
             vom 3.7.2015
             - die Bestellung der betreibenden Partei        als Begunstigter des
               Alpha Trusts,
             - die Ausschuttung der verfahrensgegenstandlich vollstreckbaren
               Forderung von CHF 91 '595’445.97 (08 EX.2016.5802, ON 3)
               zuzuglich Zinsen (namlich vierteljahrlich aufgezinsten Jahres-
               zinssatz von 8% aus USD 72'243'000.00 und USD 6'899’701.32 seit
               15. November 2016) und Kosten an die betreibende Partei (in
               deren Eigenschaft als bestellte Begunstigte) zu fordern und zu
               wOnschen, sowie
             - anstelle des Verpflichteten dieser Ausschuttung und ihrer
               Durchfuhrung ( einschliesslich der von der betreibenden Partei
               bestimmten Zahlstelle) in seiner Position als Protektor (i.S.d. Art.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 35 of 78 Page ID #:244

                                       Seite 4




               14.4 i.V.m. Art. 8.1.2 des Trust Deeds des Alpha Trust vom
               27.5.2015 i.d.F.d. des Written Instruments vom 2.6.2015) und
               Begunstigter (i.S.d. Art. 1.1.2 und des Third Schedules des
               Trust Deeds des Alpha Trust vom 27.5.2015) zuzustimmen

        e)   Administrative Rechte des Protektors zur Durchfuhrung ausuben:

             Anstelle des Verpflichteten auf Basis der Treuurkunde des Alpha
             Trusts i.d.F.d. des Written Instruments vom 2.6.2015 die
             Zustimmung zu Handlungen des Treuhanders gemass der
             Punkte 4,11,16.2 und des First Schedule der Treuurkunde geben
             sowie alle Informationsrechte des Verpflichteten gegenOber
             dem Treuhander auszuuben.

   1.2 Die Pfandung der der verpflichteten Partei aufgrund der
       gegenstandlichen Verwertung nach Ziff. 1.1 gegen den Alpha Trust
       bzw. dessen Treuhander zustehenden Geldforderungen und
       Zahlungsanspruche, insbesondere Ausschuttungsanspruche in Hohe
       von CHF 91 '595' 445.97 und Uberweisung dieser gepfandeten
       Forderungen zur Einziehung bis zur Hohe der vollstreckbaren
       Forderung unbeschadet etwa fruher erworbener Rechte dritter
       Personen, wird bewilligt.

       Der Drittschuldnerin wird verboten, an die verpflichtete Partei
       Zahlung zu leisten. Letzterer wird jede Verfugung uber die
       gepfandete Forderung sowie uber das fur sie bestellte Pfand
       insbesondere die ganzliche Oder teilweise Einziehung dieser
       Forderung untersagt. Mit Zustellung dieses Zahlungsverbotes an die
       Drittschuldnerin ist die bewilligte Pfandung als bewirkt anzusehen
       und zu Gunsten der vollstreckbaren Forderung der betreibenden
       Partei an der oben bezeichneten Forderung ein Pfandrecht
       erworben.

  2.   Die weiteren Exekutionskosten der betreibenden Partei werden mit
       CHF 83 ‘ 297.75 bestimmt.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 36 of 78 Page ID #:245

                                              Seite 5




                                        Begriindung

   1.   Mit Beschluss bzw. Exekutionsbewilligung vom 21.11.2016 (ON 3) hat
        dieses Gericht wie folgt entschieden:

        Aufgrund des vollstreckbaren Schiedsspruches des London Court of
        International Arbitration ( LCIA), London, Grossbritannien, vom 11. November
        2014 (...)
        wird der betreibenden Partei. Vitaly Ivanovich SMAGIN, REDACTED
        REDACTED      Moskau, Russland,
        wider die    verpflichtete  Partei Ashot YEGIAZARYAN, REDACTED       , Beverly
        Hills, California, Vereinigte Staaten von Amerika,
        zur Hereinbringung der vollstreckbaren Forderung von
        a. USD 72'243' 000.00 ( an Hauptsache), und
        b. USD 6'899' 701.32 (an kapitalisierten Zinsen) und
        c. GBP 2'776' 473.68 und USD 672' 354.08 und RUB 2’958'750.00 (an Kosten) und
        d. weiteren Zinsen in Hohe eines vierteljahrlich aufgezinsten Jahreszinssatz von
           8% aus USD 72'243'000.00 und USD 6 899701.32 seit 11. November 2014 sowie
        e. der mit CHF 63 ' 880.00 bestimmten Kosten des Exekutionsantrages,

        die Exekution bewilliat durch

        1. Pfanduna der der verpflichteten Partei als Treugeber, Protektor und
           Begunstigter des Alpha Trusts ( FL-0002.510.771 - 1 ) , c / o Dr.iur. Thomas Wilhelm,
           Lova Center, 9490 Vaduz, gegenuber der
          CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust ( FL-0002-
          510.771- 1 ), c /o Dr.iur. Thomas Wilhelm, Lova Center, FL- 9490 Vaduz,
           zustehenden Gesamtrechte, insbesondere das Recht zum Erhalt von
           Zahlungen und Zuwendungen aller Art aus dem Treugut, das Recht zur
           Bestellung und Abberufung der Treuhander des Alpha Trusts ( Art. ( 2) Written
           Instrument vom 2. Juni 2015), das Recht des Treuhanders zur Beendigung des
           Trusts ( Art. 3, 14.3 Declaration of Trust i.V.m. Art. ( 1) und (2) des Written
           Instrument ) , das Recht des Treuhanders zur Bestellung der Begunstigten des
           Alpha Trusts ( Art. 8, 14.3 Declaration of Trust i.V.m. Art. ( 1 ) und ( 2) des Written
           Instrument), das Recht des Treuhanders zur Anderung derTreuhandurkunden
           des Alpha Trusts ( Art. 12, 14.3 Declaration of Trust i.V.m. Art. ( 1 ) und ( 2) des
           Written Instrument), das Recht des Treuhanders zur Delegation samtlicher
          Rechte des Treuhanders einschliesslich seiner Ermessensbefugnisse ( Art. 11,
          14.3 Declaration of Trust i.V.m. Art. ( 1 ) und (2) des Written Instrument ) , das
          Recht des Treuhanders zur Ausubung samtlicher der im First Schedule des
          Declaration of Trust festgelegten Rechte ( Art. 11, 14.3 Declaration of Trust
          i.V.m. Art. ( 1 ) und (2) des Written Instrument) und den Rechten als
          Vermogensverwalter des Trusts (Minutes of a Meeting of the Directors of CTX
          Treuhand AG vom 3. Juni 2015).
I
    Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 37 of 78 Page ID #:246

                                               Seite 6




            2. An die verpflichtete Partei Ashot YEGIAZARYAN wird das Gebot erlassen, sich
               jeder Verfugung uber die oben ( 1 .) bezeichneten Rechte zu enthalten.

            3. An die CTX Treuhand Aktiengesellschaft als Treuhdnderin des Alpha Trust ( FL-
               0002-510.771- 1 ), c /o Dr.iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz, wird
               das Verbot erlassen, aus diesen Anspruchen oder unter Ausubung dieser
               Rechte ( 1 .) an die verpflichtete Partei Ashot YEGIAZARYAN und/ oder einen
               Dritten zu leisten, insbesondere Weisungen durch die verpflichtete Partei
               Ashot YEGIAZARYAN zu befolgen und/ oder Zustimmungen durch die
               verpflichtete Partei Ashot YEGIAZARYAN zu akzeptieren und ihren
               Entscheidungen zugrunde zu legen.

            4. Ausgenommen von dieser Exekutionsbewilligung sind die durch die
               Forderungsxekutionsbewilligung des Furstlichen Landgerichtes vom 24.
               Februar 2016, 08 EX.2016.839, ON 4, bereits gepfandeten Forderungen,
               namlich die der verpflichteten Partei aufgrund seiner Rechtstellung als
               wirtschaftlich Berechtigter, Treugeber, Begunstigter und Auftraggeber des
               Alpha Trusts oder anderer Treuhand-verhaltnisse gegen die Drittschuldner (i)
               CTX Treuhand AG als Treuhanderin des Alpha Trust, (ii) Dr. Thomas Wilhelm
               und    (iii)  Nikolaus   Wilhelm zustehenden Geldforderungen und
               Ruckzahlungsanspruche.


       2.   Gegen diesen Beschluss erhoben die verpflichtete Partei und die
            Drittschuldnerin Rekurs an das Obergericht. Dieses gab mit Beschluss vom
            03.08.2017 ( ON 36) beiden Rekursen im Sinne einer Abweisung der
            Exekutionsantrage Folge und begrOndete seine Entscheidung unter
            anderem wie folgt:

            6.6.7 Vor dem Hintergrund dieser allgemeinen Ausfuhrungen ist fur den
                  konkreten Fall Folgendes zu sagen:

                 Da die zu EX.2016.839 bewilligte Exekution auf Grundlage der Art 21Of  .
                 EO erfolgte, das gegenstandliche Exekutionsbegehren auf die
                 Anwendung eines anderen Exekutionsmittels ( Art. 241 f EO) mit dem Ziel
                 der Pfandung weiterer Rechte des Verpflichteten gerichtet ist, besteht
                 von daher kein rechtlicher Konflikt zur schon bewilligten Exekution
                 zugunsten derselben betreibenden Partei, zumal               von der
                 gegenstandlichen Exekutionsbewilligung die bereits zu 08 EX.2016.839
                 gepfandeten Forderungen ausdrucklich nicht erfasst sein sollen.
                 Allerdings erweist sich die vorliegende Exekutionsbewilligung, die das
                 teilweise   widerspruchliche     und   unbestimmte     Begehren    der
                 betreibenden Partei unreflektiert ubernommen hat, als derart
                 mangelhaft, dass der angefochtene Beschluss abzuandern und der dem
                 angefochtenen Beschluss zugrunde liegende Exekutionsantrag
                 abzuweisen ist.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 38 of 78 Page ID #:247

                                          Seite 7




              So   ist   zunachst   festzuhalten,   dass   von   einer   Pfandung   von
              „ Gesamtrechten “ des Verpflichteten aufgrund seiner Stellung als
              Treugeber und BegOnstigter des Alpha Trusts schon deshalb keine Rede
              sein kann, weil ja die mit dieser Stellung verbundenen Geldforderungen
              und      Zahlungsanspruche,       insbesondere     Ausschuttungs-   und
              Ruckzahlungsanspruche in Hohe von zumindest der ausstehenden
              (betriebenen) Forderungen bereits zu 08 EX.2016.839 gepfandet wurden.
              Die nochmalige Aufnahme des „Rechtes zum Erhalt von Zahlungen und
              Zuwendungen alter Art aus dem Treugut“ in die Exekutionsbewilligung ist
              schon deshalb in sich widerspruchlich, weil unter Z 4 des angefochtenen
              Beschlusses diese Vermogensrechte gerade nicht erfasst sein sollen. Die
              mit der gegenstandlichen Exekution erfassten „ Gesamtrechte " werden
              vollig unzureichend (weil unzulassig) und in sich widerspruchlich durch
              die nachfolgende Auflistung der darunter „insbesondere " fallenden
             Rechte konkretisiert, wobei sich das Antragsvorbringen im
             Exekutionsantrag ohne nahere Spezifizierung der Art der Begunstigung
             des Verpflichteten ( Begunstigungsberechtigter Oder Ermessens-
             begunstigter) im Wesentlichen nur mit seinen Rechten als Protektor
             auseinandersetzt, wogegen in der Spezifizierung dieser Rechte in der
             Exekutionsbewilligung sich wiederum lediglich „das Recht zur Bestellung
             und Abberufung der Treuhander des Alpha Trusts “ wiederfindet, worauf
             noch zurOckzukommen ist. Dazu ist auch festzuhalten, dass sich aus dem
             Akt und den vorgelegten Urkunden fur die Rechte des Protektors
             lediglich Zustimmungsrechte zu den dem Treuhander eingeraumten
                                                           .
             Rechten gemass Treuhandurkunde finden Im Ubrigen sollen mit der
             Exekutionsbewilligung ausschliesslich Rechte der Treuhanderin des Alpha
             Trusts gepfandet werden, namlich das Recht der Treuhanderin zur
             Beendigung des Trusts, das Recht der Treuhanderin zur Bestellung der
             Begunstigten des Alpha Trusts, das Recht der Treuhanderin zur Anderung
             der Treuhandurkunden des Alpha Trusts, das Recht der Treuhanderin zur
             Delegation samtlicher Rechte des Treuhanders einschliesslich seiner
             Ermessensbefugnisse, das Recht der Treuhanderin zur AusObung
             samtlicher der im First Schedule des Declaration of Trust festgelegten
             Rechte und letztlich die Rechte der Treuhanderin als Vermogens-
             verwalterin des Trusts.

            Soweit also mit der gegenstandlichen Exekutionsbewilligung nicht
            Rechte des Verpflichteten aus dem Treuhandverhaltnis mit der
            Treuhanderin gepfandet werden sollen, erweist sich dies von vornherein
            als unzulassig, weil Voraussetzung der Pfandung nach § 241 f. EO - wie
            oben ausgefuhrt - lediglich dem Verpflichteten gehorende und
            verwertbare Vermogensrechte sein konnen. Nach Inhalt des bewilligten
            Exekutionsantrages will die betreibende Partei allerdings auf die der
            bestellten Treuhanderin in der Treuhandurkunde eingeraumten Rechte
            zugreifen, womit aber nicht nur exekutionsrechtliche Bestimmungen
            verletzt wurden, sondern auch unzulassig in die das Wesen eines Trusts
            regelnden Normen - wie sie oben auszugsweise wiedergegeben wurden
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 39 of 78 Page ID #:248

                                        Seite 8




             - eingegriffen wurde. Wie schon ausgefuhrt kann der Treugeber die
             Ausfuhrung der getroffenen Anordnungen in das freie Ermessen des
             Trustee, insbesondere in Bezug auf einzelne Oder alle Begunstigten bzw.
             Begunstigtenklassen stellen und auch die Hohe der Zuwendungen durch
             den Trustee festlegen lassen. Dass es sich um den Verpflichteten um
             einen Begunstigungsberechtigten handelt, wurde vorliegend weder
             naher konkretisiert, noch ergibt sich dies aus den Urkunden. Abgesehen
             davon kann nach Art. 918 Abs. 1 PGR weder der Treugeber
             Bestimmungen aufstellen, mit welchen der Treuhander zur Befolgung
             fortlaufender Weisungen des Treugebers verpflichtet wird, insbesondere
             mit Bezug auf die Verwendung des Treugutes, noch der Protektor
             anstelle des Treuhanders Vermogensverfugungen treffen. Die dem
             Treuhander in der Treuhandurkunde vertraglich eingerdumten Rechte
             stehen diesem aufgrund seiner Rechtstellung als selbstandiger
             Vermogenstrager unmittelbar zu, auch wenn er sie im Interesse des
             Treugebers und gemass den Bestimmungen in der Treuhandurkunde
             auszuuben hat.

       6.6.8 Damit verbleibt lediglich das in der Exekutionsordnung naher spezifizierte
             Recht des Protektors zur Bestellung und Abberufung der Treuhander des
             Alpha Trusts. Nach Auffassung des Senates wird damit vorderhand kein
             vermogenswertes Recht gepfandet, weil dieses Recht dem Berechtigten
             nicht unmittelbar eine vermogenswerte Rechtsposition verschafft.
             Insoweit kann auf die Erwagungen des oOGH in der erwahnten
             Entscheidung 3 Ob 177/ 1 Os zurOckgegriffen werden, wonach die
             Befugnis auf Abberufung und Bestellung von Organen, wirtschaftlich
             betrachtet, lediglich ein Beugemittel darstellt. Das Abberufungsrecht
             dient der Kontrolle und Durchsetzung der Pflichten des Treuhanders.
             Vorderhand ist jedoch vom rechtmassigen Verhalten der Treuhanderin
             auszugehen. Moglicherweise wOrde dieses Recht im Rahmen der
             Pfandung von Gesamtrechten des Verpflichteten im Sinne der
             Erwagungen des oOGH in 3 Ob 177/ 1 Os dann eine Bedeutung erlangen,
             wenn der Treuhander seine Pflicht, insbesondere mit Bezug auf
             gepfandete Anspruche des Verpflichteten, gemass der Treuhand-
             anordnung verletzte und dem anspruchsberechtigten BegOnstigten
             keine Zuwendungen zukommen lassen will. Der oOGH hat in seiner
             Entscheidung 3 Ob 177/ 1 Os die Frage often gelassen, ob im Zuge des
             Verwertungsverfahrens eine entsprechende Ermachtigung zur Ausubung
             derartiger Gestaltungsrechte erteilt werden kann. Auch im hier
             vorliegenden Fall kann diese Frage umso mehr often gelassen werden,
             weil sich schon die Pfandung dieser Rechte als mangelhaft erweist.

             Die Drittschuldnerin macht auch zu Recht geltend, dass das erlassene
             Drittverbot in dieser Form keinen Bestand haben kann, weil nach Art. 242
             Abs. 1 EO ein Drittverbot nur dann zu erlassen ware, wenn eine
             bestimmte dritte Person aufgrund der gepfandeten Rechte des
             Verpflichteten zu Leistungen verpflichtet ware. Soweit das auf die
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 40 of 78 Page ID #:249

                                                Seite 9




                                                                           .
                   Forderungen des Verpflichteten als Treugeber bzw Begunstigungs-
                   berechtigter aus dem Trust zutreffen sollte, wurde ein entsprechendes
                   Drittverbot ohnehin schon im Verfahren 08 EX.2016.839 erlassen.
                   Dagegen wurden mit der vorliegenden Exekutionsbewilligung keine
                   sonstigen Rechte des Verpflichteten gepfandet, denen eine
                   Leistungspflicht der Treuhdnderin gegenuberstunde, weshalb dem so
                   formulierten Drittverbot die rechtliche Grundlage fehlt.

                   Im Ergebnis war daher in Abanderung des angefochtenen Beschlusses
                   und in Stattgebung der Rekurse der Exekutionsantrag abzuweisen.

   3.   Gegen diesen Beschluss des Obergerichts erhob die betreibende Partei
        Revisionsrekurs an den Obersten Gerichtshof. Dieser gab dem
        Revisionsrekurs mit Beschluss vom 07.09.2018 ( ON 72) Folge und stellte
        den Beschluss des Landgerichts wieder her. Zur Begrundung fOhrte der
        Oberste Gerichtshof unter anderem folgendes aus [Hervorh. d. Vert.] :

        7.         Hiezu hat der Furstliche Oberste Gerichtshof erwogen:
        7.1.       Rezeptionsvorlaae $   331 oEO fur Art 242 EO:
        7.1 .1 . Gem Art 242 Abs 1 EO (= § 331 Abs 1 oEO ) hat zum Zwecke der Exekution
                 auf Vermogensrechte, die nicht zu den Forderungen gehoren, das
                 Gericht auf Antrag des betreibenden Glaubigers das Gebot zu erlassen,
                 sich jeder Verfugung Ober das Recht zu enfhalten ( Pfandung). 1st kraft
                 dieses Rechts eine bestimmte Person zu Leistungen verpflichtet, so ist die
                 Pfandung erst dann als bewirkt anzusehen, wenn auch dieser dritten
                 Person das gerichtliche Verbot, an den Verpflichteten zu leisten,
                 zugestellt wurde. Gem Art 242 Abs 2 EO ist die Art der Verwertung des
                 Rechtes vom Gericht auf Antrag des betreibenden Glaubigers nach
                 Einvernahme des Verpflichteten und oiler Glaubiger, zu deren Gunsten
                 Pfandung erfolgte, zu bestimmen.
               .
        7.1.2 Diese Rechtslage der liechtensteinischen EO entspricht dem
              osterreichischen Rezeptionsvorbild in § § 331 ff oEO. Es ist daher
              osterreichische Literatur und Judikatur zur Beurteilung der
              gegenstandlichen Rechtsfragen heranziehbar.
        7.2.       Teleoloaie des Art 242 EO:
        7.2.1. In vielen Fallen vermag der betreibende Glaubiger nur auf ein
               „ Gesamfrecht ‘‘ die Exekution zu fuhren, zumal sich vermogenswerte
               Einzelrechte, die vom betreibenden Glaubiger in der Folge geltend zu
               machen bzw durchzusetzen sind, erst in der konkreten Sachlage und
               Einzelsituation ergeben. Unpftindbar sind unter diesem Aspekt nur
               hochstpersdnliche oder sonst offenkundig nicht ubertragbare Rechte
               Oder solche, deren Ausubung nur fur den Verpflichteten wirtschaftlich
               sinnvoll ist ( oOGPI 3 Ob 101 /04f; Oberhammer in Angst / Oberhammer,
I
    Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 41 of 78 Page ID #:250

                                              Seite 10




                  EO3 § 331 Rz 4) . Soweit sich daher die Revisionsrekursgegner auf die
                  Unpfandbarkeit einzelner aus einem Gesamtrecht ableitbarer Rechte
                  verweisen, ist ihnen entgegenzuhalten, dass sich die bekampfte
                  Exekutionsbewilligung nicht auf Einzelrechte, sondern auf Gesamtrechte
                  des Verpflichteten bezieht (oOGH 3 Ob 166/ 1 lz; vgl auch RIS-Justiz
                  RS 0004162 [Tl ] ) .
            7.2.2. Der Auffangtatbestand der Exekution auf andere Vermogensrechte soil
                   sicherstellen, dass alle denkbaren Vermogenswerte des Verpflichteten in
                    Exekution gezogen werden konnen. An dieser Zwecksetzung des
                   Gesetzes hat sich die Interpretation der § § 331 ft oEO zu orientieren (RIS-
                    Justiz RS 0120619) , was auch fur die Auslegung der Art 242 ft EO zu gelten
                   hat. "Andere Vermogensrechte" iS des Art 242 Abs 1 EO sind nur solche
                   materiellrechtliche Anspruche des Antragsgegners, die weder dem
                   unbeweglichen Vermogen noch jenen Teilen des beweglichen
                   Vermogens des Schuldners zuzuordnen sind, die als Geldforderungen,
                   korperliche Sachen bzw als Anspruche auf Herausgabe Oder Leistung
                   korperlicher Sachen zu definieren sind (OGH 03 CG.2007.66 LES 2008, 266
                   Erw 8.1; LES 1987, 80; RZ 1956, 111 ). So wurde in dem Optionsrecht des
                   Stifters, sich selbst als Begiinstigten einsetzen zu konnen, ein pfandbarer
                   Vermogenswert erblickt. Sogar das Recht auf Organbestellung, welches
                   unmittelbar keine vermogenswerte Rechtsposition verschafft, kann als
                   Einflussmoglichkeit des Stifters auf den Vorstand mittelbar zu einer
                   Geldwertzuwendung, zB aus den Ertragnissen des Stiftungsvermogens,
                   fuhren. § 333 Abs 1 oEO ( Art 244 Abs 1 EO) stellt darauf ab, dass das
                                                      .
                   gepfandete Recht Anspruch auf Ausfolgung einer Vermogensmasse "
                   gewahre. Das Recht selbst muss zwar nicht verwertbar sein, es muss aber
                   seinerseits den Zugriff auf ein verwertbares Vermogen ermogiichen
                   ( oOGH 3 Ob 177/10s; Oberhammer in Angst / Oberhammer, EO3 § 331 Rz
                   3) , wie etwa das im Gesetz beispielsweise angefuhrte Recht, eine
                   KOndigung vorzunehmen ( Art 244 Abs 1 EO). Grundsafzlich konnen auch
                   mehrere Schritte von Rechtshandlungen zur „Ausfolgung einer
                   Vermogensmasse" fuhren, das Gesetz beschrankt den betreibenden
                   Glaubiger nicht auf einen einzigen exekutiven Verwertungsschritt.
           7.3.   Abarenzuna Exekution auf Gesamtrechte und Exekution auf Forderunaen:
           7.3.1. Im gegenstandlichen Fall geht es nun entgegen den Ausfuhrungen der
                  Revisionsgegner nicht um die Pfandung einzelner „Forderungen“, fur die
                                  ..
                  zumindest das Entstandensein" vorauszusetzen ware, sondern um eine
                  Exekution auf „andere Vermogensrechte " im Sinne der Art 242 ff EO. Es
                  ist wesenstypisch fOr eine derartige Exekution, dass verwertbare
                  Forderungen im Zeitpunkt des exekutiven Zugriffs ( noch) nicht vorhanden
                  sind, weil diese Art der Exekution auf ein „Gesamtrecht “ greift und zum
                  Entstehen einzelner Forderungen und Anspruche in aller Regel erst
                  weitere Schritte durch den betreibenden Glaubiger im Rahmen der
                  Verwertung vorauszusetzen sind (Oberhammer in Angst /Oberhammer,
                  E03 § 331 Rz 3 f ) .
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 42 of 78 Page ID #:251

                                            Seite 11




        7.3.2. Die oRsp lasst denn auch Pfandungen gem § 331 EO dann zu, wenn erst
               weitere Rechtsakte durch den betreibenden Glaubiger vermogenswerte
               Rechte des Verpflichteten entstehen lassen. Dass diese bereits im
               Pfandungszeitpunkt bestehen setzt die EO nicht voraus ( vgl oOGH 3 Ob
               165 / 1 Oa; 6 Ob 235/08i GesRZ 2009, 237 [ Arnold] ) .
        7.3.3. Diesen Unterschied - einerseits Pfandung von Forderungen, die bedingte
               Oder betagte Forderungen voraussetzt, weil bloss erwartete Forderungen
               nicht im Rahmen der Exekution auf Geldforderungen pfandbar sind und
               andererseits die Pfandung von Gesamtrechten, wenn zB mangels
               Kundigung des zugrundeliegenden Vertragsverhaltnisses pfandbare
               Forderungen noch gar nicht entstanden sind - hob der oOGFI gerade in
               einer Entscheidung zur Exekution auf Treugeberrechte hervor ( oOGFI 3
               Ob 223/12h ecolex 2013/211 ) . Im konkreten Fall ging es um die Exekution
               auf Anspruche des Treugebers gegen den Treuhander, auf die nur nach
               § 331 oEO (= Art 242 EO) Exekution gefuhrt werden kann. Diese
               Bestimmung kam deshalb zur Anwendung, weil das treuhanderische
               Vertragsverhaltnis nur durch eine Gestaltungserklarung einer der
               Vertragsparteien beendet werden konnte.
        7.3.4 .   Wahrend sich sohin nicht nur das Exekutionsmittel, sondern auch das
                  Exekutionsobjekt im Fall der Forderungsexekution von jenem im Fall der
                  Exekution auf „ andere Vermogensrechte " unterscheidet, ist lediglich in
                  der Frage des bereits zumindest entstandenen Rechts eine
                  Gemeinsamkeit gegeben: Diesfalls besteht kein Unterschied darin, dass
                  das Recht, auf das Exekution gefuhrt wird, zum Zeitpunkt der Pfandung
                  bereits entstanden ist. Auf ein solches Recht kann dann - je nach
                  Exekutionsobjekt - Exekution gefOhrt werden. Auch fur eine Exekution auf
                  andere Vermogensrechte ist somit vorausgesetzt, dass das Gesamtrecht
                  bereits entstanden ist und dem Verpflichteten zusteht (OGFI 25.8.2014, 8
                  Ob A 56 / 14i ecolex 2014, 1061 ) .
       7.4.       Zum Exekutionsantraa:
       7.4.1 . Die betreibende Partei hat im vorliegenden Fall mehrere
               Rechtspositionen des Verpflichteten als Gesamtrechte geltend gemacht
               und deren Pfandung beantragt: So hat sie im bewilligten Antrag die
               Stellung der verpflichteten Partei als Treugeber, Protektor und
               Begunstigter des Alpha Trust gegenOber der Drittschuldnerin
               vorgebracht und die Pfandung der hieraus dem Verpflichteten
               gegenuber der Drittschuldnerin zustehenden Gesamtrechte begehrt (Pkt
               1 Abs 1 - 3) . Zur Position des Verpflichteten als Protektor des Alpha Trust
               wurden im Einzelnen ua Teilrechte vorgebracht, wie zB dass der
               Verpflichtete nach der Trust-Urkunde Obertragbare Rechte, so etwa das
               Recht zur Zustimmung als Protektor zu diversen Rechten und Flandlungen
               des Treuhanders habe: so insbesondere zur Beendigung des Trusts durch
               den Trustee, zur Bestimmung der Begunstigten, zur Delegation samtlicher
               Rechte     des       Trustees    einschliesslich   seiner     ( angeblichen)
               Ermessensbefugnis und zur Anderung von Bestimmungen der
               Treuhandurkunde. Uberdies habe der Verpflichtete das alleinige Recht,
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 43 of 78 Page ID #:252

                                        Seite 12




              die Trustees des Alpha Trusts zu bestellen Oder abzuberufen. Es komme
              hinzu, dass sich der Verpflichtete von den ( von ihm kontrollierten)
              Trustees des Alpha Trusts sogar als Vermogensverwalter des Trusts
              einsetzen habe lassen.
        7.4.2. Damit wurden aber von der betreibenden Partei hinlangliche
               Behauptungen zur Pfandbarkeit der Gesamtrechte des Verpflichteten
               aufgestellt. Die Einzelrechte des Gesamtrechts mussen nicht behauptet
               und bescheinigt werden, wenn es doch ( wie hier beispielhaft, verb
                jnsbesondere") geschieht, schadet es dem Betreibenden nicht, selbst
               wenn idZ Rechte beispielhaft aufgezahlt werden, die fur den
               betreibenden Glaubiger nicht verwertbar sind. Der vorliegende
               Exekutionsantrag gibt klar die zu pfandenden Gesamtrechte, namlich die
               des Verpflichteten als Treugeber, als Protektor und als Begunstigter des
               Alpha Trust gegeniiber der Drittschuldnerin an. Einer naheren
               Detaillierung bzw Aufzahlung der aus diesen Rechtspositionen
               resultierenden Einzelrechte bedarf es nicht.
        7.4.3. Die vom Betreibenden begehrte Exekutionsart deckt sich mit der vom
               oOGH in 3 Ob 223/ 12h ( ecolex 2013/211; vgl Oberhammer in
               Angst / Oberhammer, EO3 § 325 Rz 5) geforderten Exekutionsart, namlich
               der Exekution auf andere Vermogensrechte gem § § 331 ff oEO ( oOGH 3
               Ob 223 / 12h) . Es verfangt in diesem Zusammenhang auch nicht der
               Einwand der Revisionsrekursgegner, dass der Alpha Trust lediglich eine
              Ermessensbegunstigung         und     keine   BegOnstigungsberechtigung
              einraume, da - was sich im Rahmen des Verwertungsverfahrens
              herausstellen kann - der Verpflichtete aufgrund seiner Gesamtrechte
              durch Anderungen der Treuhandurkunde zu verwertbaren Geldforderungen
              gelangen kann. Es kommt hinzu, dass im Rahmen der Verwertung seiner
              Gesamtrechte der Verpflichtete auch zu einer Beendigung des Trusts mit
              entsprechenden Forderungen gelangen konnte. Dies ist hier nicht naher
             zu prufen und zu entscheiden, sondern vielmehr einer allfalligen
              Verwertung der Gesamtrechte des Verpflichteten vorzubehalten.
             DarOber hinaus wurde ausdrucklich darauf hingewiesen, dass mangels
             eines entsprechenden Verbots in der Treuhandurkunde der Verpflichtete
             sogar berechtigt sei, sich selbst als Treuhander einzusetzen, was auch
                                                                               .
             gesetzlich zulassig sei ( Art 910 Abs iVm Art 923a, § 40 Abs 2 PGR) Daher
             ist es weder widerspruchlich noch unrichtig, wenn der Betreibende im
             Rahmen der beispielhaften Aufzahlung der in die Gesamtrechte des
             Verpflichteten fallenden Einzelrechte ua auch Rechte des Treuhanders
             laut den dort genannten Trusturkunden aufzahlt, zumal er behauptet,
             der Verpflichtete konne potentiell selbst der Treuhander des Alpha Trust
             werden (ON 1 Rz 38) .
       7.4.4. Es ist im Ubrigen unrichtig, dass sich die betreibende Partei in ihrem
              Vorbringen im Exekutionsantrag bloss auf die Rechte des Verpflichteten
              als Protektor beschrankt hatte. Die betreibende Partei hat auch
              vorgetragen, dass der Verpflichtete das Vermogen im Trust mittels
              Instruktionen an die Trustees nach wie vor uneingeschrankt kontrolliere
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 44 of 78 Page ID #:253

                                         Seite 13




              und insbesondere von den Trustees zu befolgende Instruktionen in Bezug
              auf Ausschuttungen aus dem Trustvermogen erteilen konne. Beantragt
              wurde die Exekution auf die dem Verpflichteten gegenuber dem
              Treuhander des Alpha Trust zukommenden Rechte, womit sich der
              Betreibende auf die Gesamtrechte des Verpflichteten als Treugeber
              bezogen hat. Hinsichtlich der Rechtsposition des Verpflichteten wurde
              auch die Treuhandvereinbarung vom 27.Mai 2015 und das diese
                             .
              erganzende Written Instrument" vom 2. Juni 2015 ausdrOcklich
              behauptet und uberdies die einzelnen Zustimmungsbefugnisse des
                                                                   .
              Verpflichteten zu Agenden des Treuhanders in der Declaration of Trust "
              dargelegt (ON 1 Rz 18 und in FN 3).
        7.4.5. Von einer UnschlOssigkeit Oder Unbestimmtheit des Exekutionsantrags
               kann daher keine Rede sein: Unschlussig ist ein Exekutionsantrag nur
               dann, wenn er die vollstandige, bestimmte und genaue Behauptung
               jener Tatsachen vermissen lasst, welche als Rechtsfolge die begehrte
               Exekutionsbewilligung nach sich zogen ( OGH 08 EX.2006.4224 LES 2009,
               221). Der Betreibende hat alle Rechtsgrundlagen behauptet, aus denen
               sich Gesamtrechte des Verpflichteten gegen die Drittschuldnerin
               ergeben: Der Verpflichtet hat nach dem Vorbringen des betreibenden
               Glaubigers Gesamtrechte als Treugeber, Protektor und Begunstigter des
               Alpha Trust der Drittschuldnerin gegenuber.
        7.4.6. Auch die von den Revisionsrekursgegnern behauptete mangelnde
               Spezifizierung der Rechte durch den Betreibenden, „auf die er greifen
                will ", liegt nicht vor. Die vom Gesetz in den Art 243 ff EO genannten
                Verwertungshandlungen, wie die Teilung oder die Einleitung eines
                Auseinandersetzungsverfahrens,       Kundigungen       etc    und
                                                                               .
               generalklauselhaft angefOhrte Befugnis des Betreibenden, die sonst zur
                Ausubung        und Nutzbarmachung des gepfandeten Rechtes
                                                                                     die


               erforderlichen Erklarungen wirksam fur den Verpflichteten abzugeben",
               mussen im Exekutionsantrag nicht im Einzelnen dargetan werden. Fur
               eine Pfandung nach der Bestimmung des Art 242 EO ist es ausreichend,
               wenn das gepfandete Gesamtrecht seinerseits den Zugriff auf ein
               verwertbares         Vermogensobjekt    ermoglicht    (Oberhammer      in
               Angst / Oberhammer, EO3 § 331 Rz 3) . Der Antrag ist nur dann abzuweisen
               wenn die Unverwertbarkeit des Rechts aus der Aktenlage offensichtlich
               ist (oOGH 3 Ob 28/99k SZ 72/ 108; 3 Ob 243/ 1 ly JBI 2012, 535; RIS-Justiz
               RS0127665; RS 0001249, RS0000085) . Solches ist aber hier nicht der Fall:
               Dass ein verwertbares Vermogensobjekt mittels des zu pfandenden
               Gesamtrechts ergriffen bzw verwertet werden kann, hat der betreibende
                                                                       ..
               Glaubiger ausfuhrlich dargetan, ein Grund, eine offensichtliche "
               Unverwertbarkeit anzunehmen, liegt gerade nicht vor. Allein die vom
               Betreibenden geltend gemachte Rechtsposition des Verpflichteten als
               Treugeber lasst schon nach allgemeinen Grundsatzen dessen
               Moglichkeit zur Herbeifuhrung vermogenswerter Forderungen gegen die
               Treuhanderin bejahen.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 45 of 78 Page ID #:254

                                            Seite 14




        7.5.   Mittelbare Verwertbarkeit:
        7.5.1. Die in diesem Verfahren mehrfach zitierte Entscheidung des oOGH 3 Ob
               177/ 1 Os, publiziert ua in PSR 2011 / 47, 183 (Rassi/Zollner) = GesRZ 2011, 317
                ( Wurzer /Foglar-Deinhardstein; Zollner /Paulsen, Uberblick uber die
               hochstgerichtliche Judikatur in Stiftungssachen im Jahr 2011, PSR
               2012/ 18, 66 [ 68 f ] ) betraf eine Exekution gegen einen Stifter und befasste
               sich lediglich mit der Frage der Verwertung von bereits rechtskraftig
                                                                                .
               gepfandeten Gesamtrechten des Verpflichteten als Stifter Dort wurde
                    .
               das umfassende " Anderungsrecht sowie das dem Stifter zustehende
               Recht zur Bestimmung des BegOnstigten wirksam gepfandet und
               gegenuber dem Verpflichteten das Gebot, sich jeder Verfugung Ober
               diese Rechte zu enthalten und der Stiftung gegenuber das Verbot
               ausgesprochen, an den Verpflichteten zu leisten bzw dessen
               Verfugungen uber gepfandete Rechte zu akzeptieren. Erst im Rahmen
               des      Verwertungsverfahrens         (§    331    Abs     2     EO)   wurden
               Verwertungsantrage prazisiert und erganzt und ermachtigte das
               Erstgericht die betreibende Partei im eigenen Namen zur Bestellung des
               Verpflichteten als BegOnstigten, wies aber das auf die Ermachtigung zur
               Abberufung der Mitglieder des Beirats der Stiftung und Bestellung neuer
               Beiratsmitglieder gerichtete Verwertungsmehrbegehren ab. Die zweite
               Instanz gab den Rekursen beider Parteien Folge und hob den Beschluss
               des Erstgerichtes auf. Gegen den Aufhebungsbeschluss richteten sich
               Revisionsrekurse, wobei der oOGH den Rekurs des Betreibenden als
               teilweise berechtigt erkannte. Er sprach aus, dass die dem Stifter
               gegenuber einer Privatstiftung zustehenden Gesamtrechte der Exekution
               nach §§ 331 f EO dann unterliegen, wenn er sich das Recht auf Widerruf
               vorbehalten hat und nach der Stiftungserklarung Oder gem § 36 Abs 4
               PSG zumindest zum Teil Letztbegunstigter ist Oder sich ein
               Anderungsrecht vorbehalten hat ( RIS-Justiz RS0120752). Denn, solange
               sich ein Stifter Anderungs- Oder Widerrufsrechte vorbehalt, sei das Prinzip
               der vollstandigen Trennung der Stiftung vom Stifter nicht verwirklicht. Ein
               kumulativer Vorbehalt beider Gestaltungsrechte sei entgegen der
               Auffassung des Verpflichteten jedoch keine Voraussetzung fur eine
               Exekution nach §§ 331 ff EO (3 Ob 217/05s; 3 Ob 16/00h) .
       7.5.2. Bei der hier vorliegenden Exekutionssache handelt es nicht um einen
              Stiftungsfall. Wesentlich an der Judikatur des oOGH zur Exekution auf
              Stifterrechte ist aber fOr den entscheidungsgegenstandlichen Fall, dass
              fur die Tauglichkeit eines Exekutionsobjektes nach § § 331 ff oEO bereits
              dessen mittelbare Verwertbarkeit genugt . So erblickte der oOGH im
              Anderungsrecht eines Stifters „jedenfalls ein Vermdgensrecht", mag es
              auch zuerst entsprechend der durch den Betreibenden zu
              veranlassenden Rechtsgestaltungen bedurfen, bis er auf konkrete
              Vermogensrechte des Stifters greifen konne (3 Ob 217/05s Erw 3; 3 Ob
              177/ 10s Erw III 1 ff; vgl Zollner/Paulsen, PSR 2012/ 18, 69 ) . Eine Anderung
              der Stiftungserklarung, den Stifter (wieder) zu begunstigen, schaffe
              dergestalt die Voraussetzungen fur die Begrundung von verwertbaren
              Vermogensrechten des Stifters ( oOGH 3 Ob 217/05s RdW 2006, 505) .
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 46 of 78 Page ID #:255

                                          Seite 15




               Steht dem Begunstigten (schliesslich) ein klagbarer Anspruch gegen die
               Stiftung zu, sei dieser zedierbar, verpfandbar und pfandbar ( unter
               Hinweis auf Csoklich, Zugriff auf Vermogen der Privatstiftung durch
               Glaubiger der Stifter und Begunstigten, OBA 2008, 416 [ 424 ff ] ) .
        7.5.3. In der oLehre wurde fOr den Fall der Exekution gegen einen Stifter
               ebenso der Standpunkt vertreten, dass fOr den Glaubiger die
               Moglichkeit besteht, sich anstelle des Stifters dazu ermachtigen zu
               lassen, die Stiftungserklarung auch hinsichtlich der konkreten Hohe und
               Falligkeit von Zuwendungen zu andern, um dem Stifter damit einen
               klagbaren (und exekutiv verwertbaren) Anspruch auf die Leistung von
               Zuwendungen zu verschaffen ( Rassi, PSR 2011 / 47, 189 [Entscheidungs-
               besprechung]; RIS-Justiz RS0120753).
        7.5.4. Die Exekution nach den Art 242 EO fordert daher keine unmittelbare
               Verwertbarkeit des zu pfandenden Rechts, sondern es genugt die
               „mittelbare Verwertbarkeit . In 3 Ob 16/06h ZIK 2006, 143 nahm der
                                           11



               oOGH ein pfandbares anderes Vermogensrecht an, wenn ein Stifter
               Letztbegunstigter ist, dies sei nicht in Zweifel zu ziehen. Oberdies liess es
               der OGFI in dieser Entscheidung genugen, dass gepfandete
               Gestaltungsrechte (eines Stifters) bloss ihrer Ausiibung nach ubertragbar
               sind ( unter Verweis auf oOGH 3 Ob 55 /80) und hob hervor, dass die
               Ausiibung der Gestaltungsrechte (des Stifters) auch durch Dritte erfolgen
               konnte (vgl oOGH 6 Ob 106 /03m fur den Sachwalter des Stifters bzw
               oOGH 6 Ob 332/ 98m GesRZ 1999, 126 fur die obsorgeberechtigten Eltern
               des Stifters mit pflegschaftsbehordlicher Genehmigung) . Vorliegenden-
               falls geht es nun darum, dass der Betreibende die in den Gesamtrechten
               enthaltenen Einzelrechte anstelle des Verpflichteten ausuben kann. Es ist
               nicht ersichtlich, welche exekutionsrechtlichen Hindernisse dem
               entgegenstehen sollten. Abgesehen davon geht es bei einer Exekution
               auf andere Vermogensrechte nicht um Ubertragung der Gestaltungs-
               rechte an Dritte, sondern um die gerichtliche Ermachtigung des
               betreibenden Glaubigers, im Exekutionsverfahren anstelle des
               Verpflichteten dessen Rechte auszuuben, um dadurch, wenngleich auch
               erst mittelbar, auf den Erlos aus dem zu liquidierenden Einzelrecht greifen
               zu konnen. Eine vom Exekutionsgericht im Rahmen einer Exekution auf
               andere Vermogensrechte erteilte Ermachtigung berechtigt namlich den
               betreibenden Glaubiger zu all dem, zu dem zuvor der Verpflichtete
               berechtigt war (oOGH 3 Ob 33 /84 SZ 57/ 102; 3 Ob 16/06h ZIK 2006, 143).
       7.5.5. Auch die Bestimmungen der Rezeptionsvorlage ( § § 331 ff oEO) zielen auf
              eine Erweiterung der Exekutionsmoglichkeiten ab und wollen daher all
              jene Vermogenspositionen des Verpflichteten erfassen, die noch nicht
              von anderen Exekutionen erfasst werden ( vgl Art 242 Abs 1 Satz 1 EO) . Es
              ist zutreffend, dass der oOGH deshalb auf dem Standpunkt steht, dass im
              Zweifel von einer Exekutionsunterworfenheit anderer Vermogensrechte
              auszugehen ist ( oOGH 3 Ob 16/06h; RIS-Justiz RS0120349). Hierauf muss
              im zu entscheidenden Fall aber nicht rekurriert werden, da solche Zweifel
              gar nicht bestehen.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 47 of 78 Page ID #:256

                                         Seite 16




               .
        7.5.6 Es zeigt sich somit, dass nach Lehre und Rsp eine Pfandung von
              Gesamtrechten immer dann moglich ist, wenn durch weitere rechtliche
              Schritte, so insbesondere auch durch Geltendmachung von
              Gestaltungsrechten des Verpflichteten, ein verwertbarer Vermogenswert
              des Verpflichteten entstehen Oder geschaffen werden kann. Fur die
              Exekution auf Gesamtrechte gem Art 242 EO genugt daher die sog
              „mittelbare Verwertbarkeit " des Gesamtrechts.
        7.6.       Vermogenswert:

        7.6.1 . Hieraus ist weiter zu folgern: Das gepfandete Vermogensrecht muss
                selbst noch keinen Vermogenswert reprasentieren. Der Betreibende
                muss einen solchen Vermogenswert auch nicht bescheinigen. Die
                Rechte des betreibenden Glaubigers bestimmen sich nach dem
                Umfang der Rechte des Verpflichteten und sind mit ihnen identisch. Dem
                Betreibenden ist die gerichtliche Ermachtigung zu erteilen, anstelle des
                verpflichteten Stifters dessen Rechte auszuOben, um in der Folge auf
                einen denkbaren Erlos greifen zu konnen. Nichts anderes kann im Fall der
                Pfandung von Gesamtrechten durch den Glaubiger eines Treugebers
                gelten, der hier uberdies BegOnstigter und Protektor eines Trusts ist.
        7.6.2. Uberdies bedeutet die Pfandung der Gesamtrechte des Stifters noch
                nicht automatisch die Zulassigkeit der Verwertung durch Ermachtigung
                des betreibenden Glaubigers, alle Einzelrechte des Stifters auszuuben
                ( oOGH 3 Ob 177/ 1 Os Erw 5). Dass auf Gesamtrechte Exekution nach §§
                242 EO gefuhrt werden kann, sagt daher nichts daruber aus, ob in der
                Folge im konkret zu beurteilenden Fall die gepfandeten Gesamtrechte
                einen Vermogenswert haben ( vgl oOGH 6 Ob 228/ 17y PSR 2018, 90) . Das
                sich aus dem Gesamtrecht ergebende Einzelrecht des Verpflichteten
                muss daher im Exekutionsantrag weder behauptet, bewiesen noch
               bescheinigt werden, andernfalls wurde man dem betreibenden
               Glaubiger die Behauptung einer moglichen Vielzahl der aus einem
               Gesamtrecht potentiell sich ergebenden Einzelrechte aufbOrden, was
               nicht der Teleologie des Exekutionsrechts entspricht, einem
               betreibenden Glaubiger den Zugriff auf Vermogensobjekte des
               Verpflichteten nicht unnotig zu erschweren. Eine Behauptung des
               Vermogenswertes des Gesamtrechts ist nur insoweit erforderlich, als sich
               aus der Verwertung der Einzelrechte die Moglichkeit eines
               Vermogenswertes ergibt. Dies ist aufgrund der Ausfuhrungen des
               Betreibenden in ON 1 jedenfalls zu bejahen. Nur dann, wenn sich schon
               aus dem Exekutionsantrag ergeben wurde, dass es sich offensichtlich um
               ein nicht pfandbares Recht handelt, ware der Exekutionsantrag
               abzuweisen (Oberhammer in Angst/Oberhammer, EO3 § 331 Rz 10;
               Heller / Berger /Stix, Kommentar zur Exekutionsordnung III 2336) , wobei
               jedoch die Rsp die Behauptung der moglichen Vermogenshaltigkeit des
               zu pfandenden Rechts im Pfandungsstadium grosszugig beurteilt ( oOGH
               3 Ob 217 /05s; 3 Ob 26/08g GeS 2008, 112) und daher, sollte sich eine
               fehlende Verwertbarkeit im Verwertungsstadium herausstellen, der
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 48 of 78 Page ID #:257

                                         Seite 17




              einzelne Verwertungsantrag - nicht aber schon der Pfandungsantrag
              hinsichtlich des Gesamtrechts - abzuweisen ist .
        7.6.3. In der vom Verpflichteten zitierten Entscheidung des Furstlichen Obersten
                Gerichtshofs 2 R EX.2008.7877 ging es um ein Sicherungsbot, mit dem der
                Verpflichteten verboten werden sollte, uber ihre Forderungen gege
                                                                                        -
                nuber denn Drittschuldner bis zur Hohe des tatsachlichen Trustvermdgens
                zu verfOgen. Demnach handelte es sich nicht um eine Exekution auf
                andere Vermogensrechte im Sinne Art 242 ft EO, sondern um einen
                zwangsweisen Zugriff auf einzelne Forderungen, daher also um eine
                Forderungsexekution. Diese Entscheidung gibt fur die Frage nach der
                Pfandung von Gesamtrechten gem Art 242 EO nichts her, da bei der
                Forderungsexekution schon grundsatzlich die Voraussetzungen fur das
                Exekutionsobjekt „Forderung“ andere sind: Fur die Pfandung von
                „ Forderungen " sprach der FOrstliche Oberste Gerichtshof bereits in LES
               2008, 266 aus, dass diese dann nicht durch ein Drittverbot getroffen
               werden konnen, wenn deren Rechtsgrund im Zeitpunkt der richterlichen
               Beschlussfassung noch nicht geschaffen ist und von denen es daher
               noch ungewiss ist, ob sie uberhaupt jemals zur Entstehung gelangen (LES
                                          .
               2008, 266; 2 R EX.2008.7877) Im vorliegenden Fall geht es aber nicht um
               die Pfandung Oder Verwertung einzelner vermogenswerter
               „Forderungen“, sondern allein um die Pfandung eines Gesamtrechts des
               Verpflichteten gegen die Drittschuldnerin, aus dem - wenn auch nur
               mittelbar, also erst nach Hinzukommen weiterer (vom Betreibenden
               vorzunehmender) Rechtshandlungen - Vermogenswerte, insbesondere
               Forderungen, entstehen konnen ( Art 242 Abs 2, Art 243 ff EO ) .
       7.6.4. Einen Vermogenswert von Gesamtrechten hat der Furstliche Oberste
               Gerichtshof im Obrigen bereits mehrfach bejaht: So war etwa in der
               Entscheidung 10 CG.2004.58 LES 2007, 141 der Anspruch des
               Begunstigten zwar weitgehend vom Ermessen der Organe einer Stiftung
               abhangig, die Verwaltung der Stiftung wurde jedoch aufgrund eines
               vom Begunstigten bestimmten Mandatsvertrags durchgefuhrt. Hievon
               ausgehend bejahte der Furstliche Oberste Gerichtshof einen
               Vermogenswert der Sicherungsgegnerin, weil der Zugriff allein von der
                                                          .
               Willenserklarung der Verpflichteten abhing Er wies auf den Grundsatz
              hin, wonach bedingte Rechte Vermogen sind, wenn der Eintritt der
              Bedingung nur von einem Willensakt des Beklagten abhangt . Dieser
              Umstand unterscheidet diese Entscheidung von dem der Entscheidung 2
              R EX.2008.7877 zugrundeliegenden Sachverhalt, nach dem gerade kein
              - auch nicht bedingt - disponibles Recht der Sicherungsgegnerin uber
              das Vermogen des Drittschuldners bestand (2 R EX.2008.7877 Erw 13.5.) .
              In der Entscheidung OGH 03 CG.2007.66 LES 2008, 266 wurden die
              Rechte eines Stifters auf Widerruf und Anderung der Stiftungserklarung
              ausdrucklich als sogenannte „ andere Vermogensrechte iS der Art 241 f
              EO " anerkannt.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 49 of 78 Page ID #:258

                                            Seite 18




        7.7.       Zur Exekution auf Treuaeberrechte:
        7.7.1 . In der oRsp wurde die Exekution auf Treugeberanspruche unter dem
                Aspekt der Exekution auf den Anspruch des Treugebers gegen den
                Treuhander auf Herausgabe des Treuguts beurteilt. Dabei wurde dann,
                wenn das Treugut in Geld bestand, die Pfandung der Forderung gem §
                294 oEO (= Art 217 EO) bejaht. Fur den Fall, dass das Treuhandverhaltnis
                noch nicht beendigt ist und dieses zur Entstehung des
                Ruckforderungsanspruchs durch den Treugeber erst zu beendigen ist,
                geht der oOGH davon aus, dass in einem solchen Fall nur eine Pfandung
                nach § 331 EO in Betracht kommt (oOGH 3 Ob 223/ 12h ecolex 2013/211;
                Oberhammer in Angst /Oberhammer, EO3 § 325 Rz 5) . Der
                ROckforderungsanspruch kann zuvor nicht gepfandet werden, weil er
                mangels KGndigung noch nicht entstanden ist. Da die Grenzen zwischen
                den einzelnen in Frage kommenden Exekutionsarten „ fliessend‘‘ sind,
                lasst es der oOGFl sogar zu, einen auf die falsche Exekutionsart
                hinzielenden Antrag ohne weiters umzudeuten ( oOGH 3 Ob 223/ 12h
                ecolex 2013/211; Oberhammer in Angst / Oberhammer, EO3 § 325 Rz 5) . In
                der Entscheidung des oOGH 2 Ob 166/02d ecolex 2002, 882, wurde
                ausdrucklich darauf hingewiesen, dass die Glaubiger des Treugebers
                nicht direkt auf das Treugut Exekution fOhren konnen, sondern nur auf die
                Anspruche      des Treugebers gegen den Treuhander. Diese
                Rechtsauffassung bestatigte der oOGH auch in 3 Ob 85/08h ecolex
                2008, 1021 = OBA 2009, 322.
        7.7.2. Dass das Recht zur Benennung von Begunstigten vom betreibenden
               Glaubiger gepfandet und ausgeubt werden kann, hat der oOGH in der E
               3 Ob 177/ 10s bereits entschieden, sodass schon allein hieraus erhellt,
               dass die Pfandung der Gesamtrechte des Verpflichteten als Treugeber
               einerseits  und     dem     zur    Bestimmung    der     Begunstigten
               zustimmungsberechtigten Protektor (Art 8 Declaration of Trust) dem
               Treuhdnder gegenuber vermogensrechtlich zumindest mittelbar relevant
               sein kann.
               .
       7.7.3 Bei der Exekution auf Treugeberrechte ging der OGH mangels
             Verwertungsantrags nicht auf den Bestand Oder Nichtbestand des
             behaupteten gepfandeten Vermogensrechtes ein ( oOGH 3 Ob 143/93),
             was deutlich zeigt, dass 1 ) Treugeberrechte grundsatzlich gem § 331
             oEO als Gesamtrecht pfandbar sind und 2) dies unabhangig davon
             moglich ist, ob im Zeitpunkt dieser Pfandung das Gesamtrecht im
             konkreten Fall auch einen exekutiven Zugriff auf das als verwertbar
             behauptete Recht (dort eine Liegenschaft ) zulasst Oder nicht. Soweit
             daher die Revisionsrekursgegner einwenden, dass Einzelrechte des
             Verpflichteten nicht pfandbar waren, ist dies nicht Gegenstand des
             Verfahrens uber den Antrag auf Pfandung von Treugeber-
             Gesamtrechten       .
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 50 of 78 Page ID #:259

                                             Seite 19




         7.8.       ..Doppelpfanduna ' ?
                                      1




         7.8.1 . Eine „Doppelpfandung“ liegt entgegen den Ausfuhrungen der
                 Revisionsrekursgegner nicht vor, weil aus dem Exekutiensantrag und dem
                 Vorbringen des Betreibenden hinlanglich klar hervorgeht, dass die
                 Gesamtrechte des Verpflichteten der Drittschuldnerin gegenuber
                 gepfandet werden sollen und als Rechtspesitien des Verpflichteten
                 hiefOr seine Stellung als Treugeber, Protektor und Begunstigter des Alpha
                 Trusts angefOhrt werden. Die nur beispielhaft begehrte Pfandung
                 diverser Einzelrechte aus der beantragten Pfandung des Gesamtrechts
                                             .
                 laut Pkt 1 Abs 3 ( von insbesondere" bis „3. Juni 2015) " ist zur
                 Bezeichnung des zu pfandenden Gesamtrechts nicht erforderlich. Im
                 Verwertungsstadium ist im Einzelnen zu priifen, welche aus dem
                 Gesamtrecht des Verpflichteten fliessenden Einzelrechte verwertbar und
                 vermogenswert sind.
                .
        7.8.2 Pkt 4 der Exekutionsbewilligung macht die Exekutionsbewilligung (bzw
              den Exekutionsantrag) auch nicht widersprOchlich, weil sich aus dem
              vorher AusgefOhrten klar ergibt, dass der Betreibende die bereits
              gepfandeten Forderungen mit dieser Exekution nicht pfanden will, weil
              dies schon im Verfahren 08 EX.2016.839 geschehen ist. Mit dem
              gegenstandlichen        Exekutionsantrag     werden      ausschliesslich
              Gesamtrechte gepfandet, nicht einzelne Forderungen, so dass dieser Pkt
              allein zur Klarstellung, dass nicht einzelne Forderungen gepfandet
              werden sollen, bestehen bleiben kann, wenngleich diese Einschrankung
              gar     nicht   notwendig      gewesen      ware.   Eine   von     den
              Revisionsrekursgegnern     mehrfach     als   unzulassig  bezeichnete
              „ Doppelpfandung “ liegt allein schon deshalb nicht vor, weil die
              Exekutionsobjekte unterschiedlich sind: Im gegenstandlichen Verfahren
              sind es Gesamtrechte des Verpflichteten, im Verfahren 08 EX.2016.839
              waren es Forderungen. Damit geht aber der erhobene Einwand, die
              Bewilligung der gegenstandlichen Exekution wurde zu einer
              Mehrfachpfandung fuhren, ins Leere.
        8.          Zusammenfassend ist daher festzuhalten, dass der betreibende
                    Glaubiger zulassigerweise die Gesamtrechte des Verpflichteten als
                    Treugeber, Protektor und Begunstigter des Alpha Trust der
                    Drittschuldnerin gegenOber pfandet. Die Entscheidung des Furstlichen
                    Obergerichts war daher aufzuheben und der Beschluss des Erstgerichts
                    wieder herzustellen.

   4.   Gegen diesen Beschluss des Obersten Gerichtshofs erhoben die
        verpflichtete Partei und die Drittschuldnerin jeweils Individualbeschwerde
        an den Staatsgerichtshof. Dieser gab mit Urteilen vom 29.10.2019 zu StGH
        2018/ 111 (ON 94) und zu StGH 2018/ 114 (ON 95) den
        Individualbeschwerden keine Folge. Zur Begrundung fuhrte der
        Staatsgerichtshof unteranderem aus [Hervorh. d. Verf.] :
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 51 of 78 Page ID #:260

                                           Seite 20




        In ON 94:

        3.2. 1   Die oben genannte ROge des Beschwerdefuhrers geht weder mil der
                 einschlagigen Literatur noch mit der einschlagigen Judikatur konform:
                 Wie der Oberste Gerichtshof richtig ausfuhrt, entspricht Art. 242 EO dem
                 osterreichischen Rezeptionsvorbild der § § 331 ff. OEO, weshalb auf
                 osterreichische Literatur und Judikatur zuruckgegriffen werden kann ( vgl.
                 ausfuhrlich ON 72, S. 34). Im Rahmen der Bewilligung der Exekution ist auf
                 der Grundlage der Aktenlage (Exekutionsantrag) zu prufen, ob das in
                 Exekution gezogene Recht einer Verwertung zuganglich ist.
                 DarOberhinausgehende Nachforschungen sind nicht anzustellen, der
                 betreibende Glaubiger muss insbesondere in seinem Exekutionsantrag
                 weder beweisen noch bescheinigen, dass das gepfandete Recht
                 verwertbar ist. Gleich wie bei der Forderungsexekution hat das
                 Bewilligungsgericht nicht zu prOfen, ob das gepfandete Recht besteht.
                 Die Exekution ist sohin zu bewilligen, wenn die Unpfdndbarkeit des
                 Rechts wegen Unverwertbarkeit nicht von vornherein offenkundig ist.
                 Sollte sich jedoch im Laufe des Verwertungsstadiums herausstellen, dass
                 eine Verwertung des gepfandeten Rechts aus rechtlichen Oder
                 tatsachlichen Grunden unmoglich ist, so ist das Verfahren einzustellen.
                 Vor der Entscheidung uber den Verwertungsantrag sind bei sonstiger
                 Nichtigkeit des Verfahrens zwingend der Verpflichtete und alle
                 Glaubiger zu deren Gunsten Pfandung erfolgte, zu vernehmen (vgl.
                 Oberhammer, in: Angst / Oberhammer, E03, N 10 zu § 331 OEO unter
                 Hinweis auf umfangreiche Literatur und Judikatur; so richtigerweise auch
                 der Oberste Gerichtshof, vgl. namentlich ON 72, S. 35 und 42) . Unter
                 Verweis auf die Teleologie des Art 242 EO halt der Oberste Gerichtshof
                 sodann zutreffend fest, dass der Auffangtatbestand der Exekution auf
                 andere Vermogensrechte sicherstellen soil, dass alle denkbaren
                 Vermogenswerte des Verpflichteten in Exekution gezogen werden
                 konnen. An dieser Zwecksetzung des Gesetzes hat sich die Interpretation
                 der § § 331 ff. OEO zu orientieren, was sohin auch fOr die Auslegung der
                 Art. 242 ff. EO zu gelten hat (vgl. ON 72, S. 35).

       3.2.2 Aus der soeben referierten Rechtsprechung ergibt sich zwanglos, dass
             der Oberste Gerichtshof mitnichten, wie der Beschwerdefuhrer vermeint,
             seine eigene Kompetenz im Hinblick auf die Beurteilung der
             Verwertbarkeit der gepfandeten Gesamtrechte nicht wahrgenommen
             hat. Der Beschwerdefuhrer verkennt, dass der Oberste Gerichtshof im
             Rahmen von Art. 242 Abs. 1 EO nicht zu prufen hat, ob eine "schlichte
             Unverwertbarkeit", was auch immer das im Detail bedeuten mag,
             vorliegt, sondern lediglich, ob die Unverwertbarkeit nicht von vornherein
             offenkundig ist, was der Oberste Gerichtshof im angefochtenen
                                                               .
             Beschluss zweifelsohne unternommen hat ( vgl insbesondere ON 72, S. 38
             f.) . Der BeschwerdefOhrer verkennt insoweit auch durchgangig, dass die
             Frage der konkreten (tatsachlichen) Verwertbarkeit dem Verwertungs -
             verfahren ( vgl. auch Art. 242 Abs. 2 EO) vorbehalten ist. Die oben
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 52 of 78 Page ID #:261

                                         Seite 21




              referierte Rechtsprechung, gemass welcher der Oberste Gerichtshof in
              ON 72 judiziert hat, ist unter verfassungsmassigen Gesichtspunkten nicht
              zu beanstanden: Die Teleologie des Art. 242 EO zielt namlich darauf ab,
              sicherzustellen, dass alle denkbaren Vermogenswerte des Verpflichteten
              in Exekution gezogen werden konnen. An dieser Zwecksetzung des
              Gesetzes hat sich, wie der Oberste Gerichtshof richtig festhalt, die
              Interpretation der § § 331 ff. OEO und damit auch der Art. 242 ff. EO zu
              richten. Insoweit ist auch nicht zu beanstanden, wenn der Oberste
              Gerichtshof im Einklang mit der einschlagigen Literatur zum Ergebnis
              gelangt, dass bei der Beurteilung, ob ein Vermogensrecht pfandbar ist,
              grosszOgig vorzugehen und im Zweifel die Exekutionsunterworfenheit
              anzunehrmen ist. Hinzukommt, dass, wie oben releviert, das
              Verwertungsverfahren vorbehalten ist, das Exekutionsverfahren sohin
              einzustellen ist, wenn die weitere Prufung im Rahmen des
              Verwertungsstadiums ergibt, dass die Verwertung des gepfandeten
              Rechts aus rechtlichen Oder fatsachlichen Grunden unmoglich ist.

               Weiter ist der BeschwerdefOhrer darauf hinzuweisen, dass sich bereits aus
               den AusfOhrungen des Obersten Gerichtshofes zum NichtVorliegen einer
               offensichtlichen Unverwertbarkeit ( vgl. oben) ergibt, dass gegen-
               standlich auch nicht offenkundig ein nicht ubertragbares Recht vorliegt.
              Erganzend weist der Oberste Gerichtshof in weiterer Folge unter Hinweis
               auf osterreichische Rechtsprechung darauf hin, dass gepfandete
              Gestaltungsrechte bloss ihrer Ausubung nach ubertragbar sein mussen
              und die Ausubung der Gestaltungsrechte auch durch Dritte erfolgen
              kann. Weiter halt der Oberste Gerichtshof richtigerweise fest, dass es
              gegenstandlich darum geht, dass der Betreibende die in den
              Gesamtrechten enthaltenen Einzelrechte anstelle des Verpflichteten
              ausuben kann und es nicht ersichtlich ist, welche exekutionsrechtlichen
              Hindernisse dem entgegenstehen sollten ( vgl. ON 72, S. 45) . Inwieweit
              nunmehr die Konkretisierung des Obersten Gerichtshofes und der
              Hinweis auf osterreichische Rechtsprechung dahingehend, wonach es
              bei einer Exekution auf andere Vermogensrechte um die gerichtliche
              Ermachtigung des betreibenden Glaubigers geht, im Exekutions-
              verfahren anstelle des Verpflichteten dessen Rechte auszuOben, um
              dadurch, wenn gleich auch erst mittelbar, auf den Erlos aus dem zu
              liquidierenden Einzelrecht greifen zu konnen, widersprOchlich sein soli,
              erschliesst sich dem Staatsgerichtshof nicht. (...)

       4.3.   Der BeschwerdefOhrer verkennt nunmehr, dass es sich beim Beschluss
                                                                    .
              des osterreichischen Obersten Gerichtshofes vom 14 Juli 2011 zu 3 Ob
              177/ 1 Os bzw. bei RS0120752 um einen Stiftungsfall handelt, wohingegen
              dem gegenstandlichen Fall ein Trust, namlich hinsichtlich der Pfandung
              der bezOglichen Gesamtrechte des BeschwerdefOhrers, zugrunde liegt.
              Schon deshalb kann von Vorneherein keine Praxisanderung wie vom
              BeschwerdefOhrer vermeint und damit auch keine Verletzung der
              BegrOndungspflicht hinsichtlich der vom BeschwerdefOhrer behaupteten
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 53 of 78 Page ID #:262

                                           Seite 22




               Praxisanderung vorliegen. Aus der angefochtenen Entscheidung ergibt
               sich im Obrigen klar, dass der Oberste Gerichtshof die erwahnten
               osterreichischen Entscheidungen zwecks Begrundung der "mittelbaren
               Verwertbarkeit" (vgl. ON 72, S. 42 ff.) heranzieht. Konkret fOhrt der
               Oberste Gerichtshof unter Hinweis auf die erwahnte osterreichische
               Judikatur aus, dass es sich bei der gegenstandlich vorliegenden
               Exekutionssache um keinen Stiftungsfall handle. Wesentlich an der
               Judikatur des osterreichischen Obersten Gerichtshofes zur Exekution auf
               Stifterrechte sei aber fur den entscheidungsgegenstandlichen Fall, dass
               fur die Tauglichkeit eines Exekutionsobjekts nach den § § 331 ff. OEO
               bereits dessen mittelbare Verwertbarkeit genuge. Unter Hinweis auf
               anderweitige osterreichische Judikatur gelangt der Oberste Gerichtshof
               dann schliesslich zum richtigen Schluss, dass die Exekution nach den Art.
               242 EO keine unmittelbare Verwertbarkeit des zu pfandenden Rechts
               einfordere, sondern eine mittelbare Verwertbarkeit genOgt ( vgl.
               ausfuhrlich ON 72, S. 45 f.) . (...)

        5.2.            .
               Zu Ziff. 9 seiner Individualbeschwerde fuhrt der Beschwerdefuhrer aus,
               dass der Oberste Gerichtshof das mangelnde Vorliegen einer
               offensichtlichen Unverwertbarkeit einzig daraus schliesse, dass die
               Position des Beschwerdefuhrers als Treugeber "schon nach allgemeinen
               Grundsatzen dessen Moglichkeit zur HerbeifOhrung vermogenswerter
               Forderungen gegen die Treuhander bejahen" lasse.

       5.3.    Entgegen der Ansicht des Beschwerdefuhrers hat der Oberste
               Gerichtshof das mangelnde Vorliegen einer offensichtlichen
               Unverwertbarkeit nicht lediglich auf die einleitend erwahnte Wendung
               gestutzt (vgl. auch ON 72, S. 42). Vielmehr hat der Oberste Gerichtshof
               an weiteren Stellen der angefochtenen Entscheidung umfangreich und
               unter Hinweis auf Lehre und Rechtsprechung begrundet, weshalb nicht
               von einer offensichtlichen Unverwertbarkeit auszugehen ist. Namentlich
               hat der Oberste Gerichtshof festgehalten, dass sich im Lichte des durch
               den Beschwerdegegner gestellten Exekutionsantrages, welcher vom
               Obersten Gerichtshof uber mehrere Seiten hinweg releviert wird (vgl. S.
               38 ff. in ON 72), ergibt, dass keine offensichtliche Unverwertbarkeit
               vorliegt (vgl. auch den Hinweis des Obersten Gerichtshofes auf S. 42 des
               angefochtenen Beschlusses ) . Wie erwahnt, beinhaltet der angefochtene
               Beschluss diverse weitere Ausfuhrungen zur (mittelbaren) Verwertbarkeit
               der gepfandeten Rechte ( vgl. namentlich S. 42 ff. und S. 50 ff. in ON 72),
               weshalb keine Rede davon sein kann, dass die Verwertbarkeit bzw. die
               offensichtliche Unverwertbarkeit der gepfandeten Rechte, wie vom
               Beschwerdefuhrer vermeint, nicht begrundet worden sei. Eine Verletzung
               der Begrundungspflicht liegt somit nicht vor. (...)

       6.2.    Zu Ziff. 3.9 und Ziff. 10.10 der Individualbeschwerde fuhrt der Beschwerde-
               fuhrer ins Feld, dass der Oberste Gerichtshof verkenne, dass zunachst
               eine Verwertung im Hinblick auf die zu 08 EX.2016.839 erfolgte Pfandung
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 54 of 78 Page ID #:263

                                          Seite 23




              zu erfolgen habe, bevor weitere Rechte, eben Gesamtrechte wie gegen-
              standlich, gepfandet wurden. Insoweit erachtet der Beschwerdefuhrer die
              angefochtene Entscheidung auch als nicht verhaltnismassig.

               Zunachst ist der Beschwerdefuhrer darauf hinzuweisen, dass der Oberste
              Gerichtshof in diesem Zusammenhang ausfuhrliche Erwagungen zur
               "Doppelpfandung" und "Mehrfachpfandung" vornimmt (vgl. ON 72, S. 52
               f.) . Namentlich halt der Oberste Gerichtshof richtigerweise test, dass im
              gegenstandlichen Verfahren Gesamtrechte des Verpflichteten, im
               Verfahren zu 08 EX.2016.839 jedoch Forderungen des Verpflichteten
              gepfandet wurden. Zudem verkennt der Beschwerdefuhrer, dass es nur
              dann zu einer Beschrankung hinsichtlich der Exekutionsmittel kommen
              darf, wenn keine Zweifel am Hinreichen einzelner Exekutionsmittel zur
              vollen Befriedigung des Betreibendenanspruchs bestehen. Die blosse
              Wahrscheinlichkeit genugt nicht. Unstrittig ist, dass diese Voraussetzung
              in der Regel im Stadium der Exekutionsbewilligung, wie gegenstandlich,
              fur das Gericht mit ausreichender Sicherheit nicht erkennbar ist, weshalb
              der vom Beschwerdefuhrer offenbar (implizit) angesprochene Art. 9, 2.
              Halbsatz EO im gegenstandlichen Verfahrensstadium in der Praxis kaum
              zur Anwendung kommt (vgl. zum ganzen Jakusch, in: Angst, a. a. O , N 6.
              zu § 14 OEO ) . Soebiges gilt fur den gegenstandlichen Fall umso mehr, als
              mit der angefochtenen Entscheidung Gesamtrechte gepfandet wurden
              und sohin erst im Verwertungsstadium im Einzelnen zu prufen ist, welche
              aus dem Gesamtrecht des Verpflichteten fliessenden Einzelrechte
              verwertbar und vermogenswert sind. Insoweit halt der Beschluss des
              Obersten Gerichtshofes unter diesem Aspekt einer Willkurprufung stand.

       6.3.   Weiter erachtet es der Beschwerdefuhrer als willkurlich, dass mittels dem
              gegenstandlichen Exekutionsverfahren uberhaupt auf die Gesamt-
              rechte des Beschwerdefuhrers hinsichtlich des Alpha Trusts zugegriffen
              wird bzw. Letztere gepfandet werden, da "ein Exekutionsverfahren nicht
              der richtige Ort dafur" sei. Vielmehr musste eine solche Argumentation in
              einem Anfechtungsverfahren vorgebracht werden.

              Diese Ruge des Beschwerdefuhrers verkennt zunachst wiederum, dass
              der Auffangtatbestand der Exekution auf andere Vermogensrechte
              gemass Art. 242 EO sicherstellen soil, dass alle denkbaren
              Vermogenswerte des Verpflichteten in Exekution gezogen werden
              konnen. An eben dieser Zwecksetzung des Gesetzes hat sich die
              Interpretation der Art. 242 ff. EO zu richten ( vgl. auch ON 72, S. 35 unter
              Hinweis auf Judikatur und Rechtsprechung) . Es genugt dabei
              konsequenterweise, wie bereits schon ausfuhrlich releviert, eine
              mittelbare Verwertbarkeit der gepfandeten Gesamtrechte ( vgl. ON 72,
              S. 42 ff.) . Es kann insoweit keine Rede davon sein, dass sich der
              Beschwerdegegner, wie der Beschwerdefuhrer vermeint, im "falschen"
              Verfahren befindet: Vielmehr ist mit dem Beschwerdegegner dafur zu
              halten, dass es im Rahmen der Pfandung von Gesamtrechten gerade
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 55 of 78 Page ID #:264

                                         Seite 24




               nicht erforderlich ist, dass die Ausubung einzelner Befugnisse des
               Verpflichteten unmittelbar einen Vermogenswert nutzbar macht,
               solange und insoweit die konkrete Ausubung darauf gerichtet ist,
               Vermogen des Verpflichteten der Zwangsvollstreckung zuzufuhren. Im
               Ubrigen ist in weiterer Folge, wie erwahnt, dann im Verwertungsstadium
               im Einzelnen zu prufen, welche aus dem Gesamtrecht des Verpflichteten
               fliessenden Einzelrechte verwertbar und vermogenswert sind. Von einer
               Verletzung des Willkurverbots kann insoweit keine Rede sein.

        6.4.   Schliesslich erachtet es der Beschwerdefuhrer als willkurlich, dass der
               Oberste Gerichtshof sein Gesamtrecht als Protektor des Alpha Trusts
               gepfandet hat. All diese Rechte seien keine Vermogenswerten Rechte
               und diese Vorgehensweise des Obersten Gerichtshofes verkenne Mdas
               Wesen des Trusts".

               Dass dieses Vorbringen des Beschwerdefuhrers unberechtigt ist, ergibt
               sich bereits aus den vorstehenden Ausfuhrungen des Staatsgerichtshofes
                ( vgl. insbesondere auch die Ausfuhrungen zu den Kriterien der
               hinreichenden offensichtlichen Unverwertbarkeit und der mittelbaren
               Verwertbarkeit). Soweit sich der Beschwerdefuhrer auf die Unpfand-
               barkeit einzelner aus einem Gesamtrecht ableitbarer Rechte stutzt,
               verkennt er ohnehin, dass sich die bekampfte Exekutionsbewilligung
               nicht auf Einzelrechte, sondern auf Gesamtrechte des Verpflichteten
               bezieht (so zutreffend der Oberste Gerichtshof unter Hinweis auf
                                             .
               Rechtsprechung, vgl, ON 72, S 35). Letztlich und durchgangig verkennt
               der Beschwerdefuhrer, wie vom Obersten Gerichtshof ausfuhrlich
               releviert, dass der Beschwerdefuhrer aufgrund seiner Gesamtrechte zu
                                                              .
               verwertbaren Geldforderungen gelangen kann Ob Letzteres in weiterer
               Folge tatsachlich der Fall ist, ist, wie der Oberste Gerichtshof richtig
               festhalt, im gegenwartigen Verfahrensstadium weder naher zu prufen,
               noch zu entscheiden, sondern vielmehr einer allfalligen Verwertung der
               Gesamtrechte des BeschwerdefOhrers vorzubehalten ( vgl. namentlich
               ON 72, S. 40) . Auch deshalb sind die vom Beschwerdefuhrer erhobenen
               Einwendungen, namentlich mit Blick auf Art. 918 Abs. 1 PGR ,
               unbeachtlich. Auch im Lichte dieser Ausfuhrungen ist sohin nicht von
               einer qualifiziert bzw. grob verfehlten Entscheidung des Obersten
               Gerichtshofes auszugehen.

       In ON 95:

       6.2.    Die    Beschwerdefuhrerin    erachtet sich im verfassungsmassig
               gewahrleisteten BegrOndungsanspruch als verletzt, da es der Oberste
               Gerichtshof verabsaumt habe, sich mit der angeblichen Unpfandbarkeit
               von Organbestellungs- und Abberufungsrechten auseinanderzusetzen.
               Wiederum, wie bereits vorgangig, weist die Beschwerdefuhrerin
               daraufhin, dass der Oberste Gerichtshof "lediglich auf das
               ( anschliessende) Verwertungsverfahren" verweise.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 56 of 78 Page ID #:265

                                        Seite 25




             Dass dieses Vorbringen der Beschwerdefuhrerin unberechtigt ist, ergibt
             sich bereits aus den vorstehenden Ausfuhrungen des Staatsgerichtshofes
              ( vgl. insbesondere auch die Ausfuhrungen zu den Kriterien der
             hinreichenden offensichtlichen Unverwertbarkeit und der mittelbaren
             Verwertbarkeit ) . Soweit sich die Beschwerdefuhrerin auf die
             Unpfdndbarkeit einzelner aus einem Gesamtrecht ableitbarer Rechte
             stutzt,    verkennt   sie     ohnehin,    dass   sich     die   bekampfte
             Exekutionsbewilligung nicht auf Einzelrechte, sondern auf Gesamtrechte
             des Verpflichteten bezieht (so richtigerweise der Oberste Gerichtshof
             unter Hinweis auf Rechtsprechung, vgl. ON 72, S. 35) . Letztlich und
             durchgangig verkennt die Beschwerdefuhrerin, wie vom Obersten
             Gerichtshof ausfuhrlich releviert, dass die beteiligte Parte aufgrund ihrer
             Gesamtrechte zu verwertbaren Geldforderungen gelangen kann. Ob
             Letzteres in weiterer Folge tatsachlich der Fall ist, ist, wie der Oberste
             Gerichtshof richtig festhalt, im gegenwartigen Verfahrensstadium weder
             naher zu prufen, noch zu entscheiden, sondern vielmehr einer allfalligen
             Veiv/ertung der Gesamtrechte der beteiligten Partei vorzubehalten
             (siehe ON 72, S. 40) . Im Lichte dieser Erwagungen erubrigt sich
             insbesondere ein Eingehen auf die weiteren von der BeschwerdefOhrerin
             angefuhrten Entscheidungen, namentlich LES 2007, 141 und LES 2008,
             266, da eine nachvollziehbare Begrundung des Obersten Gerichtshofes
             jedenfalls, wie gezeigt, nicht ganzlich fehlt.

             Im Ubrigen fuhrt der Oberste Gerichtshof weiter aus, dass sogar das
             Recht auf Organbestellung, welches unmittelbar keine Vermogenswerte
             Rechtsposition verschaffe, als Einflussmoglichkeit des Stifters auf den
             Vorstand mittelbar zu einer Geldwertzuwendung, zum Beispiel aus den
             Ertragnissen des Stiftungsvermogens, fuhren konne. Das Recht selbst, so
             der Oberste Gerichtshof weiter, musse zwar nicht verwertbar sein, es
             musse aber seinerseits den Zugriff auf ein verwertbares Vermogen
             ermoglichen ( vgl. ON 72, S. 36 unter Hinweis auf Rechtsprechung und
             Judikatur) . Fur eine Exekution auf Gesamtrechte, so der Oberste
             Gerichtshof richtig, ist es eben gerade wesenstypisch, dass verwertbare
             Forderungen im Zeitpunkt des exekutiven Zugriffs ( noch) nicht vorhanden
             sind, weil diese Art der Exekution auf ein Gesamtrecht greift und zum
             Entstehen einzelner Forderungen und Anspruche in der Regel erst
             weitere Schritte durch den betreibenden Glaubiger im Rahmen der
             Verwertung vorauszusetzen sind. Die osterreichische Rechtsprechung, so
             der Oberste Gerichtshof, lasse denn auch Pfandungen gemass § 331
             OEO zu, wenn erst weitere Rechtsakte durch den betreibenden
             Glaubiger Vermogenswerte Rechte des Verpflichteten entstehen lassen.
             Dass diese bereits im Pfandungszeitpunkt bestehen, setze die
             Exekutionsordnung nicht voraus (vgl. ON 72, S. 37 unter Hinweis auf
             Rechtsprechung und Literatur). Mehr noch halt der Oberste Gerichtshof
             fest, dass die Einzelrechte des Gesamtrechts nicht behauptet und
             bescheinigt werden mussen, wenn letzteres aber dennoch geschehe,
             schade dies dem Betreibenden nicht, selbst wenn Rechte beispielhaft
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 57 of 78 Page ID #:266

                                          Seite 26




               aufgezahlt wOrden, die fur den betreibenden Glaubiger nicht
               verwertbar seien. Letztlich, so der Oberste Gerichtshof, gebe der
               vorliegende Exekutionsantrag klar die zu pfandenden Gesamtrechte an,
               namlich die des Verpflichteten als Treugeber, als Protektor und als
               BegOnstigten des Alpha Trusts gegenOber eben der BeschwerdefOhrerin
               ( vgl. ON 72, S. 39) . Mehr noch gelangt der Oberste Gerichtshof unter
               Hinweis auf oOGH 3 Ob 143/93 zum Ergebnis, dass Treugeberrechte
               grundsatzlich gemass § 331 OEO als Gesamtrecht pfandbar sind und
               dies unabhangig davon moglich ist, ob im Zeitpunkt dieser Pfandung
               das Gesamtrecht im konkreten Fall auch einen exekutiven Zugriff auf das
               als verwertbar behauptete Recht zulasst Oder nicht. Soweit daher die
               Beschwerdefuhrerin einwendet, dass Einzelrechte des Verpflichteten
               nicht pfandbar waren, sei dies nicht Gegenstand des Verfahrens Ober
               den Antrag auf Pfandung von Treugeber-Gesamtrechten.

               Im Lichte der Tatsache, dass ein Anspruch auf ausfOhrliche BegrOndung
               nicht existiert und die verfassungsmassige BegrOndungspflichf nur einen
               Minimalanspruch auf Begrundung beinhaltet, ist der Oberste Gerichtshof
               seiner BegrOndungspflichf, wie soeben gezeigt, nicht nur nachge-
               kommen, sondern er hat sogar ausfOhrlich und detailliert releviert,
               weshalb er eine Pfandbarkeit von Organbestellungs- und Abberufungs-
               rechten als Gesamtrecht fur pfandbar erachtet. Im Ubrigen halt die
               Beschwerdefuhrerin in ihrer Individualbeschwerde gar selbst test, dass
               sich der OOGH hinsichtlich der Pfandbarkeit des Bestellungsrechts
               "lediglich" kritisch aussere. Was die BeschwerdefOhrerin hieraus fur sich zu
               gewinnen versucht, erschliesst sich dem Staatsgerichtshof nicht. Im
               Ergebnis Oberzeugen somit die AusfOhrungen und Einwendungen der
               Beschwerdefuhrerin zu Ziff. 5.5 ihrer Individualbeschwerde nicht. Eine
               Verletzung der BegrOndungspflichf liegt insoweit nicht vor.

        6.3.   Die Beschwerdefuhrerin rOgt weiter, dass der Oberste Gerichtshof einer-seits
               die ' Aktenlage" nicht beachtet habe und andererseits Rechte ge-pfandet
               habe, die gar nicht pfandbar seien. Der Oberste Gerichtshof habe letztlich
               bloss auf die Behauptungen der betreibenden Partei abgestellt und die
               Aktenlage und darauf beruhendes Vorbringen "der Gegner”.

               Der Staatsgerichtshof hat bereits darauf hingewiesen, dass mit der
               angefochtenen Entscheidung keine "Pfandung nicht pfandbarer
               Rechte", wie die Beschwerdefuhrerin vermeint, vorgenommen worden
               ist. Auch hat der Staatsgerichtshof bereits festgehalten, dass der Oberste
               Gerichtshof ausfuhrlich und nach Ansicht des Staatsgerichtshofes auch
               richtig begrOndet hat, dass die Gesamtrechte, namlich die der
               beteiligten Partei als Treugeber, als Protektor und als BegOnstigter des
               Alpha Trusts gegenuber der BeschwerdefOhrerin, pfandbar sind. Insoweit
               ist es nicht notwendig, dass der Staatsgerichtshof auf die teils
               repetierenden AusfOhrungen der BeschwerdefOhrerin nochmals eingeht.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 58 of 78 Page ID #:267

                                         Seite 27




               Wenn die Beschwerdefuhrerin zu diesem Themenfeld erganzend anfuhrt,
               dass "nicht nur Rechte des Verpflichteten gepfandet wurden", erschliesst
               sich dies dem Staatsgerichtshof zum Vornhinein nicht, da mit der
               Exekutionsbewilligung vom 21. November 2016 ( ON 3) , nunmehr bestatigt
               durch die angefochtene Entscheidung, die der verpflichteten Partei als
               Treugeber, Protektor und Begunstigter des Alpha Trusts zustehende Rechte
               gepfandet worden sind. Wenn die Beschwerdefuhrerin weiter einwendet,
               dass sich der Oberste Gerichtshof nicht (konkret) mit der Aktenlage
               auseinandergesetzt habe und insoweit auch Vorbringen "der Gegner"
              ignoriere, ist die Beschwerdefuhrerin wiederum auf die obigen
               Ausfuhrungen des Staatsgerichtshofes zu verweisen, aus welchen sich
              zwanglos ergibt, dass der Oberste Gerichtshof richtigerweise, namlich auf
              der Grundlage des Exekutionsantrages, davon ausgegangen ist, dass die
              Stellung der beteiligten Partei als Treugeber, Protektor und Begunstigter
              des Alpha Trusts gegenuber der Beschwerdefuhrerin und die hieraus der
              beteiligten Partei gegenuber der Beschwerdefuhrerin zustehenden
              Gesamtrechte pfandbar sind. Im Rahmen der Bewilligung der Exekution ist
              namlich, der Rechtsprechung folgend, auf Grundlage des Exekutions-
              antrages zu prufen, ob das in Exekution gezogene Recht einer Verwertung
              zuganglich ist. Daruber hinausgehende Nachforschungen sind nicht
              anzustellen. Das Bewilligungsgericht hat nicht einmal zu prOfen, ob das
              gepfandete Recht besteht (vgl. Oberhammer, a. a. O., N 10 zu § 331
              OEO) . Aus alledem ergibt sich im Ergebnis, dass der Oberste Gerichtshof
              nicht gehalten war, auf das von der Beschwerdefuhrerin zu Ziff. 5.1 ihrer
              Individualbeschwerde erneut Vorgetragene einzugehen.

       6.4.   Entgegen der Ansicht der BeschwerdefOhrerin hat der Oberste
              Gerichtshof das mangelnde Vorliegen einer offensichtlichen Unverwert-
              barkeit auch nicht lediglich auf die von der Beschwerdefuhrerin
              erwahnte Stelle in der angefochtenen Entscheidung, vgl. S. 42 in ON 72,
              gestutzt. Vielmehr hat der Oberste Gerichtshof an weiteren Sfellen der
              angefochtenen Entscheidung umfangreich und unter Hinweis auf Lehre
              und Rechtsprechung begrundet, weshalb nicht von einer
                                                                 .
              offensichtlichen Unverwertbarkeit auszugehen ist Namentlich hat der
              Oberste Gerichtshof festgehalten, dass sich im Lichte des durch den
              Beschwerdegegner gestellten Exekutionsantrages, welcher vom
              Obersten Gerichtshof uber mehrere Seiten hinweg releviert wird (vgl. S.
              38 ff. in ON 72) , ergibt, dass keine offensichtliche Unverwertbarkeit
              vorliegt ( vgl. auch den Hinweis des Obersten Gerichtshofes auf S. 42 des
              angefochtenen Beschlusses) . Wie erwahnt, beinhaltet der angefochtene
              Beschluss diverse weitere Ausfuhrungen zur (mittelbaren) Verwertbarkeit
              der gepfandeten Rechte ( vgl. namentlich S. 42 ff. und S. 50 ff. in ON 72),
              weshalb keine Rede davon sein kann, dass die Verwertbarkeif bzw. die
              offensichtliche Unverwertbarkeit der gepfandeten Rechte, wie von der
              Beschwerdefuhrerin vorgebracht, nicht begrundet worden sei. Eine
              Verletzung der Begrundungspflicht liegt somit auch hinsichtlich dieser
              Ruge der BeschwerdefOhrerin nicht vor. (.. ).
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 59 of 78 Page ID #:268

                                        Seite 28




   5.   Mit Schriftsatz vom 24.07.2017 (ON 34) , konkretisiert mit Schriftsatz vom
        11.02.2020 ( ON 105) , stellte die betreibende Partei den aus dem Spruch
        ersichtlichen Verwertungsantrag. Zur BegrOndung wurde zusammen-
        gefasst vorgetragen, dass es bei der gegenstandlichen Exekution darum
        gehen wurde, das Vermogen aus dem Alpha Trust herauszulosen, wo
        dann die betreibende Partei auf dieses Vermogen exekutiv zugreifen
        konne. Nach Art. 244 Abs. 1 EO sei der betreibende Glaubiger somit zu
        ermachtigen, die erforderlichen Rechtshandlungen namens des
        Verpflichteten vorzunehmen. Nicht erforderlich sei, dass die AusObung
        einzelner Befugnisse des Verpflichteten unmittelbar ein Vermogenswert
        nutzbar mache, so lange und insoweit die konkrete Ausubung - wenn
        auch indirekt - darauf gerichtet sei, Vermogen des Verpflichteten der
        Zwangsvollstreckung zuzufOhren.

        Als mogliche Verwertungsart sei die betreibende Partei insbesondere zu
        ermachtigen, anstelle des Verpflichteten gegenOber dem Alpha Trust die
        Abberufung der bisherigen Treuhander des Alpha Trusts und die Einsetzung
        einer von der betreibenden Partei bestimmen Person als Trustee des Alpha
        Trusts zu begehren und sodann vom von der betreibenden Partei
        bestimmten Trustee des Alpha Trusts die AusschOttung des Betrages von
        CHF 91 ‘ 595 * 445.97 zuzOglich Kosten und Zinsen an die verpflichtete Partei
        an eine von der betreibenden Partei zu bestimmende Zahlstelle zu
        begehren und anstelle des Verpflichteten diese AusschOttung und ihre
        DurchfOhrung in seiner Position als Protektorund BegOnstigterzuzustimmen.

        Eine alternative Variante bestehe darin, die betreibende Partei zu
        ermachtigen, eine AusschOttung direkt an den BegOnstigten vorzu-
        nehmen, auf welche die betreibende Partei gleichzeitig nach Art. 244 Abs
        2 EO exekutiv greifen konne.

   6.   Die verpflichtete Partei beantragte die ZurOckweisung, in eventu
        Abweisung des Verwertungsantrages (ON 88 und 97) und brachte zur
        BegrOndung zusammengefasst folgendes vor:

        Die betreibende Partei habe es unterlassen darzulegen, inwiefern die
        Gesamtrechte der verpflichteten Partei Oder einzelne Rechte daraus der
        Verwertung unterliegen wOrden. Die betreibende Partei sei ihrer
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 60 of 78 Page ID #:269

                                     Seite 29




        Substantiierungspflicht nicht nachgekommen und sei der Verwertungs-
        antrag schon aus diesem Grund zuruckzuweisen.

        Selbst wenn der Verwertungsantrag formell zulassig ware, ware er
        inhaltlich abzuweisen, nachdem keine Verwertbarkeit der Gesamtrechte
        der verpflichteten Partei Oder einzelner sich daraus ergebender Rechte
        bestehen wurde.

        Die Begunstigten des Alpha Trusts waren allesamt Ermessensbegunstigte.
        Es gabe somit keinen Grund warum gerade die verpflichtete Partei eine
        Summe von uber USD 80 Mio aus dem Trustvermogen ausgeschuttet
        erhalten solle.

        Im Ubrigen waren jegliche geldwerten AnsprOche der verpflichteten
        Partei gegen den Alpha Trust aus ihrer Stellung als Treugeber und
        Begunstigter bereits im Verfahren zu 08 EX.2016.839 gepfandet worden.
        Die Rechte der verpflichteten Partei gegen den Alpha Trust aus ihrer
        Stellung als Protektor waren lediglich Zustimmungsrechte und keine
        vermogenswerten Rechte. Die betreibende Partei konne daher schlicht
        nicht an Geld kommen.

        Nachdem sich die verpflichtete Partei weder ein Widerrufsrecht noch ein
        Anderungsrecht vorbehalten habe, wurden die Gesamtrechte nicht der
        Verwertung unterliegen. Im Sinne des Grundsatzes der stufenweisen
        ZwangsausObung habe die betreibende Partei zunachst auch eine
        Verwertung im Hinblick auf die zu 08 EX.2016.839 erfolgte Pfandung der
        der verpflichteten Partei als wirtschaftlich Berechtigte, Treugeber,
        Begunstigter und Auttraggeberin des Alpha Trusts zustehenden
        Geldforderungen und Zahlungsanspruche vorzunehmen, bevor sie
        weitere Rechte pfanden konne.

        Im Obrigen fehle es an der Verhaltnismdssigkeit der Verwertung. Zunachst
        hatte eine Verwertung im Hinblick auf die zu 08 EX.2016.839 erfolgte
        Pfandung erfolgen sollen. Andererseits wOrden die Verwertungs-
        vorschlage der betreibenden Partei unverhaltnismassig in das Wesen des
        Alpha Trusts eingreifen. Schliesslich umgehe die betreibende Partei das
        Anfechtungsverfahren und die Verkurzung der Parteirechte der
        verpflichteten Partei.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 61 of 78 Page ID #:270

                                            Seite 30




    7.     Die Drittschuldnerin brachte vor, dass der Verwertungsantrag
                                                                        abzuweisen
          sei, weil die gepfandeten Rechte nicht verwertbar waren
                                                                              . Die
          Verwertung von Abberufungs- und Bestellungsrechten
                                                                        durch die
          betreibende Partei ware auch ein unzulassiger, weil unter ander
                                                                                 em
          unverhaltnismassiger      Eingriff  in   das    Wesen    und     in    die
          Organisationsverfassung des Trusts. Die gepfandeten
                                                                   Rechte wOrden
          keinen Zugriff auf das Trustvermogen gewahren. Es sei der betrei
                                                                            benden
          Partei damit nicht moglich, uber die gepfandeten Rechte Befrie
                                                                             digung
          zu erlangen.

   8.       Aufgrund der von den Parteien vorgelegten Urkunden,
                                                                          insbesondere
            Urkunden laut ON 1 [Beglaubigte Kopie des Final Awards des
                                                                                  London
            Court of International Arbitration zu Case No. 101721 vom 11
                                                                            . November
           2014, Beilage A.l, LCIA Rules 1998 in deutscher und englischer
                                                                                  Version,
           Beilage A.2, LCIA Rules 2014 in englischer Sprache, Beilage
                                                                           A.3, Liste der
           vor liechtensteinischen Gerichten und Verwaltungsbehorden
                                                                                    zuge-
           lassenen Dolmetscher und Obersetzer, Stand 1 . Oktober 2015, Beilag
                                                                                    e A.4,
          Berichtigung des Schiedspruches vom 9. Januar 2015, Beilag
                                                                                   e A.5,
          Beglaubigte Obersetzung der Berichtigung des Schieds-pruch
                                                                             es vom 9.
                                  .
          Januar 2015, Beilage A 6, Beschluss des Furstlichen Landgerichtes
                                                                                 vom 24.
          Februar 2016, 08 EX.2016.839, ON 4, Beilage A.7, Beglaubigte
                                                                             r Handels-
          registerauszug des Alpha Trusts vom 12. Februar 2016, Beilag
                                                                                  e A.8,
          Beglaubigter Handelsregisterauszug der CTX Treuhand AG vom
                                                                             11. Februar
          2016, Beilage A.9, Declaration of Trust vom 27. Mai 2015 samt
                                                                              deutscher
          Obersetzung (im Kuvert), Beilage A.10, Written Instrument vom
                                                                           2. Juni 2015
          samt deutscher Ubersetzung (im Kuvert], Beilage A.l 1, Minut
                                                                               es of a
         Meeting of the Directors of CTX Treuhand AG as Trustees of the
                                                                             Alpha Trust
                                                  .
         vom 3. Juli 2015 (im Kuvert), Beilage A 12, Letter of Wishes vom .
                                                                             3 Juli 2015
         (im Kuvert ) samt deutscher Obersetzung, Beilage A.l 3, Instru
                                                                               ment of
         Nomination vom 3. Juli 2015 (im Kuvert) samt deutscher Ubersetzun
                                                                                       g,
         Beilage A.14, Erklarung des Menelaos Kyprianou zu Case No. 14
                                                                            -CV-09764-
         R, United States District Court California (September 2015), Beilag
                                                                                 e A.l 5,
         Second Witness Statment von Ashot Yegiazaryan im Kerimov
                                                                            -Verfahren
         vom 17. Februar 2013 samt auszugsweiser deutscher Obersetzung,
                                                                                Beilage
         A.l 6, Oberweisungsbeleg der CMB Monaco - Campagnie Mone
                                                                                gasque
         de Banque vom 6. Mai 2015, Beilage A.17, E-Mail Jamra & Jamra
                                                                               LLP vom
         17. Juli 2015 samt deutscher Obersetzung, Beilage A.18, E Mail
                                                                        -       Roland
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 62 of 78 Page ID #:271

                                        Seite 31




       Anteau vom 6. August 2015 an die Codex Treuhand AG samt deutscher
       Ubersetzung, Beilage A.19, Stipulation re. Advance Distribution of Funds,
       etc. vom 6. Juli 2015 samt auszugsweiser deutscher Ubersetzung, Beilage
       A.20, Instructions to the Trustee vom 28. Juli 2015 samt deutscher
       Ubersetzung, Beilage A.21, E-Mail Yegiazaryan an Nikolaus Wilhelm vom
       21. Juli 2015 ( 18:49 ) samt deutscher Obersetzung, Beilage A.22 und
       Responsive Declaration zu Case No. BD 595136 vom 18. August 2015 samt
       deutscher Ubersetzung, Beilage A.23], Memorandum of points and
       Authorities samt auszugsweiser Ubersetzung (Beilage B ) , Vernehmungs-
       protokoll vom 23/ 24.06.2015 und 11.07.2017 samt auszugsweiser Uber-
       setzung (Beilage C), Urteil vom 31.05.2018 ( Beilage D) , Urkunde vom
       08.06.2017 (Beilage Dl ), Individualbeschwerde vom 10.10.2018 (Beilage
       D2) , Vernehmung des Verdachtigen ( Beilage E), Email vom 18.06.2015
       ( Beilage F) , Email vom 01.07.2015 (Beilage G), Letter of wishes vom
       03.07.2015 ( Beilage H), Formular vom 03.06.2015 ( Beilage I) , Unter-
       schriftenkarte der CMB samt auszugsweiser Obersetzung ( Beilage J),
       Schreiben 02.06.2015 (Beilage K), Zahlungsauftrag (Beilage L),
       Uberweisungsbestatigung 26.08.2015           ( Beilage M), Oberweisungs-
       bestatigung vom 11.08.2015 ( Beilage N), Uberweisungsbestatigung vom
       27.07.2015 ( Beilage O ) , Uberweisungsbestatigung vom 25.06.2015 ( Beilage
       P ) , Zahlungsauftrag vom 16.12.2015 (Beilage Q) , Invoice Drew Holinger
       05.06.2016 (Beilage R ), Rechtshilfeersuchen ( Beilage S ) , Email 30.10.2019
       (Beilage T), Schriftsatz 15.03.2019 (Beilage U), Schriftsatz 12.03.2019 (Beilage
       V ) , Protokoll zu CG.2019.5 ( Beilage W ), Edikt vom 23.09.2016 (Beilage X ) ,
       Beschluss oOGH vom 26.04.2018 (Beilage 1 ), Auszug aus PSR 2018/21, S,
       90ff ( Beilage 2) , Beschluss OG vom 11.04.2017 zu 11 UR.2016.77- 119
       ( Beilage 3), Urkunde vom 08.06.2017 (Beilage Dl ), Individualbeschwerde
       vom 10.10.2018 (Beilage D2) sowie den hg. Akt 08 EX.2016.839 ist von
       folgendem Sachverhalt auszugehen:



       Der Alpha Trust ist eine am 27. Mai 2015 nach liechtensteinischem Recht
       errichtete Treuhanderschaft. Der Trust ist seit 30. November 2015 unter
       Registernummer FL-0002.510.771- 1 im liechtensteinischen Handelsregister
       eingetragen. Als alleinige Treuhanderin (Trustee) agiertl die CTX Treuhand
       AG.
                                                                      ( Beilage A8)
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 63 of 78 Page ID #:272

                                                        Seite 32




        Die CTX Treuhand AG ist eine nach liechtensteinischem Recht errichtete
        Aktiengesellschaft mit Sitz in 9490 Vaduz, Lova-Center. Sie ist seit
        27. November 2001 unter der Registernummer FL-0002.042.435-5 im
        liechtensteinischen Handelsregister eingetragen und wird (u.a.) durch
        Mitglieder des Verwaltungsrates Dr. Thomas Wilhelm und lic.iur. Martin
        Hornig      vertreten.   Nikolaus     Wilhelm    ist  Prokurist     mit
        Kollektivzeichnungsrecht zu zweien                    .
                                                                  ( Beilage A9 )

        Die Treuhandvereinbarung des Alpha Trust, die „Declaration of Trust “
        vom 27. Mai 2015, hat unter anderem folgenden Inhalt:

        DIESE TREUHANDERKLARUNG erfolgt am 27. Mai zweitausendfunfzehn


        DURCH


                              .
       CTX Treuhand AG ( Treuhander", wobei der Begriff - sofern der Kontext es erlaubt - den Oder die
       zum jeweiligen vorhandenen Treuhander des Trusts einschliesst).


       VORAUSSETZUNGEN

                          i. Die Treuhander bestatigen, das im zweiten Anhang angegebene Vermogen
                             erhalten zu haben,
                             urn es nach den folgenden Bedingungen treuhanderisch zu verwalten.

                          ii. Dieser Trust wird unwiderruflich errichtet.

                                                   .
                          iii. Dieser Trust wird als ALPHA TRUST' bezeichnet.



       DIESE URKUNDE BEZEUGT Folgendes:



       1.         Definitionen

       ( . . .)

       1.1.2. „die Begunstigten" sind und umfassen die Personen, die im dritten Anhang genannt Oder
              beschrieben werden;

       (.. .)

       3.         Beendiqunq des Treuverhaltnisses


                  Die Treuhander haben die Befugnis, im Rahmen einer Urkunde ein Datum festzulegen (das nicht
                  vor dem Datum der Ausfertigung dieser Urkunde liegen darf), das als Ende des
                  Treuhandverhaltnisses anzusehen ist.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 64 of 78 Page ID #:273

                                                   Seite 33




        4.     Verkauf von Trustvermoqen

               Die Treuhander verwalten das Trustvermogen im Hinblick auf Investitionen Oder Eigentum (ausser
               Geld) treuhanderisch nach ihrem eigenen Ermessen, um diese Investitionen Oder das Vermogen
               insgesamt Oder teilweise zu verkaufen, einzuziehen Oder in Geld umzuwandeln, wobei jedoch die
               Moglichkeit besteht, diesen Verkauf , die Einziehung Oder die Umwandlung zu verschieben und die
               Moglichkeit einzuraumen, dass diese Investitionen erhalten bleiben und das Geld treuhanderisch
               verwaltet wird, wobei sie denselben Ermessenspielraum haben, das Geld Oder Eigentum in ihrem
               Namen Oder unter ihrer Kontrolle in einer von diesem Trust Oder vom Gesetz genehmigten Weise
               anzulegen, und die Befugnis diese Anlagen zu andern oder gegen andere zulassige
               auszutauschen, wenn sie dies nach eigenem Ermessen fur angebracht halten.

        5.     Treuhanderschaft von Einkiinften und Kapital

        5.1.   Die Treuhander verwalten das Kapital und die EinkOnfte des Treuhandvermogens treuhanderisch
               zugunsten von alien, einem Oder mehreren Begunstigten, wobei ein oder mehrere andere
               Begunstigte ausgeschlossen sein konnen, in Form von Anteilen oder in einem bestimmten
               Verhaltnis, wenn mehr als ein Begunstigter vorgesehen ist, mit und auf der Basis von Befugnissen
               und Bestimmungen fur deren Unterhalt, Ausbildung, Weiterentwicklung oder sonstigen Vorteilen
               oder zur Ansammlung von Einkunften (einschliesslich Verwaltungsbefugnissen und
               Bestimmungen oder Ermessens-Trusts und Befugnissen, die von einer oder mehreren Personen
               auszufuhren oder auszuuben sind, ob diese nun als Treuhander fungieren oder nicht oder ob die
               Treuhander oder ein Treuhander eingeschlossen ist oder nicht), so dass die Ausubung dieser
               Befugnis zur Bestimmung von Berechtigten in einem bestimmten Umfang und in einer Art und
               Weise delegiert werden kann, die die Treuhander durch eine Oder mehrere Urkunden, die
               wahrend der Trust-Dauer widerrufen werden konnen oder die unwiderruflich sind und wahrend der
               Trust-Dauer ausgeubt werden, benennen konnen, wobei jedoch VORAUSGESETZT wird, dass
               durch die Ausubung dieser Befugnis eine vorherige Zahlung oder Verwendung des gesamten
               Kapitals oder Einkommens oder eines Teils des Kapitals oder Einkommens aus dem
               Treuhandvermogen nicht ungultig gemacht wird, die im Rahmen einer Befugnis vorgenommen
               wurde, welche von dieser Urkunde oder vom Gesetz erteilt wird.

       5.2.    Bis zu einer Bestimmung nach Klausel 5.1., in AbhSngigkeit oder in Ermangelung davon

       5.2.1. zahlen die Treuhander die Einkunfte des Treuhandvermogens an alle, einen bestimmten oder
              mehrere Begunstigte oder verwenden es zu dessen/deren Gunsten, wobei der andere oder
              andere ausgeschlossen sein konnen, wenn zum jeweiligen Zeitpunkt vorhanden und - bei
              mehreren Begunstigten - in Anteilen und in einer Art und Weise, die die Treuhander nach ihrem
              alleinigen Ermessen jeweils fur angemessen halten.

       5.2.2. Ungeachtet der Bestimmungen in Klausel 5.2.1. konnen die Treuhander zu einem oder mehreren
              beliebigen Zeitpunkten wahrend der Trust-Dauer nach ihrem alleinigen Ermessen die Einkunfte im
              Wege der Aufzinsung ansammeln anstatt es insgesamt oder teilweise zu verwenden, indem sie
              die Einkunfte oder" die daraus resultierenden Einkunfte jeweils in einer Art und Weise anlegen
              oder anderweitig verwenden, die von dieser Urkunde oder vom Gesetz gestattet ist; auf der Basis
              von Klausel 5.2.3. verwalten sie diese Kapitalansammlungen als Kapitalzuwachs.

       5.2.3. Die Treuhander konnen zu einem oder mehreren Zeitpunkt/en wahrend der Trust-Dauer die nach
              Unterpunkt 5.2.2. angesammelten Einkunfte insgesamt oder teilweise verwenden, als wenn es
              sich um Einkunfte handeln wurde, die in dem jeweiligen Jahr angefallen sind .

       5.2.4. Ungeachtet der Treuhandvollmachten und Bestimmungen, die in dieser Klausel aufgefuhrt werden
              und enthalten sind, konnen die Treuhander
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 65 of 78 Page ID #:274

                                                   Seite 34




        5.2.4.1 zu einem beliebigen Zeitpunkt wahrend der Trust-Dauer das Kapital des Trustvermogens
                insgesamt Oder teilweise an alle, einen Oder mehrere Begunstigte/n unter Ausschluss von
                anderen Begunstigten zahlen Oder zu dessen/deren Gunsten verwenden, wobei bei mehreren
                Begunstigten entsprechende Anteile vorzusehen sind und die Auszahlung Oder Verwendung in
                einer Art und Weise erfolgen kann, die die Treuhander nach ihrem alleinigen Ermessen fur
                angebracht halten.

        5.2.42. Einkommen Oder Kapital aus dem Trustvermogen an die Treuhander eines anderen Trusts
              bezahlen der ubertragen, unabhangig von dem Ort der Errichtung, an dem ein Oder mehrere
              Begunstigte beteiligt sind (unabhangig davon ob alle Begunstigten Oder ein Oder mehrere
              Begunstigte die einzigen Personen sind, die an diesem anderen Trust beteiligt sind Oder als
              Nutzniesser in Frage kommen) , wenn die Treuhander nach ihrem alleinigen Ermessen der
              Meinung sind, dass diese Zahlung Oder Obertragung alien, einem oder mehreren Begunstigten
              zugute kommen soli.

        5.3.   Bei Nichtausiibung der genannten Befugnisse, die den Treuhandern durch die vorhergehenden
               Unterpunkte erteilt wurden, und in Abhangigkeit von der Ausubung dieser Befugnisse konnen die
               Treuhander bei Ablauf der Trust-Dauer TREUHANDERISCH Ober das Trustvermogen verfijgen,
               wobei die Begunstigten, die zu dem betreffenden Zeitpunkt leben, absolut gleiche Teile erhalten.

        5.4    Auf der Basis der obigen Ausfuhrungen und wenn und sofem Kapital und Einkiinfte des
               Treuhandvermogens nicht aus einem beliebigen Grund nach den obigen Bestimmungen
               insgesamt veraussert werden, werden Kapital und Einkunfte des Treuhandvermogens
               treuhanderisch fur das Rote Kreuz und Amnesty International verwaltet, und im Falle eines
               Scheiterns dieses Trusts fur wohltatige Zwecke im Allgemeinen.
       (...)

       8       Befuqnis. Begunstigte hinzuzufiiqen   und auszuschliessen

       8.1 .   Die Treuhander konnen zu einem beliebigen Zeitpunkt wahrend der Trust-Dauer schriftlich
               erklaren, dass

       8.1.1. eine Person, Gruppe oder Beschreibung von Personen kein Begunstigter mehr ist, so dass diese
              Person, Gruppe oder Beschreibung von Personen daraufhin kein Begunstigter mehr ist, als wenn
              dieser Begunstigte bereits ursprunglich als Begunstigter ausdrucklich ausgeschlossen worden
              ware, jedoch unbeschadet bisheriger Zahlungen von Kapital oder Einkunften an diese/n
              Begunstigten.

       8.1.2. eine Person, Gruppe oder Beschreibung von Personen, die von den Treuhandern benannt worden
              ist, von nun an Begunstigter ist , VORAUSGESETZT, dass eine Hinzufugung von Begunstigten die
              bereits getroffene Bestimmung fur die Verwendung von Kapital oder Einkunften nicht
              beeintrachtigt, andert oder beeinflusst.
       (...)

       10.     Anderunq der Treuhander


       10.1. Fur diesen Trust sind mindestens zwei Treuhander oder eine Trustgesellschaft und maximal funf
             Treuhander vorzusehen.


       10.2. Bei mehr als einem ernannten Treuhander mussen alle Treuhander einstimmig handeln. Die
             Treuhander haben jedoch das Recht, alle geschaftlichen Vorgange, die Ausubung von
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 66 of 78 Page ID #:275


                                                   Seite 35




               Vollmachten und Ermessensfragen an einen oder mehreren ihrer Mit-Treuhander zu delegieren,
               sofern sie diese Gbertragung nach eigenem Ermessen fur ratsam halten.


        10.3. Ein Treuhander, der zurucktreten und oder aus dem Treuhandverhaltnis entlassen werden
              mochte, kann den Mit-Treuhandern (sofern vorhanden), und der/den Person/en, die befugt sind,
               neue Treuhander zu ernennen, eine schriftliche Nachricht schicken und wird einen Monat nach
               dem Versand dieser Nachricht entlassen, oder zu einem fruheren Zeitpunkt, wenn die Person/en,
               die zur Ernennung neuer Treuhander berechtigt sind, nach den Bestimmungen dieser Klausel 10
               ihre schriftliche Zustimmung erteilen, VORAUSGESETZT, dass diese Entlassung erst dann
               wirksam wird, wenn nach der Entlassung mindestens ein Treuhander vorhanden ist.


        10.4. Wenn ein Treuhander zurucktreten und aus alien Treuhandverhaltnissen entlassen werden
              mochte oder er es ablehnt zu handeln oder er handlungsunfahig wird, oder er nicht mehr
              geschaftsfahig ist oder stirbt oder wenn eine Gesellschaft, die als Treuhander fungiert, aufgelost
              wird, dann ernennt


        10.4.1. der Protektor oder wenn er verstorben ist (oder es sich dabei um eine Gesellschaft handelt, die
                aufgelost wird) oder wenn er nicht in der Lage oder bereit ist zu handeln;


        10.4.2. die Begunstigten (ausser Wohltatigkeitsorganisationen), wenn sie geschaftsfahig sind und
                mehrheitlich entscheiden, oder wenn sie nicht in der Lage oder bereit sind zu handeln;


        10.4.3. die jeweils im Amt befindlichen Treuhander oder wenn es keine Treuhander gibt;


        10.4.4 das Liechtensteinische Landgericht Vaduz durch schriftliche Urkunde eine oder mehrere
              Personen, unabhangig davon, ob sie am Verwaltungssitz des Trusts wohnen oder an einem
              anderen Ort, zu Treuhandern am Ort des verstorbenen Oder aufgelosten Treuhanders oder des
              Treuhanders, der entlassen werden mochte, eine Handlung ablehnt oder handlungsunfahig ist
              oder nicht mehr geschaftsfahig ist, wie oben angegeben.


       10.5. Die Person, die zur Ernennung neuer Treuhander nach Unterpunkt 10.4.1. und 10.4.2. berechtigt
             ist kann in derselben Reihenfolge wie oben beschrieben eine oder mehrere Personen zu weiteren
             Treuhandern ernennen bis die maximal zulassige Anzahl erreicht ist.


       10.6. Ein Treuhander kann uberall in der Welt wohnen.


       10.7. Die Person, die zur Ernennung zusatzlicher Treuhander berechtigt ist, kann jederzeit und ohne
             Grund einen oder mehrere Treuhander durch Zustellung einer schriftlichen Nachricht absetzen.

       11.    Befuqnis zu delegieren


       11.1. Ein Treuhander hat die Befugnis (ungeachtet alter anderslautenden gesetzlichen Vorschriften), mit
             einer Urkunde, die wahrend der Trust-Dauer widerrufen werden kann oder die unwiderruflich ist,
             an eine Person die Ausfuhrung oder Ausubung alter treuhanderischen Befugnisse und
             Ermessensspielraume zu delegieren, die dem Treuhander hiermit oder per Gesetz ubertragen
             wurden.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 67 of 78 Page ID #:276

                                                  Seite 36




        12.   Befuqnis zu andern Oder zu widerrufen


        12.1. Die Treuhander konnen jederzeit nach ihrem Ermessen Bestimmungen dieser Urkunde andern,
              wobei die Ausiibung dieser Befugnis nicht die Wirkung einer Widerrufung dieses Trusts hat.

        13.   Weitere Befuanisse

        13.1. Die Treuhander haben zusatzlich und unbeschadet aller gesetzlichen Befugnisse die Vollmachten
              und Immunitaten, die im ersten Anhang definiert werden, vorausgesetzt, dass die Treuhander
              keine der Befugnisse so ausuben, dass sie mit den Bestimmungen dieses Trusts in Verbindung
              mit den Begunstigungen in Konflikt geraten.

       14.    Der Protektor

        14.1 . Der Protektor kann seinen Wohnsitz oder - im Falle einer Gesellschaft - seinen Firmensitz an
               einem beliebigen Ort in der Welt haben.

        14.2. Der erste Protektor ist Ashot Egiazaryan.

        14.3. Der Protektor kann seine Befugnisse, Rechte und/oder Pflichten fur einen bestimmten Zeitraum
              oder dauerhaft zu jeder Zeit durch ein Schriftstuck an eine Person Oder Personen delegieren oder
              ubertragen und zu Bedingungen, die er fur angemessen halt, wobei immer vorausgesetzt wird,
              dass diese Ubertragung erst wirksam wird, wenn die Treuhander dariiber schriftlich in Kenntnis
              gesetzt wurden.

       14.3.1. Wenn diese Gbertragung scheitert oder kein Protektor vorhanden ist oder wenn ein Protektor
              stirbt (oder - im Falle einer Gesellschaft - aufgelost wird) oder unfahig oder nicht bereit ist zu
              handeln, ohne seine Befugnisse, Rechte und/oder Pflichten giiltig ubertragen zu haben, dann
              ernennt/ernennen

       14.3.1.1. die Begtinstigten (ausser im Falle von Wohltatigkeitsorganisationen) , die geschaftsfahig sind
              und mehrheitlich entscheiden oder wenn sie unfahig oder nicht bereit sind zu handeln

       14.3.1.2. das Liechtensteinische Landgericht Vaduz innerhalbvon 90 Tagen einen Protektor.

       14.4. Fur die Ausubung der Befugnisse und Rechte nach den Klauseln 2.4., 2.5.1., 3.5., 8., 11., 12.,
             16.2., 16.3. und Klausel 11 des ersten Anhangs durch die Treuhander ist die schriftliche
             Zustimmung des Protektors erforderlich.
       (...)


       16.    Rechenschaftspflicht und Informationen


       16.1. De Treuhander fiihren vollstandige und genaue Aufeeichnungen iiber alle Transaktionen im
             Zusammenhang mit dem Trustvermogen.


       16.2. Die Aufzeichnungen stehen den Begtinstigten oder ihren rechtlichen oder ordnungsgemass
             bevollmachtigten Vertretern innerhalb eines angemessenen Zeitraums zur Priifung zur Verftigung.
             Ungeachtet der obigen Ausfiihrungen sind die Treuhander nicht verpflichtet, einem Begtinstigten
             mitzuteilen, welchem anderen Begtinstigten sie Kapital oder Einktinfte aus dem Trustvermogen
             haben zukommen lassen oder an welchen Begtinstigten sie eine Zahlung aus dem Kapital oder
             den Einktinften des Trustvermogens geleistet haben; sie miissen auch keine Griinde fur die
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 68 of 78 Page ID #:277

                                                   Seite 37




               Ausubung Oder Nichtausubung oder die Art der Ausubung ihrer Befugnisse, Rechte und
               Ermessensspielraume im Rahmen des Trusts nennen.


        16.3. Die Treuhander konnen nach eigenem Ermessen eine Kontrollstelle nach Art. 923 PGR ernennen ,
              wobei die Kontrollstelle dann die einzige Person ist, die die oben genannten Informationen erhalt.
        (...)


                                               DRITTER ANHANG
        1.     Ashot Egiazaryan
        2.     Eine Person Oder Personen, die die Treuhander jeweils als weitere Begunstigte benennen.



                                                                                             ( Beilage A 10)

        Diese Treuhandvereinbarung werde durch das „ Written Instrument “ vom
        2. Juni 2015 erganzt, welches zwischen dem Treuhander CTX einerseits
        und dem Verpflichteten in seiner Eigenschaft als Protektor des Alpha
        Trusts geschlossen und vom Verpflichteten unterfertigt worden ist. Dieses
        hat unter anderem folgenden Inhalt:

        (1)    In Ausubung der in Klausel 12 der Haupturkunde genannten Befugnisse andert der
               Treuhander hiermit die folgenden Paragraphen der Haupturkunde:

        (A)    Paragraph 14.4 hat ab jetzt den folgenden Wortlaut: „Die vorherige schriftliche
               Zustimmung des Protektors ist erforderlich, wenn die Treuhander ihre Befugnisse und
               Rechte nach den Klauseln 2.4, 2.5.1, 3., 5., 8., 11., 12., 16.2., 16.3 und die Befugnisse in
               ersten Anhang ausuben".
        (B)    In Paragraph 14 wird die folgende Klausel hinzugeftigt:
               „14.05. Der Protektor hat die Befugnis, durch schriftliche Anweisungen Treuhander zu
               entlassen und zu ernennen."
                                                                                             ( Beilage A 11 )

        Das vom Verpflichtete unterfertigte Letter of wishes vom 27. Mai 2015 hat
        folgenden Inhalt:

        LETTER OF WISHES VON HERRN ASHOT EGIAZARYAN

        An:    Die Treuhander des ALPHA TRUSTS, errichtet am 27. Mai 2015

        1.     Sie sind die Treuhander des ALPHA Trusts, errichtet am 27. Mai 2015.

        2.     Ich erstelle diesen Letter of Wishes, um Ihnen meine Wunsche in Bezug auf die Verwaltung des
               Treuvermogens sowohl zu meinen Lebzeiten als auch nach meinem Ableben zur Kenntnis zu bringen.
               In Bezug auf den ALPHA Trust handelt es sich dabei um meinen ersten Letter of Wishes. Ich behalte
               mir das Recht vor, die Wunsche jederzeit zu widerrufen oder abzuandem. Die hierin enthaltenen
               Angaben entbinden Sie nicht von der Notwendigkeit, die Zustimmung des Protektors einzuholen, wann
               immer dies gemass Treuhandurkunde erforderlich ist.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 69 of 78 Page ID #:278

                                                        Seite 38




               Es ist mein Wunsch, dass Sie mich in den Rreis moglicher Begiinstigter der Treuhanderschaft
               aufnehmen und mir jeweils auf mein Verlangen Ertragnisse und Kapital zur Verfligung stellen.


               Weiters ist es mein Wunsch, dass Sie
                                                                                         in den Kreis moglicher
                  Begiinstigter des Trusts aufnehmen.

        4.     Fur die Zeit nach meinem Ableben sind meine Wiinsche folgende:


             A.      Sollte es einen ausstehenden Saldo geben, den ich aus der Zeit vor Errichtung des Trusts schulde
                     und von dem rechtskraftig festgestellt werden kann, dass er              und                und
                                     gebtihrt, so ist es mein Wunsch, dass Sie diesen zuerst ausgleichen, bevor die
                     Ermessensbegttnstigten in den Genuss des Treuvermogens kommen.


             B.      Das TreuvermOgen ist zugunsten von                zu halten.


        5.    Ich bin mir bewusst, dass Sie rechtlich nicht gebunden sind, meine oben dargelegten Wiinsche zu
              befolgen, hoffe jedoch, dass Sie meine Wiinsche bei der Ausiibung Ihrer Ermessensfreiheit im Rahmen
              des Treuhandverhaltnisses beriicksichtigen.

       3 . Juli 2015

                                                                                    Ashot Egiazaryan

                                                                                                     (Beilage H)

       Mit E-Mail vom 1. Juli 2015 hatte Nikolaus Wilhelm den ( neuen) Entwurf fur
       den Letter of Wishes an den Verpflichteten ubermittelt und dabei
       folgendes ausgefuhrt:

       „ Anbei finden Sie einen neuen Entwurf fur Ihren Letter of Wishes.
       So wie er jetzt verfasst ist, sind Sie der Erstbegunstigte des Trusts. Das bedeutet,
       dass Sie zu Ihren Lebzeiten Zugriff auf den Treuhandfonds haben. Falls Sie einen
       Glaubiger haben und zahlen wollen, konnes Sie eine Ausschuttung an sich
       selbst beantragen, damit Sie den Glaubiger bezahlen konnen. Sie mussen die
       Glaubiger im Letter of Wishes nicht nennen."

                                                                                                     (Beilage G)

       Im internen, vom Verpflichteten gegengezeichneten Formular der
       Drittschuldnerin betreffend das Mandat „ The Alpha Trust " (Form
       „ Discretionary Trust ") ist unter Punkt IV. („ Angaben zu Kuratoren/Protektoren
       und weisungsberechtigten Personen" ) der Verpflichtete angefOhrt.


                                                                                                     (Beilage I)
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 70 of 78 Page ID #:279


                                         Seite 39




   9.   In rechtlicher Hinsicht ergibt sich Folgendes:

   9.1 Die betreibende Partei beantragt vorliegend die Verwertung der
       gepfandeten Rechte im Sinne des Art. 244 EO. Diese Bestimmung sieht
       ein zweistufiges Verwertungsverfahren vor:

        Im ersten Schritt ist die betreibende Partei auf Antrag zu ermachtigen,
        das Recht des Verpflichteten in dessen Namen geltend zu machen. Sie
        kann zu diesem Zweck alle Rechtshandlungen fur den Verpflichteten
        abgeben, die dazu notwendig sind. Aufgrund des Umstandes, dass bei
        der Exekution nach Art. 242 ff EO immer das Gesamtrecht des
         Verpflichteten Exekutionsobjekt ist, wird der betreibende Glaubiger auch
        zur Ausubung dieses Gesamtrechtes ermachtigt, sofern dies der
        Liquidierung verwertbarer Aktiven dient. Die Aufzahlung in Art. 244 Abs. 1
        EO ( „ Teilung oder die Einleitung des Auseinandersetzungsverfahrens zu
        begehren, Kundigungen vorzunehmen und die sonst zur Ausubung und
        Nutzbarmachung des gepfandeten Rechtes erforderlichen Erklarungen
        fOr den Verpflichteten abzugeben") ist bloss demonstrate. Wenn im
        Antrag bzw der Ermachtigung durch das Gericht solche Einzelbefugnisse
        genannt werden, so dient dies dem Zweck, die jeweiligen Befugnisse des
        betreibenden Glaubigers verdeutlichend ( „insbesondere “ ) hervorzu-
        heben. Bei dieser Ermachtigung handelt es sich um einen Sonderfall der
        Uberweisung zur Einziehung ( vgl Oberhammer in Angst /Oberhammer,
        EO3 § 333 EO Rz 2; Heller / Berger /Stix III 2379; LGZ Wien ZBI 1937 /500) . Die
        zu den Rechtsfolgen der Oberweisung zur Einziehung entwickelte
        Dogmatik kann daher zur Klarung von Zweifelsfragen der Ermachtigung
        nach Abs 1 mutatis mutandis herangezogen werden ( vgl. Oberhammer
        in Angst / Oberhammer, EO3 § 308 EO Rz 1 ff; 3 Ob 225 /07 w ecolex
        2008 / 232 = JBI 2008, 726 = RdW 2008 / 492) .

        Die Bestimmungen uber die Exekution auf „andere Vermogensrechte "
        sind bewusst „ often " formuliert, um jedweden Zugriff auf verwertbare
        Vermogensaktiven des Schuldners zu ermoglichen. Dies gilt auch fur die
        Bestimmung des Art. 244 Abs. 1 EO ( vgl dazu Oberhammer, wobl 1997,
        252 f ) , bei dem insbesondere im Hinblick auf die Auslegung von
        Exekutionsantragen kein engherziger Formalismus zu pflegen ist.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 71 of 78 Page ID #:280

                                       Seite 40




        Grundsatzlich sind die Rechte des ermachtigten betreibenden
        Glaubigers jenen des Verpflichteten inhaltsgleich ( Heller / Berger /Stix III
        2379; vgl 3 Ob 165 / 10 a SZ 2010/ 127 = ecolex 2011 / 20 = GesRZ 2011, 126
        [Eckert ] ; RIS-Justiz RS0003934) .

        Der Umstand, dass die Pfandung iSv Art. 242 EO auch alle Nebenrechte
        des Verpflichteten, die ihm gegen einen etwaigen Drittschuldner
        zustehen, umfasst, wird hier noch wesentlich deutlicher als bei der
        Exekution nach Art. 237 ft EO, da sich dieser Umstand schon daraus
        ergibt, dass das Exekutionsobjekt bei dieser Exekutionsart immer das
        „ Gesamtrecht " des Verpflichteten ist.

        In einem zweiten Schritt hat es gemass Art. 244 Abs. 2 EO zur Verwertung
        des auf diese Weise herangezogenen Vermogens zu kommen. Diese
        erfolgt in sinngemasser Anwendung der in der EO fur den jeweiligen
        Vermogensgegenstand vorgesehenen Verwertungsart. Kommt es also zB
        zur Ausfolgung von beweglichen Sachen, so erfolgt die Verwertung
        gemass Abs. 2 nach den Vorschriften der Fahrnisexekution. Entsteht dem
        Verpflichteten im Gefolge der Rechtsausubung durch den betreibenden
        Glaubiger eine Geldforderung, so greifen hier die Bestimmungen der
        Forderungsexekution usw.

        Ungeklart ist die Frage, wodurch, zu welchem Zeitpunkt und damit in
        welchem Rang das Pfandungspfandrecht des betreibenden Glaubigers
        an dem auf diese Weise herangezogenen Vermogen im Hinblick auf
        seine Befriedigung im Rahmen der Verwertung nach Art. 244 Abs. 2 EO
        entsteht. In diesem Zusammenhang wird so gut wie jede denkbare
        Meinung vertreten ( vgl. Oberhammer in Angst / Oberhammer, EO3 § 333
        Rz 6 ft; Frauenberger in Burgstaller /Deixler-Hubner, EO § 333 Rz 3 ft;
        Heller / Berger /Stix III 2394 ft mwN) .

        Vieles spricht dafur, dass es nach der erfolgreichen Ausubung des
        Rechtes des Verpflichteten durch den betreibenden Glaubiger gemass
        Art. 244 Abs. 1 EO zu keiner neuerlichen Pfandung der herangezogenen
        Aktiven zu kommen hat. Dies wurde sich nicht zuletzt aus der
        systematischen Interpretation von Abs. 2 leg. cit. ergeben; Auch bei der
        Forderungsexekution ( bei der sich etwa das Pfandrecht an der
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 72 of 78 Page ID #:281


                                      Seite 41




        Forderung ipso iure in ein solches an einem Gerichtserlag nach Art. 228
        EO umwandelt, ohne dass es einer neuerlichen Pfandung bedarf ) und
        bei der Exekution auf Herausgabeanspruche nach Art. 237 ft EO ( bei der
        sich ebenfalls das Pfandrecht am Herausgabeanspruch ipso iure in ein
        Pfandrecht an der herausgegebenen Sache umwandelt ) ist keine
        neuerliche Pfandung des Einziehungsrealisats vorgesehen. Vor allem die
        Parallelbestimmung des Art. 238 Abs. 2 EO stellt deutlich darauf ab, dass
        es nach der EO im Gefolge der erfolgreichen „ Heranziehung “ eines
        Aktivums durch Einziehung eines darauf gerichteten Anspruchs nur noch
        zu einer Verwertung, nicht aber zu einer neuerlichen Pfandung des
        Realisats kommt.

   9.2 Vorliegend hat die Verwertung also - wie beantragt - dadurch zu
       geschehen, dass die betreibende Partei ermachtigt wird, die
       gepfandeten Rechte im Namen der verpflichteten Partei geltend zu
       machen und die erforderlichen Rechtshandlungen namens des
       Verpflichteten vorzunehmen ( Art. 244 Abs. 1 EO ) . Dabei muss vom
       Gericht grundsatzlich keine Aufzahlung einzelner in Betracht kommender
       Rechtshandlungen vorgenommen werden. Es genugt, wenn - wie
       vorliegend beantragt - der betreibende Glaubiger unter Anfuhrung des
       gepfandeten Vermogensrechts zur Ausubung der dem Verpflichteten
       zustehenden Rechte bzw. dazu ermachtigt wird, die erforderlichen und
       mit    der   gegenstandlichen Exekutionsbewilligung        gepfandeten
       Gesamtrechtshandlungen namens des Verpflichteten vorzunehmen. Wie
       ausgefuhrt ist es nicht erforderlich, dass die Ausubung einzelner
       Befugnisse des Verpflichteten unmittelbar einen Vermogenswert nutzbar
       macht, solange und insoweit die konkrete Ausubung - wenn auch
       indirekt - darauf gerichtet ist, Vermogen des Verpflichteten der
       Zwangsvollstreckung zuzufuhren.

        Die betreibende Partei hat vorliegend gemass Art. 244 Abs. 2 EO die
        Exekution des auf die Weise des Abs 2 leg.cit. herangezogenen
        Vermogens ( das sind samtliche denkbare Erlose aus dem Trust)
        beantragt. Auch wenn - wie oben ausgefuhrt - vieles dafur spricht, dass
        das im Wege der Exekutionsbewilligung erlangte Pfandrecht auf das
        Realisat nach Art. 244 Abs. 2 EO durchschlagt bzw. sich das
        Pfandungspfandrecht am gepfandeten Recht mit der erfolgreichen
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 73 of 78 Page ID #:282


                                        Seite 42




        „ Heranziehung “     von Aktiven iSv Abs. 2 leg. cit. in ein
        Pfandungspfandrecht an diesen Aktiven verwandelt, war dem Antrag
        der betreibenden Partei im Hinblick auf die verschiedenen, in Lehre und
        Rechtsprechung vertretenen - recht unterschiedlichen - Meinungen
        stattzugeben. Es soil jedenfalls fur Schuldner und Dritte klar
        festgeschrieben sein, was vom Pfandrecht betroffen ist. Der
        Drittschuldner soil durch ein klares Zahlungsverbot gehindert sein, an den
        Verpflichteten zu leisten.

   9.3 Dem Verwertungsantrag war daher vollinhaltlich stattzugeben. Die von
       der     betreibenden Partei        genannten    Gestaltungsrechte        und
       Rechtshandlungen des Verpflichteten, zu deren AusObung die
       betreibende Partei ermachtigt werden soil, konnen allesamt ubertragen
       werden und sind vermdgensrechtlich zumindest mittelbar relevant. Alle
       sind verwertbar und vermdgenswert. Die dem Verpflichteten mdgliche
       Abberufung der bisherigen Treuhanderin und Bestellung neuer
       Treuhdnder [ Art. ( 1 ) ( B ) des Written Instrument ], sein Recht,
       AusschOttungen zu begehren [Letter of Wishes ] Oder seine
       Zustimmungsrechte [ Art. 14.3 Declaration of Trust iVm. Art. ( 1 ) ( A ) des
       Written Instrument ] sind allesamt geeignet, verwertbares Vermogen zu
       realisieren bzw. den Zugriff auf verwertbares Vermogen zu ermoglichen.

        Wie schon der Oberste Gerichtshof in ON 72 ( Erw. 7.4.3.) ausgefuhrt hat,
        ist vorliegend der Verpflichtete unter anderem auch berechtigt, sich
        selbst als Treuhdnder einzusetzen, was gesetzlich zulassig ist ( Art. 910 Abs.
        5 iVm. 932a § 40 Abs. 2 PGR ) .

        Gemass Art. 14.3 Declaration of Trust iVm. Art. ( 1 ) ( A ) des Written
        Instrument benotigt es fur eine Vielzahl der ( formell bestehenden) Rechte
        und Pflichten und Handlungen des Treuhanders die vorherige
        ausdrucklich Zustimmung des Protektors, und zwar insbesondere:
        - fOr die Beendigung des Trusts durch den Trustee ( Art. 3 Declaration of
          Trust),
        - fur die Verwaltung der Vermogenswerte des Trusts und der Ertragnisse
          daraus zugunsten der Begunstigten ( Art. 5 Declaration of Trust) ,
        - fur die Bestimmung der Begunstigten ( Art. 8 Declaration of Trust ) ,
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 74 of 78 Page ID #:283


                                      Seite 43




        - fur die Delegation samtlicher Rechte des Trustees einschliesslich seiner
          Ermessensbefugnis ( Art. 11 Declaration of Trust ) ,
        - fur die Anderung von Bestimmungen der Treuhandurkunde ( Art. 12
          Declaration of Trust ) .

        Die Ausubung der genannten Einzelrechte zusammen ist jedenfalls
        geeignet, verwertbares Vermogen zu realisieren: Durch die
        Ermachtigung      kann die betreibende Partei erstens anstelle des
        Verpflichteten gegenuber dem Alpha Trust die Abberufung der
        bisherigen Treuhanderin des Alpha Trusts (CTX) und die Einsetzung einer
        von der betreibenden Partei bestimmten Person als Trustee des Alpha
        Trusts begehren, zweitens sodann vom ( von der betreibenden Partei
        bestimmten) Trustee des Alpha Trusts eine Ausschuttung - jene des
        geschuldeten Betrages - an die verpflichtete Partei an eine von der
        betreibenden Partei zu bestimmende Zahlstelle begehren und drittens
        anstelle des Verpflichteten (in dessen Position als Protektor und
        Begunstigter) dieser AusschOttung und ihrer Durchfuhrung zustimmen.

        Auch die von der betreibenden Partei alternative beantragte Variante,
        sie - auf Basis des Letter of Wishes - zu ermachtigen, eine Ausschuttung
        direkt an den Begunstigten zu begehren und zu genehmigen, stellt
        zweifellos ein vermogenswertes Recht dar, zumal die betreibende Partei
        auf diese Ausschuttung nach Art. 244 Abs. 2 EO exekutiv zugreifen kann.

        Schliesslich ist auch die Ausubung der Rechte aus dem Letter of Wishes
        ( Bestellung der betreibenden Partei als Begunstigte, Begehren und
        Genehmigung der Ausschuttung an diese) verwertbar und ermoglicht
        der betreibenden Partei den Zugriff auf ein verwertbares Vermogen.

   9.4 Die Einwendungen der verpflichteten Partei und der Drittschuldnerin
       wiederholen uber weite Strecken das in den Rechtsmittelschriften im
       „ Pfdndungs-Verfahren“ Vorgebrachte, was im gegenstandlichen
       Verwertungsverfahren nicht mehr relevant ist und zu dem der Oberste
       Gerichtshof und der Staatsgerichtshof bereits viel und abschliessend
       ausgefuhrt und rechtskraftig entscheiden haben, sodass darauf nicht
       weiter einzugehen ist.
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 75 of 78 Page ID #:284

                                       Seite 44




        Der Verwertungsantrag ist rechtzeitig gestellt, ausreichend substantiiert
        und zweifellos zulassig. Im Sinne der zitierten Rechtsprechung des
        Obersten Gerichtshofs und des Staatsgerichtshofs sind die gepfandeten
        Gesamtrechte grundsatzlich verwertbar und sind dies - wie oben
        ausgefuhrt - auch die einzelnen Gestaltungsrechte und Handlungen, zu
        denen die betreibende Partei ermachtigt werden soil.

        Wie der Oberste Gerichtshof auch bereits ausgefOhrt hat, wOrde selbst eine
        tatsachliche Ermessensbegunstigung der Verwertung der gepfandeten
        Rechte nicht entgegenstehen (ON 72, Erw 7.4.3., vgl. auch Erw. 7.6.4.) . Die
        betreibende Partei weist zu Recht auch darauf hin, dass - selbst wenn man
        die Verwaltung formal anhand einer Ermessensausubung gestalten wollte -
        dies nichts daran andern wurde, dass aus dem Trustvermogen die titulierte
        Forderung der betreibenden Partei zu befriedigen sei.

       Auch wenn die verpflichtete Partei unter Berufung auf die Recht-
       sprechung vortragt, dass ein Abberufungsrecht lediglich der „ Kontrolle
       und Durchsetzung der Pflichten des Treuhanders" dienen wurde, mussen
       sie gleichzeitig einraumen, dass vorliegend das Recht des Protektors zur
       Bestellung und Abberufung des Treuhanders des Alpha Trusts „ gemdss den
       Urkunden nicht an Voraussetzungen gebunden" sei. So gesehen steht
       dem Verpflichteten vorliegend schlicht und einfach - zumindest objektiv
       gesehen - das Recht der Bestellung und Abberufung der Treuhander zu,
       ohne dass irgendeine Voraussetzung vorliegen muss Oder der Verpflichtete
       Grunde angeben musste. Aber auch wenn man die Treuurkunde subjektiv
       wie Stiftungsstatuten auslegen wurde, kommt man schon bei Zusammen-
       schau mit dem Letter of Wishes zu keinem anderen Ergebnis, als dass der
       Verpflichtete sich die Kontrolle uber das Treuhandvermogen sichern wollte
       - unter anderem mit der Kompetenz zur Abberufung des Treuhdnders.


       Wenn die verpflichtete Partei das „ Verhdltnismdssigkeitsprinzip “ anspricht
       und hierfOr einen „ungeschriebenen Verfassungsgrundsatz" bemuht, ist
       sie auf Art. 9 EO zu verwiesen, wo dieser Grundsatz Gesetzestext
       geworden ist. Demnach ist die gleichzeitige Anwendung mehrerer
       Exekutionsmittel gestattet. Nur wenn aus dem Exekutionsantrag offen-
       sichtlich hervorgeht, dass bereits eines Oder mehrere der beantragten
       Exekutionsmittel zur Befriedigung des betreibenden Glaubigers hin-
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 76 of 78 Page ID #:285


                                      Seite 45




        reichen, kann die Bewilligung auf einzelne Exekutionsmittel beschrankt
        werden. Letzteres wird von der verpflichteten Partei gar nicht behauptet,
        geschweige denn bescheinigt.

        Zum Vorbringen der verpflichteten Partei betreffend ihre rechtshilfeweise
        Einvernahme ist darauf zu verweisen, dass nach Art. 242 Abs. 2 EO die Art
        der Verwertung nach der Einvernahme unter anderem des
        Verpflichteten zu bestimmen ist. Damit ist eine Einvernahme nach Art. 34
        EO gemeint, die mundlich Oder durch die Aufforderung, eine schriftliche
        Stellungnahme abzugeben, geschehen kann. Welche Form das Gericht
        wahlt, liegt in seinem freien Ermessen. Ausdrucklich sieht das Gesetz vor,
        dass die fur die mundliche Verhandlung geltenden Vorschriften des Art.
        38 EO, die vor allem die Fuhrung des Protokolls betreffen, fur die Einver-
        nehmung nicht gelten. Es genugt vielmehr, das Ergebnis der Einver-
        nehmung in einem kurzen Aktenvermerk festzuhalten ( Art. 34 Abs. 1 EO ) .

       Das Gericht hat vorliegend die verpflichtete Partei mit Beschluss vom
       09.11 .2018 ( ON 80) aufgefordert, sich uber den Verwertungsantrag der
       betreibenden Partei vom 24. Juli 2017 (ON 34) gemass Art. 242 Abs. 2 iVm
       Art. 34 EO binnen 14 Tagen nach Zustellung dieses Beschlusses schriftlich
       zu aussern, ansonsten angenommen wird, dass sie diesem Antrag
       zustimmt ( Art. 34 und Art. 35 Abs. 2 und 3 EO) “. Die verpflichtete Partei
       hat sich auch geaussert, sogar zweimal ausfuhrlich, und zwar mit
       Schriftsatzen vom 28.11.2018 (ON 88) und vom 20.12.2019 ( ON 97) . Weil
       beide Seiten die Abhaltung einer - im Gesetz nicht zwingend
       vorgesehenen - Tagsatzung (zu mundlichen Verhandlung) beantragt
       haben, hat das Gericht - zur Vermeidung eines Hin-und-Her von
       schriftlichen Stellungnahmen und ebensolchen Gegenstellungnahmen
       [auch im Sinne der Rechtsprechung zur Wahrung des rechtlichen
       Gehors] - eine solche auch angeordnet, um abschliessend und bei
       gleichzeitiger Anwesenheit der Parteien uber den Verwertungsantrag
       ( kontradiktorisch) zu verhandeln.

       Wie sich aus dem Art. 34 Abs. 3 EO ergibt, sind die Beweismittel im
       Exekutionsverfahren grundsatzlich nicht beschrankt. Ausser den
       Bescheinigungen und Beweisaufnahmen „nach den Vorschriften der
       ZivilprozeBordnung ' stehen dem Gericht alle geeigneten Erhebungen zur
                          1
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 77 of 78 Page ID #:286


                                       Seite 46




        VerfOgung. Die Vernehmung der Parteien Oder Beteiligter ist - wie oben zu
        Art. 34 Abs. 1 EO ausgefuhrt - nicht zwingend zweiseitig und eine
        formliche, unmittelbare Parteienvernehmung kommt nur dort in Frage, wo
        das Gesetz eine mundliche Verhandlung vorsieht (etwa Art. 140 Abs. 1 EO
        - Meistbotsverteilung Oder Art. 290 Abs. 3 Bst. c EO - Einspruchs-
        verhandlung) . Und im Falle des Art. 242 Abs. 2 EO sieht das Gesetz nur eine
        Einvernahme, nicht aber eine mundliche Verhandlung vor. Und die
        Einvernahme hat das Gericht schriftlich angeordnet. Die verpflichtete
        Partei hat auch entsprechend dem gerichtlichen Auftrag schriftlich
        Stellung genommen und wurde damit im Sinne des Art. 242 Abs. 2 iVm Art.
        34 EO einvernommen. Fur eine formliche, unmittelbare Oder gar
        rechtshilfeweise Einvernahme der verpflichteten Partei war und ist kein
        Raum und hatte die verpflichtete Partei „ alle Zeit der Welt ", ihre
        Behauptungen unter Beweis zu stellen (und hat die aufgetragene
        schriftlichen Einvernahme auch dazu benutzt).

        Im Ubrigen ist noch einmal auf die oben wiedergegebenen, die
        Einwendungen der verpflichteten Partei und der Drittschuldnerin
        erledigenden Ausfuhrungen des Obersten Gerichtshofs und des
        Staatsgerichtshofs zu verweisen.

   9.5 Die von der betreibende Partei im Verfahren Ober die Verwertung
       rechtzeitig und im Wesentlichen richtig ( BeschlussgebOhr fallt keine an
       und war nicht zuzusprechen; der Streitgenossenzuschlag fur den
       Schriftsatz ON 105 und die Tagsatzung vom 18.02.2020 gebuhrt nicht)
       verzeichneten Kosten waren als weitere Exekutionskosten mit CHF
       83 ‘ 297.75 zu bestimmen.

                               Furstliches Landgericht
                                 Vaduz, 02.03.2020
                                Mag. Konrad Lanser
                               Furstlicher Landrichter                 x

                                             Fur die Richtigkeit der   4usfertigung
Case 2:20-cv-11236-RGK-PLA Document 1-5 Filed 12/11/20 Page 78 of 78 Page ID #:287


                                       Seite 47




   Rechtsmittel
   Gegen diesen Beschluss ist binnen der unerstreckbaren Frist von 14 Tagen ab
   Zustellung das Rechtsmittel des Rekurses an das Furstliche Obergericht, Vaduz,
   zulassig, Der Rekurs ist schriftlich in zweifacher Ausfertigung beim Furstlichen
   Landgericht in Vaduz einzubringen, kann aber auch mundlich zu Protokoll
   erklart werden. Er hat eine bestimmte Erklarung, inwieweit der Beschluss
   angefochten wird, die ebenso bestimmte kurze Bezeichnung der Grunde der
   Anfechtung (Rekursgrunde), das tatsachliche Vorbringen und die
   Beweismittel, durch welche die Wahrheit der Rekursgrunde erwiesen werden
   kann, und die Erklarung, ob die Aufhebung Oder Abanderung des Beschlusses
   und gegebenenfalls welche beantragt werde (Rekursantrag) zu enthalten.
